

LEASE AGREEMENT BETWEEN


WESTERN OFFICE PORTFOLIO PROPERTY OWNER LLC,
AS LANDLORD


AND


DICERNA PHARMACEUTICALS, INC.,
AS TENANT


DATED
AUGUST 26, 2019


PEARL EAST
4949 PEARL EAST CIRCLE
BOULDER, COLORADO 80301










DMWEST #36871000 v9        



--------------------------------------------------------------------------------






BASIC LEASE INFORMATION
Lease Date:
August 26, 2019
Landlord:
WESTERN OFFICE PORTFOLIO PROPERTY OWNER LLC, a Delaware limited liability
company
Tenant:
DICERNA PHARMACEUTICALS, INC., a Delaware corporation
Premises:
Suite No. 100, containing 15,781 rentable square feet, in the building whose
street address is 4949 Pearl East Circle, Boulder, Colorado 80301 (the
“Building”). The Premises are outlined on the plan attached to the Lease as
Exhibit A. The land on which the Project is located (the “Land”) is described on
Exhibit B. The term “Project” shall collectively refer to the Building, the Land
and the driveways, parking facilities, and similar improvements and easements
associated with the foregoing or the operations thereof. The term “Complex”
shall collectively refer to the complex commonly known as Pearl East comprised
of the buildings, including the Building, whose street addresses are 4780, 4840,
4845, 4875, 4888, 4900, 4909, 4940, 4949, 4990 and 4999 Pearl East Circle,
Boulder, Colorado 80301, together with the Land and the driveways, parking
facilities, and similar improvements and easements associated with the foregoing
or the operations thereof.
Term:
87 full calendar months, plus any partial month from the Commencement Date to
the end of the month in which the Commencement Date falls, starting on the
Commencement Date and ending at 5:00 p.m. local time on the last day of the
87th full calendar month following the Commencement Date, subject to adjustment
and earlier termination as provided in the Lease.
Commencement Date:
The earliest of (a) the date on which Tenant occupies any portion of the
Premises and begins conducting business therein, (a) the date on which Landlord
delivers the Premises to Tenant with the Work (as defined in Exhibit D hereto)
in the Premises Substantially Completed (as defined in Exhibit D hereto), or (a)
the date on which the Work in the Premises would have been Substantially
Completed but for the occurrence of any Tenant Delay Days (as defined in
Exhibit D hereto).
Basic Rent:
Subject to the abatement of Basic Rent provided below, Basic Rent shall be the
following amounts for the following periods of time:
 
Lease Months
Annual Basic Rent Rate Per Rentable Square Foot in the Premises
Monthly Basic Rent
 
1 ‑ 12
$23.50
$30,904.46
 
13 ‑ 24
$24.21
$31,838.17
 
25 ‑ 36
$24.93
$32,785.03
 
37 ‑ 48
$25.68
$33,771.34
 
49 ‑ 60
$26.45
$34,783.95
 
61 ‑ 72
$27.24
$35,822.87
 
73 ‑ 84
$28.06
$36,901.24
 
85 ‑ 87
$28.90
$38,005.91
 
Basic Rent shall be abated (i) with respect to the entire Premises (i.e.,
$30,904.46 in Basic Rent per month) during the first three months of the Term,
e.g., if the Commencement Date is December 15, 2019, Basic Rent with respect to
the entire Premises shall be abated until March 14, 2020 (the “Full Abatement
Period”), and (ii) with respect to 6,781 rentable square feet of the Premises
(i.e., $13,279.65 in Basic Rent per month) for an additional three months of the
Term, e.g., if the Commencement Date is December 15, 2019, Basic Rent shall be
abated with respect to 6,781 rentable square feet of the Premises from March 15,
2020 until June 14, 2020 (the “Partial Abatement Period”). Commencing with the
first day after the end of the Full Abatement Period, Tenant shall make Basic
Rent payments with respect to 9,000 rentable square feet of the Premises (i.e.,
$17,624.81 in Basic Rent per month) for any remaining partial calendar month and
on the first day of the first full calendar month thereafter shall make Basic
Rent payments as otherwise provided in this Lease; and commencing with the first
day after the end of the Partial Abatement Period, Tenant shall make Basic Rent
payments for the entire Premises for any remaining partial calendar month and on
the first day of the first full calendar month thereafter shall make Basic Rent
payments as otherwise provided in this Lease. Notwithstanding such abatement of
Basic Rent, (a) subject to the abatement of Additional Rent provided below, all
other sums due under this Lease, including Additional Rent, after-hours HVAC
charges, etc., shall be payable as provided in this Lease, and (b) any increases
in Basic Rent set forth in this Lease shall occur on the dates scheduled
therefor.
 
As used herein, the term “Lease Month” means each calendar month during the Term
(and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Basic Rent rate applicable
for such partial month).
Letter of Credit:
$350,000.00.



DMWEST #36871000 v9    i    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





Additional Rent:
Tenant’s Proportionate Share of Operating Costs and Taxes.
Additional Rent shall be abated with respect to 6,781 rentable square feet of
the Premises during the first six months of the Term, e.g., if the Commencement
Date is December 15, 2019, Additional Rent with respect to 6,781 rentable square
feet of the Premises shall be abated until June 14, 2020. Commencing with the
first day after the abatement period referred to above, Tenant shall make
Additional Rent payments for the entire Premises for any remaining partial
calendar month and on the first day of the first full calendar month thereafter
shall make Additional Rent payments as otherwise provided in this Lease.
Rent:
Basic Rent, Additional Rent, and all other sums that Tenant may owe to Landlord
or otherwise be required to pay under the Lease.
Permitted Use:
General office use and limited associated biotech lab use in compliance with
Section 9 of the Lease.
Tenant’s Proportionate Share:
54.04%, which is the percentage obtained by dividing the number of rentable
square feet in the Premises as stated above by the 29,201 rentable square feet
in the Building. Landlord and Tenant stipulate that the number of rentable
square feet in the Premises and in the Building set forth above is conclusive
and shall be binding upon them.
Tenant’s Address:
Prior to Commencement Date:
Following Commencement Date:
 
Dicerna Pharmaceuticals, Inc.
87 Cambridgepark Drive
Cambridge, MA 02140
Attention: David W. Miller, PhD
SVP, Corporate Operations/Alliance Management
Telephone: (617) 612-6220
Dicerna Pharmaceuticals, Inc.
4949 Pearl East Circle, Suite 100
Boulder, CO 80301
Attention: [To be determined pursuant to Exhibit E hereto.]
Telephone: [To be determined pursuant to Exhibit E hereto.]


Landlord’s Address:
For all Notices:
With a copy to:
 
Western Office Portfolio Property Owner LLC
c/o Unico Properties LLC
1215 Fourth Avenue, Suite 600
Seattle, WA 98161
Attn: Senior Vice President / CFO
Telephone: 206-628-5050
Western Office Portfolio Property Owner LLC
c/o Goldman Sachs
Realty Management Division
2001 Ross Avenue, Suite 2800
Dallas, TX 75201
Attn: Asset Manager - Pearl East
Telephone: 972-368-9289


 
 
With an additional copy to:


Western Office Portfolio Property Owner LLC
c/o Goldman Sachs
Realty Management Division
2001 Ross Avenue, Suite 2800
Dallas, TX 75201
Attn: Legal Department – Jordan Bailey
Telephone: 972-368-9401


 
 
With an additional copy to:


Western Office Portfolio Property Owner LLC
c/o Unico Properties LLC
Attn: General Manager
1660 Lincoln Street, Suite 2250
Denver, CO 80264
Telephone: 303-832-1660


 
 
With an additional copy to:


WWR Real Estate Services, LLC
Attn: Property Manager
1375 Walnut Street, Suite 10
Boulder, CO 80302





DMWEST #36871000 v9    ii    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





 
 
With an additional copy via e-mail to:


LeaseNotices@unicoprop.com


Landlord’s Address:
For payment of Rent:
 
 
Western Office Portfolio Property Owner LLC
c/o Unico Properties LLC
Attn: Accounts Receivable
1215 Fourth Avenue, Suite 600
Seattle, WA 98161


 

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.


DMWEST #36871000 v9    iii    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page No.
1.
DEFINITIONS AND BASIC PROVISIONS
 
2.
LEASE GRANT
 
3.
TENDER OF POSSESSION
 
4.
RENT
 
 
4.1


Payment
 
 
4.2


Additional Rent
 
5.
DELINQUENT PAYMENT; HANDLING CHARGES
 
6.
SECURITY DEPOSIT
 
7.
LANDLORD’S OBLIGATIONS
 
 
7.1


Services
 
 
7.2


Excess Utility Use
 
 
7.3


Restoration of Services; Abatement
 
 
7.4


Repair and Maintenance by Landlord
 
8.
IMPROVEMENTS; ALTERATIONS; REPAIRS; MAINTENANCE
 
 
8.1


Improvements; Alterations
 
 
8.2


Repair and Maintenance by Tenant
 
 
8.3


Performance of Work
 
 
8.4


Mechanic’s Liens
 
 
USE
 
 
9.1


Permitted Use
 
 
9.2


Density Limitations
 
 
ASSIGNMENT AND SUBLETTING
 
 
10.1


Transfers
 
 
10.2


Consent Standards
 
 
10.3


Request for Consent
 
 
10.4


Conditions to Consent
 
 
10.5


Attornment by Subtenants
 
 
10.6


Cancellation
 
 
10.7


Additional Compensation
 
 
10.8


Permitted Transfers
 
11.
INSURANCE; WAIVERS; SUBROGATION; INDEMNITY
 
 
11.1


Tenant’s Insurance
 
 
11.2


Landlord’s Insurance
 
 
11.3


No Subrogation; Waiver of Property Claims
 
 
11.4


Indemnity
 
12.
SUBORDINATION; ATTORNMENT; NOTICE TO LANDLORD’S MORTGAGEE
 
 
12.1


Subordination
 
 
12.2


Attornment
 
 
12.3


Notice to Landlord’s Mortgagee
 
 
12.4


Landlord’s Mortgagee’s Protection Provisions
 



DMWEST #36871000 v9    iv    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





 
 
 
Page No.
13.
RULES AND REGULATIONS
 
14.
CONDEMNATION
 
 
14.1


Total Taking
 
 
14.2


Partial Taking - Tenant’s Rights
 
 
14.3


Partial Taking - Landlord’s Rights
 
 
14.4


Award
 
15.
FIRE OR OTHER CASUALTY
 
 
15.1


Repair Estimate
 
 
15.2


Tenant’s Rights
 
 
15.3


Landlord’s Rights
 
 
15.4


Repair Obligation
 
 
15.5


Abatement of Rent
 
16.
PERSONAL PROPERTY TAXES
 
17.
EVENTS OF DEFAULT
 
 
17.1


Payment Default
 
 
17.2


Abandonment
 
 
17.3


Estoppel; Subordination; Financial Reports
 
 
17.4


Insurance
 
 
17.5


Mechanic’s Liens
 
 
17.6


Other Defaults
 
 
17.7


Insolvency
 
18.
REMEDIES
 
 
18.1


Termination of Lease
 
 
18.2


Termination of Possession
 
 
18.3


Perform Acts on Behalf of Tenant
 
 
18.4


Suspension of Services
 
19.
PAYMENT BY TENANT; NON-WAIVER; CUMULATIVE REMEDIES; MITIGATION OF DAMAGE
 
19.1


Payment by Tenant
 
 
19.2


No Waiver
 
 
19.3


Cumulative Remedies
 
 
19.4


Mitigation of Damage
 
20.
LANDLORD’S LIEN
 
21.
SURRENDER OF PREMISES
 
22.
HOLDING OVER
 
23.
CERTAIN RIGHTS RESERVED BY LANDLORD
 
 
23.1


Building Operations
 
 
23.2


Security
 
 
23.3


Prospective Purchasers and Lenders
 
 
23.4


Prospective Tenants
 
24.
SUBSTITUTION SPACE
 
25.
MISCELLANEOUS
 
 
25.1


Landlord Transfer
 



DMWEST #36871000 v9    v    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





 
 
 
Page No.
 
25.2


Landlord’s Liability
 
 
25.3


Force Majeure
 
 
25.4


Brokerage
 
 
25.5


Estoppel Certificates
 
 
25.6


Notices
 
 
25.7


Separability
 
 
25.8


Amendments; Binding Effect; No Electronic Records
 
 
25.9


Counterparts
 
 
25.10


Quiet Enjoyment
 
 
25.11


No Merger
 
 
25.12


No Offer
 
 
25.13


Entire Agreement; Arms’-Length Negotiation; No Reliance
 
 
25.14


Waiver of Jury Trial
 
 
25.15


Governing Law; Jurisdiction
 
 
25.16


Recording
 
 
25.17


Water or Mold Notification
 
 
25.18


Joint and Several Liability
 
 
25.19


Financial Reports
 
 
25.20


Landlord’s Fees
 
 
25.21


Telecommunications
 
 
25.22


Confidentiality
 
 
25.23


Authority
 
 
25.24


Hazardous Materials
 
 
25.25


List of Exhibits
 
 
25.26


Prohibited Persons and Transactions
 
 
25.27


UBTI and REIT Qualification
 
 
25.28


No Construction Contract
 
 
25.29


Abated Rent Buy-Out
 
26.
OTHER PROVISIONS
 
 
26.1


Sustainability
 
 
26.2


Common Area Amenities
 
 
26.3


Right to Remeasure
 
 
26.4


Signage
 
 
26.5


Tenant’s Letter of Credit
 
 
26.6


Community Space
 
 
26.7


Supplemental HVAC System.
 
 
26.8


Generator.
 
 
26.9


Temporary Premises
 



DMWEST #36871000 v9    vi    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






LIST OF DEFINED TERMS




    
 
Page No.
Additional Rent
 
Affiliate
 
Architect
 
Basic Lease Information
 
Basic Rent
 
Building
 
Building’s Structure
 
Building’s Systems
 
Casualty
 
Code
 
Collateral
 
Commencement Date
 
Common Area Amenities
 
Complex
 
Construction Allowance
 
Corporate Debt Rating
 
Corporate Debt Rating Requirement
 
Damage Notice
 
Default Rate
 
Delayed Delivery Termination Date
 
Designated Refusal Space
 
Disabilities Acts
 
Estimated Delivery Date
 
Event of Default
 
Excess Amount
 
Force Majeure Delay Days
 
Full Abatement Period
 
GAAP
 
Generator
 
Hazardous Materials
 
HVAC
 
Improvements
 
including
 
Issuing Bank
 
Land
 
Landlord
 
Landlord’s Mortgagee
 
Law
 



DMWEST #36871000 v9    i    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





Laws
 
Lease
 
Lease Date
 
Lease Month
 
Letter of Credit
 
Liquidated Damages Date
 
Loss
 
Minor Alteration
 
Monument Sign Panel
 
Moody’s
 
Mortgage
 
OFAC
 
Operating Costs
 
Parking Area
 
Partial Abatement Period
 
Permitted Transfer
 
Permitted Transferee
 
Permitted Use
 
Premises
 
Prevailing Rental Rate
 
Primary Lease
 
Prime Rate
 
Project
 
Public Company
 
Punchlist Items
 
Qualified Broker
 
Reconciliation Statement
 
Refusal Notice
 
Refusal Space
 
Regulations
 
Release
 
Rent
 
Repair Period
 
S&P
 
Security Deposit Laws
 
Sign Requirements
 
Space Plan Allowance
 
Space Plans
 
Space Plans Delivery Deadline
 
Substantial Completion
 
Substantially Completed
 
Substitute Tenant
 
Supplemental HVAC System
 



DMWEST #36871000 v9    ii    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





Taking
 
Tangible Net Worth
 
Tangible Net Worth/Credit Threshold
 
Taxes
 
Telecommunications Services
 
Temporary Space
 
Temporary Space Term
 
Tenant
 
Tenant Delay Day
 
Tenant Party
 
Tenant’s Final LC Expiration Date
 
Tenant’s LC Issuer Requirements
 
Tenant’s LC Proceeds Account
 
Tenant’s Letter of Credit
 
Tenant’s Letter of Credit Amount
 
Tenant’s Off-Premises Equipment
 
Tenant’s Proportionate Share
 
Term
 
Third Party Offer
 
Total Construction Costs
 
Transfer
 
trash
 
UCC
 
Visible Premises
 
Work
 
Working Drawings
 





DMWEST #36871000 v9    iii    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






LEASE
This Lease Agreement (this “Lease”) is entered into as of the Lease Date between
Landlord and Tenant (as each such term is defined in the Basic Lease
Information).
1.Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) are
incorporated herein by reference for all purposes. Additionally, the following
terms shall have the following meanings when used in this Lease: “Affiliate”
means any person or entity which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
party in question; “Building’s Structure” means the Building’s roof and roof
membrane, elevator shafts, footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, structural columns and
beams, and curtain walls; “Building’s Systems” means the Building’s HVAC,
life-safety, plumbing, electrical, mechanical and elevator systems; “including”
means including, without limitation; “Laws” means all federal, state and local
laws, ordinances, building codes and standards, rules and regulations, all court
orders, governmental directives, and governmental orders and all interpretations
of the foregoing, and all restrictive covenants affecting the Project, and “Law”
means any of the foregoing; “Tenant’s Off-Premises Equipment” means any of
Tenant’s equipment or other property that may be located on or about the Project
or the Complex (other than inside the Premises); and “Tenant Party” means any of
the following persons: Tenant; any assignees claiming by, through or under
Tenant; any subtenants claiming by, through or under Tenant; and any of their
respective agents, contractors, officers, employees, licensees, guests and
invitees.
2.    Lease Grant. Subject to the terms of this Lease, Landlord leases to
Tenant, and Tenant leases from Landlord, the Premises.
3.    Tender of Possession. Landlord and Tenant presently anticipate that
possession of the Premises will be tendered to Tenant in the condition required
by this Lease on or about the date that is six months following Tenant’s full
execution and delivery of this Lease to Landlord, the “Estimated Delivery
Date”). If Landlord is unable to tender possession of the Premises in such
condition to Tenant by the Estimated Delivery Date, then • the validity of this
Lease shall not be affected or impaired thereby, • Landlord shall not be in
default hereunder or be liable for damages therefor, and • Tenant shall accept
possession of the Premises when Landlord tenders possession thereof to Tenant.
Notwithstanding the foregoing, if Landlord does not tender possession of the
Premises to Tenant in the condition required by this Lease by the Liquidated
Damages Date (defined below), Tenant may offset from its Basic Rent obligations
first accruing following the Commencement Date, liquidated damages equal to one
day of Basic Rent first payable by Tenant under this Lease per day for each day
after such Liquidated Damages Date and ending on the day Landlord tenders
possession of the Premises to Tenant in the condition required by this Lease,
provided further that the Partial Abatement Period shall be extended one day for
each day that Basic Rent is abated after the Liquidated Damages Date. As used
herein, “Liquidated Damages Date” means the date on which the Full Abatement
Period terminates, plus the number of Force Majeure Delay Days and the number of
Tenant Delay Days; and “Force Majeure Delay Days” means any delay in Landlord’s
tendering possession of the Premises to Tenant for the reasons specified in
Section 25.3 of this Lease. Notwithstanding the foregoing, if Landlord does not
deliver the Premises to Tenant by the Delayed Delivery Termination Date (defined
below), Tenant may terminate this Lease by delivering to Landlord written notice
thereof at any time before the earlier of (1) ten days following the Delayed
Delivery Termination Date or (2) the date on which Landlord delivers the
Premises to Tenant in the condition required by this Lease. The termination
right afforded to Tenant under this Section 3 shall be Tenant’s sole remedy for
Landlord’s failure to timely deliver the Premises to Tenant. Time is of the
essence for the delivery of Tenant’s termination notice under this Section 3;
accordingly, if Tenant fails timely to deliver any such notice, Tenant’s right
to terminate this Lease under this Section 3 shall expire. As used herein,
“Delayed Delivery Termination Date” means 365 days after the Estimated Delivery
Date. The abatement rights and termination rights afforded to Tenant under this
Section 3 shall be Tenant’s sole remedies for Landlord’s failure to timely
tender possession of the Premises to Tenant. By occupying the Premises, Tenant
shall be deemed to have accepted the Premises in their condition as of the date
of such occupancy, subject to Landlord’s completion of the Landlord Work (as
defined in Exhibit D hereto) and punch-list items that remain to be performed by
Landlord, if any. Upon Landlord’s request, Tenant shall execute and deliver to
Landlord a letter substantially in the form of Exhibit E hereto confirming the
Commencement Date and the expiration date of the initial Term, that Tenant has
accepted the Premises, and that Landlord has performed all of its obligations
with respect to the Premises (except


DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





for punch-list items specified in such letter); however, the failure of the
parties to execute such letter shall not defer the Commencement Date or
otherwise invalidate this Lease. Entry into the Premises by any Tenant Party
prior to the Commencement Date shall be subject to all of the provisions of this
Lease excepting only those requiring the payment of Basic Rent and Additional
Rent and before Tenant may occupy the Premises to conduct business therein,
Tenant shall, at its expense, obtain and deliver to Landlord a certificate of
occupancy from the appropriate governmental authority for the Premises.
4.    Rent.
4.1    Payment. Tenant shall timely pay to Landlord Rent, without notice,
demand, deduction or set off (except as otherwise expressly provided herein), by
good and sufficient check drawn on a national banking association, or, at either
party’s election, by electronic or wire transfer, at Landlord’s address provided
for in this Lease or such other address as may be specified in writing by
Landlord, and shall be accompanied by all applicable state and local sales or
use taxes; provided, that following any monetary default by Tenant, Landlord
shall be permitted to require alternative methods of payment, in Landlord’s
reasonable discretion. The obligations of Tenant to pay Rent to Landlord and the
obligations of Landlord under this Lease are independent obligations. Basic
Rent, adjusted as herein provided, shall be payable monthly in advance. The
first monthly installment of Basic Rent with respect to 9,000 rentable square
feet of the Premises shall be due on or before the first day after the end of
the Full Abatement Period; thereafter, Basic Rent with respect to the 9,000
rentable square feet of the Premises shall be payable on the first day of each
calendar month through the expiration of the Partial Abatement Period;
thereafter the first monthly installment of Basic Rent with respect to 6,781
rentable square feet shall be due on or before the first date after the end of
the Partial Abatement Period for any partial month remaining after the end of
the Partial Abatement Period; and thereafter, Basic Rent for the entire premises
shall be due and payable on the first day of the first full calendar month
following the expiration of the Partial Abatement Period through the end of the
Term. The monthly Basic Rent for any partial month at the beginning of the Term
shall equal the product of 1/365 of the annual Basic Rent in effect during the
partial month and the number of days in the partial month, and such Basic Rent
payment is due upon execution of this Lease by Tenant; however, if the
Commencement Date is not a fixed date that is ascertainable as of the Lease
Date, then such Basic Rent payment for any fractional calendar month at the
beginning of the Term shall be due by Tenant on the Commencement Date. Payments
of Basic Rent for any fractional calendar month at the end of the Term shall be
similarly prorated. Tenant shall pay to Landlord monthly installments of
Additional Rent and any parking rent payable pursuant to Exhibit G in advance on
the first day of each calendar month and otherwise on the same terms and
conditions described above with respect to Basic Rent. Unless a shorter time
period is specified in this Lease, all payments of miscellaneous Rent charges
hereunder (that is, all Rent other than Basic Rent and Additional Rent) shall be
due and payable within 30 days following Landlord’s delivery to Tenant of an
invoice therefor.
4.2    Additional Rent.
4.2.1    Operating Costs. Tenant shall pay to Landlord Tenant’s Proportionate
Share of Operating Costs. Landlord shall make a good faith estimate of Operating
Costs to be due by Tenant for any calendar year or part thereof during the Term.
During each calendar year or partial calendar year of the Term, Tenant shall pay
to Landlord, in advance on the first day of each calendar month, an amount equal
to Tenant’s estimated Operating Costs for such calendar year or part thereof
divided by the number of months therein. From time to time, Landlord may
reasonably estimate and re-estimate the Operating Costs to be due by Tenant and
deliver a copy of the estimate or re-estimate to Tenant. Thereafter, the monthly
installments of Operating Costs payable by Tenant shall be appropriately
adjusted in accordance with the estimations so that, by the end of the calendar
year in question, Tenant shall have paid all of the Operating Costs as estimated
by Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Operating Costs are available for each
calendar year.
4.2.2    Operating Costs Defined. The term “Operating Costs” means all costs,
expenses and disbursements (subject to the limitations set forth below) that
Landlord incurs in connection with the ownership, operation, and maintenance of
the Project and performing Landlord’s obligations under this Lease, in each
case, determined in accordance with sound accounting principles consistently
applied, including the following costs: • wages and salaries of all on-site
employees at or below the grade of senior building manager


DMWEST #36871000 v9    2    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





engaged in the operation, maintenance or security of the Project (together with
Landlord’s reasonable allocation of expenses of off-site employees at or below
the grade of senior building manager who perform a portion of their services in
connection with the operation, maintenance or security of the Project including
accounting personnel), including taxes, insurance and benefits relating thereto;
• all supplies, materials and computer software licenses used in the operation,
maintenance, repair, replacement, and security of the Project; • costs for
improvements made to the Project which, although capital in nature, are expected
to reduce the normal operating costs (including all utility costs) of the
Project, as amortized using a commercially reasonable interest rate over the
time period reasonably estimated by Landlord to recover the costs thereof taking
into consideration the anticipated cost savings, as determined by Landlord using
its good faith, commercially reasonable judgment, as well as capital
improvements made in order to comply with any Law not currently applicable to
the Project, any Law not in effect at the time the Project was constructed, or
any Law hereafter promulgated by any governmental authority, or any amendment to
or any interpretation hereafter rendered with respect to any existing Law that
have the effect of changing the legal requirements applicable to the Project
from those currently in effect, as amortized using a commercially reasonable
interest rate over the useful economic life of such improvements as determined
by Landlord in its reasonable discretion; • cost of all utilities, except the
cost of separately metered or submetered utilities paid separately by the
Project’s tenants; • insurance expenses, including the cost of any deductibles;
• repairs, replacements, and general maintenance of the Project; • fair market
rental and other costs with respect to the management office, and any amenities
such as any common use fitness facility and/or conference center for the
Project; and • service, maintenance and management contracts and fees (payable
to Landlord, Landlord’s affiliate or a third-party management company; provided
that any costs paid to Landlord or Landlord’s affiliate for management services
shall exclude amounts paid in excess of the competitive rates for management
services of comparable quality rendered by persons or entities of similar skill,
competence and experience for the operation, maintenance, management, repair,
replacement, or security of the Project (including alarm service, window
cleaning, janitorial, security, landscape maintenance and elevator maintenance).
Landlord shall have the right to allocate costs among different uses of space in
the Project if Landlord reasonably determines the costs for operating,
maintaining and repairing such different spaces differ from other spaces within
the Project. Operating Costs and Taxes for the Complex may be prorated among the
Project and the other buildings of the Complex, as reasonably determined by
Landlord.
Operating Costs shall not include costs for capital improvements made to the
Project, other than capital improvements described in Section 4.2.2(c) and
except for items which are generally considered maintenance and repair items,
such as painting and wall covering of common areas, replacement of carpet or
other floor coverings in elevator lobbies and common areas, and the like;
repair, replacements and general maintenance paid by proceeds of insurance or by
Tenant or other third parties; interest, amortization or other payments on loans
to Landlord; depreciation; leasing commissions; legal expenses for services,
other than those that benefit the Project tenants generally (e.g., negotiation
of vendor contracts); renovating or otherwise improving space for specific
occupants of the Project or vacant leasable space in the Project, other than
costs for repairs, maintenance and compliance with Laws provided or made
available to the Project tenants generally; Taxes; federal income taxes imposed
on or measured by the income of Landlord from the operation of the Project; —
advertising and promotional costs; and — management fees exclusive of salary
recoveries, in excess of 5% of the gross revenues of the Project.
4.2.3    Taxes; Taxes Defined. Tenant shall also pay Tenant’s Proportionate
Share of Taxes. Tenant shall pay Tenant’s Proportionate Share of Taxes in the
same manner as provided above for Tenant’s Proportionate Share of Operating
Costs. “Taxes” means taxes, assessments, and governmental charges or fees
whether federal, state, county or municipal, and whether they be by taxing
districts or authorities presently taxing or by others, subsequently created or
otherwise, and any other taxes and assessments (including non-governmental
assessments and charges [including assessments and charges from any applicable
property owner’s association] under any restrictive covenant, declaration of
covenants, restrictions and easements or other private agreement that are not
treated as part of Operating Costs) now or hereafter attributable to the Project
(or its operation), excluding, however, penalties and interest thereon and
federal and state taxes on income. However, if the present method of taxation
changes so that in lieu of or in addition to the whole or any part of any Taxes,
there is levied on Landlord a capital tax directly on the rents or revenues
received


DMWEST #36871000 v9    3    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





therefrom or a franchise tax, margin tax, assessment, or charge based, in whole
or in part, upon such rents or revenues for the Project, then all such taxes,
assessments, or charges, or the part thereof so based, shall be deemed to be
included within the term “Taxes” for purposes hereof. Taxes shall include the
costs of consultants retained in an effort to lower taxes and all costs incurred
in disputing any taxes or in seeking to lower the tax valuation of the Project.
For property tax purposes, Tenant waives all rights to protest or appeal the
appraised value of the Premises, as well as the Project, and all rights to
receive notices of reappraisement. From time to time during any calendar year,
Landlord may estimate or re-estimate the Taxes to be due by Tenant for that
calendar year and deliver a copy of the estimate or re-estimate to Tenant.
Thereafter, the monthly installments of Taxes payable by Tenant shall be
appropriately adjusted in accordance with the estimations.
4.2.4    Reconciliation Statement. By April 30 of each calendar year, or as soon
thereafter as practicable, Landlord shall furnish to Tenant a statement of
Operating Costs for the previous year, adjusted as provided in Section 4.2.5,
and of the Taxes for the previous year (the “Reconciliation Statement”). If
Tenant’s estimated payments of Operating Costs or Taxes under this Section 4.2
for the year covered by the Reconciliation Statement exceed Tenant’s
Proportionate Share of such items as indicated in the Reconciliation Statement,
then Landlord shall credit or reimburse Tenant for such excess within 30 days;
likewise, if Tenant’s estimated payments of Operating Costs or Taxes under this
Section 4.2 for such year are less than Tenant’s Proportionate Share of such
items as indicated in the Reconciliation Statement, then Tenant shall pay
Landlord such deficiency within 30 days of invoice from Landlord.
4.2.5    Gross Up. With respect to any calendar year or partial calendar year in
which the Project is not occupied to the extent of 95% of the rentable area
thereof, or Landlord is not supplying comparable services to 95% of the rentable
area thereof, the Operating Costs for such period which vary with the occupancy
of the Project or level of service shall, for the purposes hereof, be increased
to the amount which would have been incurred had the Project been occupied to
the extent of 95% of the rentable area thereof and Landlord had been supplying
comparable services to 95% of the rentable area thereof.
4.2.6    Cost Pools. If Landlord is providing different types or quantity of
services to different types of tenants in the Project (e.g., retail tenants
versus office tenants or single-tenant building tenants versus multi-tenant
building tenants), (a) Landlord may establish different cost pools for different
tenant types and allocate various components of Additional Rent using Landlord’s
commercially reasonable discretion, and (b) notwithstanding any contrary
provision herein, in calculating Tenant’s Proportionate Share of certain items
(or components thereof), the rentable area of the Project (as used in the
calculation of Tenant’s Proportionate Share) shall exclude, with regard to
specific Operating Cost items, the rentable square feet of all other tenants in
the Project who do not include such items within the calculation of such other
tenant’s share of Operating Costs because such other tenants are individually
responsible for the item in question (e.g., if a tenant provides its own
janitorial services and the cost of janitorial services is not part of such
tenant’s Operating Costs obligation, that tenant’s rentable square feet shall be
excluded from the rentable area of the Project in determining Tenant’s
Proportionate Share of janitorial costs).
4.2.7    Tenant’s Inspection Right. Provided no Event of Default then exists (or
if an Event of Default exists when Tenant provides written notice that Tenant
objects to the calculation of Additional Rent on an annual Reconciliation
Statement and Tenant cures such Event of Default within 30 days), and provided
that Tenant’s Proportionate Share of Additional Rent for the period in question
exceeds the amounts applied in calculating Additional Rent for the Base Year
with respect to any Reconciliation Statement relating to any year following the
Base Year, after receiving an annual Reconciliation Statement and giving
Landlord 30 days’ prior written notice thereof, Tenant may inspect or audit
Landlord’s records relating to Additional Rent for the period of time covered by
such Reconciliation Statement in accordance with the following provisions. If
Tenant fails to object to the calculation of Additional Rent on an annual
Reconciliation Statement within 30 days after the statement has been delivered
to Tenant, or if Tenant fails to conclude its audit or inspection within 90 days
after the statement has been delivered to Tenant, then Tenant shall have waived
its right to object to the calculation of Additional Rent for the year in
question and the calculation of Additional Rent set forth on such statement
shall be final. Tenant’s audit or inspection shall be conducted where Landlord
maintains its books and records, shall not unreasonably interfere with the
conduct of Landlord’s business, and


DMWEST #36871000 v9    4    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





shall be conducted only during business hours reasonably designated by Landlord.
Tenant shall pay the cost of such audit or inspection, including, after the
first eight hours of such audit or inspection conducted in Landlord’s offices,
$150 per each additional hour of Landlord’s or the building manager’s employee
time devoted to such inspection or audit to reimburse Landlord for its overhead
costs allocable to the inspection or audit, unless the total Operating Costs for
the period in question is determined to be overstated by more than 5% in the
aggregate, in which case Landlord shall pay the audit cost (not to exceed
$3,500.00). Tenant may not conduct an inspection or have an audit performed more
than once during any calendar year. Tenant or the accounting firm conducting
such audit shall, at no charge to Landlord, submit its audit report in draft
form to Landlord for Landlord’s review and comment before the final approved
audit report is submitted to Landlord, and any reasonable comments by Landlord
shall be incorporated into the final audit report. If such inspection or audit
reveals that an error was made in the Additional Rent previously charged to
Tenant, then Landlord shall refund to Tenant any overpayment of any such costs,
or Tenant shall pay to Landlord any underpayment of any such costs, as the case
may be, within 30 days after notification thereof. If the audit determines an
expense or cost should not be included in Additional Rent, an adjustment shall
be made to both the year subject to the inspection or audit and the Base Year so
costs and expenses for each year are consistently applied. Provided Landlord’s
accounting for Additional Rent is consistent with the terms of this Lease,
Landlord’s good faith judgment regarding the proper interpretation of this Lease
and the proper accounting for Additional Rent shall be binding on Tenant in
connection with any such audit or inspection. Tenant shall maintain the results
of each such audit or inspection confidential and shall not be permitted to use
any third party to perform such audit or inspection, other than an independent
firm of certified public accountants (a) reasonably acceptable to Landlord, (b)
which is not compensated on a contingency fee basis or in any other manner which
is dependent upon the results of such audit or inspection (and Tenant shall
deliver the fee agreement or other similar evidence of such fee arrangement to
Landlord upon request), (c) which agrees with Landlord in writing to maintain
the results of such audit or inspection confidential, except as required by
applicable Law, and (d) which does not represent other tenants of the Project.
Nothing in this Section 4.2.7 shall be construed to limit, suspend or abate
Tenant’s obligation to pay Rent when due, including Additional Rent. Tenant
hereby acknowledges that Tenant’s sole right to audit Landlord’s books and
records and to contest the amount of Additional Rent payable by Tenant shall be
as set forth in this Section 4.2.7, and Tenant hereby waives any and all other
rights pursuant to applicable law to audit such books and records and/or to
contest the amount of Additional Rent payable by Tenant. This provision shall
survive the expiration or earlier termination of the Lease.
5.    Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder, shall bear interest from the date due until paid at the lesser
of eighteen percent per annum or the maximum lawful rate of interest (such
lesser amount is referred to herein as the “Default Rate”); additionally,
Landlord, in addition to all other rights and remedies available to it, may
charge Tenant a late fee equal to the greater of • five percent of the
delinquent payment, and • $250, to reimburse Landlord for its cost and
inconvenience incurred as a consequence of Tenant’s delinquency. In no event,
however, shall the charges permitted under this Section 5 or elsewhere in this
Lease, to the extent they are considered to be interest under applicable Law,
exceed the maximum lawful commercial rate of interest. Notwithstanding the
foregoing, the late fee referenced above shall not be charged with respect to
the first occurrence (but not any subsequent occurrence) during any 12-calendar
month period that Tenant fails to make any payment of Additional Rent when due,
until five days after Landlord delivers written notice of such delinquency to
Tenant.
6.    Security Deposit. [Intentionally deleted].
7.    Landlord’s Obligations.
7.1    Services. Landlord shall use all reasonable efforts to furnish to Tenant:
• water at those points of supply provided for general use of tenants of the
Building; • the equipment to provide heated and refrigerated air conditioning
(“HVAC”) as appropriate, at such temperatures and in such amounts as are
standard for comparable buildings with comparable densities and heat loads in
the vicinity of the Building (not to exceed the current HVAC system’s capacity
existing as of the Lease Date); • janitorial service to the Premises five days
per week, other than holidays, for Building-standard installations and such
window washing as may from time to time be reasonably required;


DMWEST #36871000 v9    5    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





• elevators for ingress and egress to the floor on which the Premises are
located, in common with other tenants, provided that Landlord may reasonably
limit the number of operating elevators during non-business hours and holidays;
and • electrical current during normal business hours for electrical energy
consumption that does not exceed normal office usage. If Tenant desires
janitorial service at other than normal service times, or HVAC service: at any
time other than between 7:00 a.m. and 6:00 p.m. on weekdays and between 8:00
a.m. and 12:00 p.m. on Saturdays (in each case other than holidays), or on
Sundays or holidays, then such services shall be supplied to Tenant upon the
written request (or such other means as may be requested by Landlord) by Tenant
delivered to Landlord’s designated property manager before 3:00 p.m. on the
business day preceding such extra usage, and Tenant shall pay to Landlord its
then standard cost of such services (which shall not be included in Tenant’s
Proportionate Share of Operating Costs) within 30 days after Landlord has
delivered to Tenant an invoice therefor. Tenant acknowledges that the cost
components for providing after-hours HVAC service to the Premises are not
separately metered; accordingly, Landlord’s determination of after-hours HVAC
charges is an estimate of the costs incurred by Landlord in providing such
after-hours HVAC service to Tenant. The costs charged to Tenant for such
after-hours service shall include Landlord’s reasonable allocation of the costs
for electricity, water, sewage, water treatment, labor, metering, filtering,
equipment depreciation, wear and tear and maintenance to provide such service
and an administrative fee of 5%.
7.2    Excess Utility Use. Landlord shall not be required to furnish electrical
power for equipment that requires more than 110 volts or other equipment whose
electrical energy consumption exceeds normal office usage. If Tenant’s
requirements for or consumption of electricity exceed the electricity to be
provided by Landlord as described in Section 7.1, Landlord shall, at Tenant’s
expense, make reasonable efforts to supply such service through the
then-existing feeders and risers serving the Building and the Premises, provided
the additional use of such feeders and risers caused by Tenant’s excess
electrical requirements do not adversely affect Landlord’s ability to provide
reasonable electrical service to the balance of the Building (as determined by
Landlord in the exercise of its reasonable discretion); and Tenant shall pay to
Landlord the cost of such service within 30 days after Landlord has delivered to
Tenant an invoice therefor. Landlord may determine the amount of such utility
consumption by any verifiable method, including installation of a separate meter
or monitor in the Premises installed, maintained, and read by Landlord, at
Tenant’s expense. Tenant shall not install any electrical equipment requiring
special wiring or requiring voltage in excess of 110 volts unless approved in
advance by Landlord, which approval shall not be unreasonably withheld. Tenant
shall not install any electrical equipment requiring voltage in excess of
Building capacity unless approved in advance by Landlord, which approval may be
withheld in Landlord’s sole discretion. The use of electricity in the Premises
shall not exceed the capacity of existing feeders and risers to or wiring in the
Premises. Any risers or wiring required to meet Tenant’s excess electrical
requirements shall, upon Tenant’s written request, be installed by Landlord, at
Tenant’s cost, if, in Landlord’s reasonable judgment, the same are necessary and
shall not cause permanent damage to the Building or the Premises, cause or
create a dangerous or hazardous condition, entail excessive or unreasonable
alterations, repairs, or expenses, adversely affect Landlord’s ability to
provide reasonable service to the balance of the Building, or interfere with or
disturb other tenants of the Building. If Tenant • uses machines or equipment in
the Premises or • operates within the Premises at a density, either of which
affects the temperature otherwise maintained by the air conditioning system or
otherwise overloads any utility, Landlord may install supplemental air
conditioning units or other supplemental equipment in the Premises, and the cost
thereof, including the cost of design, installation, operation, use, and
maintenance, in each case plus an administrative fee of 15% of such cost, shall
be paid by Tenant to Landlord within 30 days after Landlord has delivered to
Tenant an invoice therefor.
7.3    Restoration of Services; Abatement. Landlord shall use reasonable efforts
to restore any service required of it under Section 7.1 that becomes
unavailable; however, such unavailability shall not render Landlord liable for
any damages caused thereby, be a constructive eviction of Tenant, constitute a
breach of any implied warranty, or, except as provided in the next sentence,
entitle Tenant to any abatement of Tenant’s obligations hereunder. If, however,
Tenant is prevented from using, and does not use, the Premises because of the
unavailability of any such service for a period of 15 consecutive business days
following Landlord’s receipt from Tenant of a written notice regarding such
unavailability, the restoration of which is within Landlord’s reasonable
control, and such unavailability was not caused by a Tenant Party, a
governmental directive, or the failure of public utilities to furnish necessary
services, then Tenant shall, as its exclusive remedy be entitled to a reasonable
abatement of Basic Rent and Additional Rent for each consecutive day (after such
15-day period) that Tenant is so prevented from using the Premises.


DMWEST #36871000 v9    6    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





7.4    Repair and Maintenance by Landlord. Landlord shall maintain and repair
the common areas of the Project, Building’s Structure, the core portions of the
Building’s Systems, the parking areas and other exterior areas of the Project,
including driveways, alleys, landscape and grounds of the Project and utility
lines in a good condition, consistent with the operation of similar class office
buildings in the market in which the Project is located, including maintenance,
repair and replacement of the exterior of the Project (including painting),
landscaping, sprinkler systems and any items normally associated with the
foregoing. All costs in performing the work described in this Section shall be
included in Operating Costs except to the extent excluded by Section 4.2. In no
event shall Landlord be responsible for alterations to the Building’s Structure
required by applicable Law because of Tenant’s use of the Premises or
alterations or improvements to the Premises made by or for a Tenant Party (which
alterations shall be made by Landlord at Tenant’s sole cost and expense and on
the same terms and conditions as Landlord performed repairs as described in
Section 8.2 below). Notwithstanding anything to the contrary contained herein,
Landlord shall, in its commercially-reasonable discretion, determine whether,
and to the extent, repairs or replacements are the appropriate remedial action.
8.    Improvements; Alterations; Repairs; Maintenance.
8.1    Improvements; Alterations. Except as expressly provided in Exhibit D
hereto, improvements to the Premises shall be installed at Tenant’s expense only
in accordance with plans and specifications which have been previously submitted
to and approved in writing by Landlord, which approval shall be governed by the
provisions set forth in this Section 8.1. No alterations or physical additions
in or to the Premises (including the installation of systems furniture or other
equipment or personal property that affects or otherwise connects to the
Building’s Systems) may be made without Landlord’s prior written consent, which
shall not be unreasonably withheld or delayed; however, Landlord may withhold
its consent to any alteration or addition that would • adversely affect (in the
reasonable discretion of Landlord) the Building’s Structure or the Building’s
Systems (including the Project’s restrooms or mechanical rooms), or • affect (in
the sole discretion of Landlord) the exterior appearance of the Project,
appearance of the Project’s common areas or elevator lobby areas, quiet
enjoyment of other tenants or occupants of the Project, or provision of services
to other occupants of the Project. To the extent that Landlord grants Tenant the
right to use areas within the Project, whether pursuant to the terms of this
Lease or through plans and specifications subsequently approved by Landlord (and
without implying that Landlord shall grant any such approvals), in no event may
Tenant use more than its Proportionate Share of the areas within the Building or
utility capacity made available by Landlord for general tenant usage for
Tenant’s installations and operations in the Premises (including chilled water,
electricity, telecommunications room space, electrical room space, plenum space
and riser space), and Tenant shall comply with the provisions of this Section
with respect to all such items, including Tenant’s Off-Premises Equipment.
Tenant shall not paint or install lighting or decorations, signs, window or door
lettering, or advertising media of any type visible from the exterior of the
Premises without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole and absolute discretion. Notwithstanding the
foregoing, but subject to Section 8.2 below with respect to the Visible
Premises, Tenant shall not be required to obtain Landlord’s consent for
repainting, recarpeting, or other alterations, tenant improvements, or physical
additions to the Premises which are cosmetic in nature totaling less than
$20,000 in any single instance or series of related alterations performed within
a six-month period (each a “Minor Alteration”) (provided that Tenant shall not
perform any improvements, alterations or additions to the Premises in stages as
a means to subvert this provision), in each case provided that (i) Tenant
delivers to Landlord written notice thereof, a list of contractors and
subcontractors to perform the work (and certificates of insurance for each such
party) and any plans and specifications therefor prior to commencing any such
alterations, additions, or improvements (for informational purposes only so long
as no consent is required by Landlord as required by this Lease), (ii) the
installation thereof does not require the issuance of any building permit or
other governmental approval, or involve any core drilling or the configuration
or location of any exterior or interior walls of the Building, and (iii) such
alterations, additions and improvements will not affect (a) the Building’s
Structure or the Building’s Systems, (b) the provision of services to other
Building tenants, or (c) the appearance of the Building’s common areas or the
exterior of the Building. For clarity, Tenant must notify Landlord in writing
prior to making any alterations, additions or improvements to the Premises or
elsewhere at the Project regardless of whether Landlord’s consent is required
hereunder. All alterations, additions, and improvements shall be constructed,
maintained, and used by Tenant, at its risk and expense, in accordance with all
Laws; Landlord’s consent to or approval of any alterations, additions or
improvements (or the plans therefor) shall not constitute a representation or
warranty by Landlord, nor Landlord’s acceptance, that the same comply with sound


DMWEST #36871000 v9    7    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance.
8.2    Repair and Maintenance by Tenant. Tenant shall maintain the Premises in a
clean, safe, and operable condition, and shall not permit or allow to remain any
waste or damage to any portion of the Premises. If the Premises include, now or
hereafter, one or more floors of the Building in their entirety, all corridors
and restroom facilities located on such full floor(s) shall be considered to be
a part of the Premises. Additionally, Tenant, at its sole expense, shall repair,
replace and maintain in good condition and in accordance with all Laws and the
equipment manufacturer’s suggested service programs, all portions of the
Premises (excluding the core portion of the Building’s Systems, which shall be
maintained by Landlord pursuant to Section 7.4) and Tenant’s Off-Premises
Equipment and all areas, improvements and systems exclusively serving the
Premises, including the branch lines of the plumbing, electrical and HVAC
systems, including all duct work, and Tenant shall utilize all of the foregoing
items in accordance with the applicable design specifications and capacities.
Notwithstanding any other provision in this Lease to the contrary, with respect
to any portion of the Premises visible from any common area inside or outside of
the Building (the “Visible Premises”), Tenant shall • maintain such Visible
Premises, including the furniture, fixtures, equipment and improvements located
therein in a neat and first-class condition throughout the Term and any
extension thereof, • not use the Visible Premises for storage, • obtain
Landlord’s prior written consent as to the interior paint color, signage,
displays, carpeting, furniture, fixtures and equipment contained in the Visible
Premises, • complete within the Visible Premises any requested cleaning within
one business day after Landlord’s written request therefor, and • complete
within the Visible Premises any requested repairs, alterations or changes within
ten business days after Landlord’s written request therefor, or within such
additional time period as may be reasonably necessary to complete such repair,
alteration or change, not to exceed 45 days. Tenant shall repair or replace,
subject to Landlord’s direction and supervision, any damage to the Project
caused by a Tenant Party. If any such damage occurs outside of the Premises, or
if such damage occurs inside the Premises but affects the Building’s Systems
and/or Building’s Structure or any other area outside the Premises, then
Landlord may elect to repair such damage at Tenant’s expense, rather than having
Tenant repair such damage. If Tenant fails to commence to make such repairs or
replacements within 15 days after the occurrence of such damage and thereafter
diligently pursue the completion thereof (or, in the case of an emergency, such
shorter period of time as is reasonable given the circumstances), or
notwithstanding such diligence, Tenant fails to complete such repairs or
replacements within 30 days after the occurrence of such damage (or, in the case
of an emergency, such shorter period of time as is reasonable given the
circumstances), or within such additional time period up to an additional 30
days, as may be reasonably necessary to complete such repair or replacement,
then Landlord may make the same at Tenant’s cost. The cost of all maintenance,
repair or replacement work performed by Landlord under this Section 8, in each
case plus an administrative fee of 15% of such cost, shall be paid by Tenant to
Landlord within 30 days after Landlord has invoiced Tenant therefor.
8.3    Performance of Work. All work described in this Section 8 shall be
performed only by Landlord or by contractors and subcontractors reasonably
approved in writing by Landlord and, except for Minor Alterations, only in
accordance with plans and specifications reasonably approved by Landlord in
writing. If Landlord elects, in its sole discretion, to supervise any work
described in this Section 8 which requires Landlord’s approval, Tenant shall pay
to Landlord a construction management fee equal to 5% of the cost of such work.
Tenant shall cause all contractors and subcontractors to procure and maintain
insurance coverage naming Landlord, Landlord’s Mortgagee, Landlord’s property
management company and Landlord’s asset management company as additional
insureds against such risks, in such amounts, and with such companies as
Landlord may reasonably require. Tenant shall provide Landlord with the
identities, mailing addresses and telephone numbers of all persons performing
work or supplying materials prior to beginning such construction and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable Laws. All such work shall be performed in accordance with all Laws
and in a good and workmanlike manner so as not to damage the Building (including
the Premises, the Building’s Structure and the Building’s Systems) and shall use
materials of a quality that is at least equal to the quality designated by
Landlord as the minimum standard for the Building, and in such manner as to
cause a minimum of disruption to the other occupants of the Project and
interference with other construction in progress and with the transaction of
business in the Project and the Complex. Landlord may designate reasonable
rules, regulations and procedures for the performance of all such work in the
Building (including insurance requirements for contractors) and, to the extent
reasonably necessary to avoid disruption to the occupants of the Building, shall
have the right to designate the time when such work may be performed. All such
work which may affect the Building’s Structure or the Building’s Systems must be
approved by the Project’s


DMWEST #36871000 v9    8    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





engineer of record, at Tenant’s expense and, at Landlord’s election, must be
performed by Landlord’s usual contractor for such work. All work affecting the
roof of the Building must be performed by Landlord’s roofing contractor and no
such work will be permitted if it would void or reduce or otherwise adversely
affect the warranty on the roof. Upon completion of any work described in this
Section 8, Tenant shall furnish Landlord with accurate reproducible “as-built”
CADD files of the improvements as constructed.
8.4    Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of, or alleged to have been incurred by or at the
request of, a Tenant Party shall be deemed authorized and ordered by Tenant
only, and Tenant shall not permit any mechanic’s or construction liens to be
filed against the Premises or the Project in connection therewith. At all times
during which any Tenant Party is engaged in making improvements to the Premises,
Tenant shall, all as provided in Colorado Revised Statutes § 38-22-105(2), post
and keep posted a written notice in a conspicuous place advising all
contractors, subcontractors and material suppliers that Landlord’s interest in
the Premises, the Building and the Project is not subject to a mechanic’s lien.
Tenant shall provide to Landlord a photo depicting the posting and a written
certification of the date on which the photo was taken and on which the first
improvement work was performed. The posting shall be performed and the photo
taken within five days of commencement of the improvements. Upon completion of
any such work, Tenant shall deliver to Landlord final unconditional lien waivers
from all contractors, subcontractors and materialmen who performed such work in
a form approved by Landlord. If such a lien is filed, then Tenant shall, within
ten business days after Landlord has delivered notice of the filing thereof to
Tenant (or such earlier time period as may be necessary to prevent the
forfeiture of the Premises, the Project or any interest of Landlord therein or
the imposition of a civil or criminal fine with respect thereto), either • pay
the amount of the lien and cause the lien to be released of record, • provide
adequate evidence to landlord of — the approval of a corporate surety bond by a
judge of the district court of Denver County, Colorado, as required by C.R.S
§ 38022-131 and — the release of the lien of record, or • diligently contest
such lien and deliver to Landlord security reasonably satisfactory to Landlord,
in which case Tenant shall nonetheless cause such lien to be released of record
by the posting of adequate security with a court of competent jurisdiction as
provided by Law. If Tenant fails to timely take any such action, then Landlord
may pay the lien claim, and any amounts so paid, including expenses and
interest, shall be paid by Tenant to Landlord within ten days after Landlord has
invoiced Tenant therefor. Landlord and Tenant acknowledge and agree that their
relationship is and shall be solely that of “landlord-tenant” (thereby excluding
a relationship of “owner-contractor,” “owner-agent” or other similar
relationships) and that Tenant is not authorized to act as Landlord’s common law
agent or construction agent in connection with any work performed in the
Premises. Accordingly, all materialmen, contractors, artisans, mechanics,
laborers and any other persons now or hereafter contracting with Tenant, any
contractor or subcontractor of Tenant or any other Tenant Party for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises, at any time from the date hereof until the end
of the Term, are hereby charged with notice that they look exclusively to Tenant
to obtain payment for same. Nothing herein shall be deemed a consent by Landlord
to any liens being placed upon the Premises, the Project or Landlord’s interest
therein due to any work performed by or for Tenant or deemed to give any
contractor or subcontractor or materialman any right or interest in any funds
held by Landlord to reimburse Tenant for any portion of the cost of such work.
Tenant shall defend, indemnify and hold harmless Landlord and its agents and
representatives from and against all claims, demands, causes of action, suits,
judgments, damages and expenses (including reasonable attorneys’ fees) in any
way arising from or relating to the failure by any Tenant Party to pay for any
work performed, materials furnished, or obligations incurred by or at the
request of a Tenant Party (except to the except that payment of the same is the
responsibility of Landlord as expressly provided in Exhibit D hereto). This
indemnity provision shall survive termination or expiration of this Lease.
9.    Use.
9.1    Permitted Use. Tenant shall continuously occupy and use the Premises only
for the Permitted Use and shall comply with all Laws relating to the use,
condition, access to, and occupancy of the Premises and will not commit waste,
overload the Building’s Structure or the Building’s Systems or subject the
Premises to use that would damage the Premises. Tenant may use the Premises
after normal business hours; however, such hours of operation shall not affect
(a) the normal Building hours specified in Section 7.1, or (b) Tenant’s
obligation to request and pay for, among other things, after-hours HVAC service
as provided in Section 7.1 and all costs and expenses incurred by Landlord as a
result of Tenant operating in the Premises beyond the normal Building hours
specified in Section 7.1, including any additional cost and expense to provide
the services contemplated by this Lease, such as any additional


DMWEST #36871000 v9    9    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





janitorial and day porter service to the common areas, and such costs and
services shall be paid by Tenant to Landlord within 30 days following Landlord’s
delivery to Tenant of an invoice therefor, and such costs shall not be included
in Operating Costs. Notwithstanding anything in this Lease to the contrary, as
between Landlord and Tenant, • as of the Commencement Date, Tenant shall bear
the risk of complying with Title III of the Americans With Disabilities Act of
1990, any state laws governing handicapped access or architectural barriers, and
all rules, regulations, and guidelines promulgated under such laws, as amended
from time to time (the “Disabilities Acts”) in the Premises, other than
compliance related to the condition of the Premises on the Commencement Date,
which Tenant has provided written notice to Landlord within six months after the
Commencement Date, that is required pursuant to the Disabilities Acts in effect
on the Commencement Date (which risk and responsibility shall be borne by
Landlord) and • Landlord shall bear the risk of complying with the Disabilities
Acts in the common areas of the Building, other than compliance that is
necessitated by the use of the Premises for other than the Permitted Use or as a
result of any alterations or additions, including any initial tenant improvement
work, made by or on behalf of a Tenant Party (which risk and responsibility
shall be borne by Tenant). The Premises shall not be used for any use which is
disreputable, creates extraordinary fire hazards, or results in an increased
rate of insurance on the Project or its contents, or for the storage of any
Hazardous Materials (other than de minimis quantities found in typical office
supplies [e.g., photocopier toner] and then only in compliance with all Laws and
in a reasonable and prudent manner). Tenant shall not use any substantial
portion of the Premises for a “call center,” any other telemarketing use, or any
credit processing use. If, because of a Tenant Party’s acts or omissions or
because Tenant vacates the Premises, the rate of insurance on the Building or
its contents increases, then such acts or omissions shall be an Event of
Default, Tenant shall pay to Landlord the amount of such increase within 30 days
after receipt of an invoice therefor, and acceptance of such payment shall not
waive any of Landlord’s other rights. Tenant shall conduct its business and
control each other Tenant Party so as not to create any nuisance or unreasonably
interfere with other tenants or Landlord in its management of the Project.
Tenant represents and warrants to Landlord that, as of the Lease Date, it does
not have any plans to use any of the Premises as a biotech lab. In the event
that, in the future, Tenant desires to operate a biotech lab in the Premises,
such use being a Permitted Use, Landlord and Tenant agree to negotiate in good
faith to amend this Lease as necessary to reasonably accommodate Tenant’s
specific intended use. Notwithstanding anything contained herein to the
contrary, any space operated as a biotech lab shall not exceed 5,000 rentable
square feet of the Premises unless agreed to in writing by Landlord, in
Landlord’s sole and absolute discretion. During lease amendment negotiations,
and at least 30 days prior to commencement of the lab use, Tenant will provide
Landlord with a list of Hazardous Materials (other than de minimis quantities
found in typical office supplies [e.g., photocopier toner]) that Tenant will use
and store in the Premises, such list to consist of those materials Tenant
regularly uses in a majority of its biotech lab spaces. Notwithstanding anything
to the contrary set forth above, if any building permits are required for
Tenant’s biotech lab use, Tenant shall not be required to notify Landlord of any
intended storage, use, or handling of Hazardous Materials prior to Tenant’s
receipt of such building permits. Such storage, use and handling shall be
subject to Landlord’s prior written approval, and Landlord shall consider the
nature of Tenant’s business when making such determination, and in accordance
with all applicable Laws, including, without limitation, applicable regulations
of the City of Boulder, including without limitation all applicable regulations
of the City of Boulder fire department. In connection with Tenant’s use and
storage of such materials, Landlord may require, in Landlord’s sole discretion,
that Tenant maintain pollution legal liability insurance, in an amount
reasonably acceptable to Landlord, insuring against claims and liability for
bodily injury, death, damage to Premises and Project (including loss of use of
property), legal defense, investigation, removal and remediation of Hazardous
Materials, and personal injury arising out of the operation, use or occupancy of
the Premises and the Project, and otherwise in compliance with the requirements
in Section 11. If Tenant operates a biotech lab in the Premises in compliance
with the terms if this Section and this Lease, Landlord acknowledges that Tenant
may maintain certain confidential information regarding scientific and medical
research, as well as store and utilize certain sensitive, volatile or other
Hazardous Materials at the Premises (in accordance with all requirements of this
Lease, as may be amended in writing to accommodate the specific Permitted Use),
which information and/or materials must not be generally accessible to Landlord
or its agents or representatives. Accordingly, Tenant may designate the biotech
lab as a secure area in a written notice provided to Landlord. Except in cases
of real or apparent emergency, in which case no approval shall be required,
Landlord, Landlord’s agents or representatives, Landlord’s Mortgagee, and
prospective purchasers, lenders and tenants shall be entitled to inspect or
access such secure areas only with Tenant’s prior written approval (not to be
unreasonably withheld, conditioned or delayed) and upon reasonable advance
written notice, in accordance with Tenant’s reasonable security requirements
(e.g., use of personal protective equipment) and Tenant shall be permitted to
provide an employee of Tenant to accompany Landlord and/or such third


DMWEST #36871000 v9    10    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





parties. To be considered a secured area, Tenant shall clearly label and install
conspicuous signage on such area clearly designating such area as being a secure
area. To the extent that Landlord or its contractors are prevented from entering
any such secure areas, Landlord shall have no obligation to provide services to
such areas, including janitorial services. In the event of an emergency,
Landlord may acquire access to the Premises by any means necessary, including
the immediate destruction of the locks and/or doors.


9.2    Density Limitations. Tenant may have in the Premises a population density
as a whole up to, but not to exceed, one person for each 150 rentable square
feet in the Premises. Tenant and Landlord agree that such population density may
from time to time exceed one person for each 150 rentable square feet in the
Premises on a temporary basis for meetings, conferences and other events of a
temporary nature. To the extent any enhancements are required by Law to be made
to the interior of the Premises as a result of any increase of population
density above one person for each 150 rentable square feet, Tenant shall
promptly perform and pay for any such work.
10.    Assignment and Subletting.
10.1    Transfers. Except as provided in Section 10.8, Tenant shall not, without
the prior written consent of Landlord, • assign, transfer, or encumber this
Lease or any estate or interest herein, whether directly or by operation of law,
• permit any other entity to become Tenant hereunder by merger, consolidation,
or other reorganization, • if Tenant is an entity other than a corporation whose
stock is publicly traded, permit the transfer of an ownership interest in Tenant
so as to result in a change in the current direct or indirect control of Tenant,
• sublet any portion of the Premises, • grant any license, concession, or other
right of occupancy of any portion of the Premises, • permit the use of the
Premises by any parties other than Tenant or Tenant Parties, or • sell or
otherwise transfer, in one or more transactions, a majority of Tenant’s assets
(any of the events listed in Section 10.1(a) through 10.1(g) being a
“Transfer”).
10.2    Consent Standards. Landlord shall not unreasonably withhold its consent
to any assignment of Tenant’s entire interest in this Lease or subletting of the
Premises, provided that the proposed transferee • is creditworthy, • will use
the Premises for the Permitted Use (thus, excluding, without limitation, uses
for credit processing and telemarketing) and will not use the Premises in any
manner that would conflict with any exclusive use agreement or other similar
agreement entered into by Landlord with any other tenant of the Project or the
Complex, • will not use the Premises, Building or Project in a manner that would
materially increase Operating Costs or the pedestrian or vehicular traffic to
the Premises, Building or Project, • is not a governmental or quasi-governmental
entity, or subdivision or agency thereof, or any other entity entitled to the
defense of sovereign immunity, • is not another occupant of the Project or the
Complex or an Affiliate of such occupant, • is not currently and has not in the
past been involved in litigation with Landlord or any of its Affiliates, • meets
Landlord’s reasonable standards for tenants of the Project and is otherwise
compatible with the character of the occupancy of the Project and the Complex,
and • is not a person or entity with whom Landlord is then, or has been within
the six-month period prior to the time Tenant seeks to enter into such
assignment or subletting, negotiating to lease space in the Project or the
Complex or any Affiliate of any such person or entity; otherwise, Landlord may
withhold its consent in its sole discretion. Additionally, Landlord may withhold
its consent in its sole discretion to any proposed Transfer if any Event of
Default by Tenant then exists. Any Transfer made while an Event of Default
exists hereunder, irrespective whether Landlord’s consent is required hereunder
with respect to the Transfer, shall be voidable by Landlord in Landlord’s sole
discretion. In agreeing to act reasonably, Landlord is agreeing to act in a
manner consistent with the standards followed by large institutional owners of
commercial real estate and Landlord is permitted to consider the financial terms
of the Transfer and the impact of the Transfer on Landlord’s own leasing efforts
and the value of the Project. Landlord may condition its consent to a Transfer
on an increase in Tenant’s Letter of Credit or receipt of a guaranty from a
suitable party. Landlord shall not be required to act reasonably in considering
any request to pledge or encumber this Lease or any interest therein.
10.3    Request for Consent. If Tenant requests Landlord’s consent to a
Transfer, then, at least 15 business days prior to the effective date of the
proposed Transfer, Tenant shall provide Landlord with a written description of
all terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address of the proposed transferee and any entities and persons who own,
control or direct the proposed transferee; reasonably satisfactory information
about its business and business


DMWEST #36871000 v9    11    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and character. Concurrently with
Tenant’s notice of any request for consent to a Transfer, Tenant shall (i) pay
to Landlord a fee of $1,000 to defray Landlord’s expenses in reviewing such
request, and (ii) reimburse Landlord for its reasonable attorneys’ fees and
other out-of-pocket expenses incurred in connection with considering any request
for consent to a Transfer. If Landlord does not consent to a Transfer, Tenant’s
sole remedy against Landlord will be an action for specific performance or
declaratory relief, and Tenant may not terminate this Lease or seek monetary
damages.
10.4    Conditions to Consent. If Landlord consents to a proposed Transfer, then
the proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor. Landlord’s consent to any Transfer shall
not waive Landlord’s rights as to any subsequent Transfers and no subtenant of
any portion of the Premises shall be permitted to further sublease any portion
of its subleased space. If an Event of Default occurs while the Premises or any
part thereof are subject to a Transfer, then Landlord, in addition to its other
remedies, may collect directly from such transferee all rents becoming due to
Tenant and apply such rents against Rent. Tenant authorizes its transferees to
make payments of rent directly to Landlord upon receipt of notice from Landlord
to do so following the occurrence of an Event of Default hereunder. Tenant shall
pay for the cost of any demising walls or other improvements necessitated by a
proposed subletting or assignment.
10.5    Attornment by Subtenants. Each sublease by Tenant hereunder shall be
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, take
over all of the right, title and interest of Tenant, as sublandlord, under such
sublease, and such subtenant shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be • liable for any previous act or omission of Tenant under such
sublease, • subject to any counterclaim, offset or defense that such subtenant
might have against Tenant, • bound by any previous modification of such sublease
not approved by Landlord in writing or by any rent or additional rent or advance
rent which such subtenant might have paid for more than the current month to
Tenant, and all such rent shall remain due and owing, notwithstanding such
advance payment, • bound by any security or advance rental deposit made by such
subtenant which is not delivered or paid over to Landlord and with respect to
which such subtenant shall look solely to Tenant for refund or reimbursement, or
• obligated to perform any work in the subleased space or to prepare it for
occupancy, and in connection with such attornment, the subtenant shall execute
and deliver to Landlord any instruments Landlord may reasonably request to
evidence and confirm such attornment. Each subtenant or licensee of Tenant shall
be deemed, automatically upon and as a condition of its occupying or using the
Premises or any part thereof, to have agreed to be bound by the terms and
conditions set forth in this Section 10.5. The provisions of this Section 10.5
shall be self-operative, and no further instrument shall be required to give
effect to this provision.
10.6    Cancellation. Landlord may, within 30 days after submission of Tenant’s
written request for Landlord’s consent to an assignment or subletting (in each
case to a party other than a Permitted Transferee) of all or substantially all
of the Premises (whether individually or in the aggregate with all other
subleases then in existence), or, regardless of the number of rentable square
feet subject to the proposed sublease, is for a sublease term of all or
substantially all of the remaining Term of this Lease (assuming, for purposes of
such calculation, that the proposed subtenant exercises all available renewal
options granted to such proposed subtenant), cancel this Lease as to the portion
of the Premises proposed to be sublet or assigned as of the date the proposed
Transfer is to be effective. If Landlord cancels this Lease as to any portion of
the Premises, then this Lease shall cease for such portion of the Premises and
Tenant shall pay to Landlord all Rent accrued through the cancellation date
relating to the portion of the Premises covered by the proposed Transfer.
Thereafter, Landlord may lease such portion of the Premises to the prospective
transferee (or to any other person) without liability to Tenant.
10.7    Additional Compensation. While no Event of Default exists, Tenant shall
pay to Landlord, promptly upon receipt thereof, 50% of the excess of • all
compensation received by Tenant for a Transfer less the actual out-of-pocket
costs reasonably incurred by Tenant with unaffiliated third parties (i.e.,
brokerage commissions and tenant


DMWEST #36871000 v9    12    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





finish work) in connection with such Transfer (such costs shall be amortized on
a straight-line basis over the term of the Transfer in question) over • the Rent
allocable to the portion of the Premises covered thereby. While any Event of
Default exists, Tenant shall pay to Landlord, immediately upon receipt thereof,
100% of the excess of (1) all compensation received by Tenant for a Transfer
over (2) the Rent allocable to the portion of the Premises covered thereby.
10.8    Permitted Transfers. Notwithstanding Section 10.1, Tenant may Transfer
all or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord:
10.8.1    an Affiliate of Tenant, but only so long as such transferee remains an
Affiliate of Tenant;
10.8.2    any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity in which or with which
Tenant, or its corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as • Tenant’s obligations hereunder
are assumed by the entity surviving such merger or created by such
consolidation; and • the proposed transferee satisfies the Tangible Net
Worth/Credit Threshold as of the effective date of the Permitted Transfer; or
10.8.3    any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity acquiring all or
substantially all of Tenant’s assets, so long as • Tenant’s obligations
hereunder are assumed by the entity acquiring such assets; and • the proposed
transferee satisfies the Tangible Net Worth/Credit Threshold as of the effective
date of the Permitted Transfer.
Tenant shall notify Landlord of any such Permitted Transfer pursuant to this
Section 10.8. Tenant shall remain liable for the performance of all of the
obligations of Tenant hereunder, or if Tenant no longer exists because of a
merger, consolidation, or acquisition, the surviving or acquiring entity shall
expressly assume in writing the obligations of Tenant hereunder. Additionally,
the Permitted Transferee shall comply with all of the terms and conditions of
this Lease, including the Permitted Use, and the use of the Premises by the
Permitted Transferee may not violate any other agreements affecting the Premises
or the Project, Landlord or other tenants of the Project. No later than ten
business days after the effective date of any Permitted Transfer, Tenant agrees
to furnish Landlord with copies of the instrument effecting any of the foregoing
Transfers, documentation establishing Tenant’s satisfaction of the requirements
set forth above applicable to any such Transfer, and evidence of insurance as
required under this Lease with respect to the Permitted Transferee. The
occurrence of a Permitted Transfer shall not waive Landlord’s rights as to any
subsequent Transfers, and any subsequent Transfer by a Permitted Transferee
shall be subject to the terms of this Section 10. As used herein, the term
“Tangible Net Worth/Credit Threshold” shall mean the proposed Permitted
Transferee has a Tangible Net Worth equal to or greater than $200,000,000 as
evidenced by financial statements audited by a certified public accounting firm
reasonably acceptable to Landlord, and if the proposed Permitted Transferee has
been assigned a Corporate Debt Rating, then such proposed Permitted Transferee’s
Corporate Debt Rating satisfies the Corporate Debt Rating Requirement. As used
herein, “Tangible Net Worth” means the excess of total assets over total
liabilities, in each case as determined in accordance with generally accepted
accounting principles consistently applied “GAAP”), excluding, however, from the
determination of total assets all assets which would be classified as intangible
assets under GAAP including goodwill, licenses, patents, trademarks, trade
names, copyrights, and franchises. “Corporate Debt Rating” shall mean either a
general corporate debt rating or an unsecured corporate debt rating by either
Standard & Poor’s Corporation (“S&P”) or Moody’s Investor Service (“Moody’s”),
and “Corporate Debt Rating Requirement” shall mean a Corporate Debt Rating of
BBB or better (as determined by S&P) and Baa2 or better (as determined by
Moody’s). The right to Transfer to an Affiliate pursuant to Section 10.8.1 shall
be subject to the condition that such Permitted Transferee remains an Affiliate
of Tenant and that on or before such Transfer being effected both Tenant and
such Permitted Transferee must enter into an agreement with Landlord, in a form
satisfactory to Landlord, Tenant and such Permitted Transferee, each acting
reasonably, that if such Permitted Transferee ceases to be an Affiliate of
Tenant, it shall so notify Landlord in writing within ten days after such event
and, upon the


DMWEST #36871000 v9    13    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





written request of Landlord, transfer, assign, set over and/or re-assign this
Lease and its interest in the Premises, as applicable, to Tenant or, subject to
complying with this condition, another Affiliate of Tenant.
11.    Insurance; Waivers; Subrogation; Indemnity.
11.1    Tenant’s Insurance. Effective as of the earlier of • the date Tenant
enters or occupies the Premises, or • the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies:
commercial general liability insurance (including property damage, bodily injury
and personal injury and non-owned and hired vehicle coverage) in amounts of
$1,000,000 per occurrence in primary coverage, with an additional $5,000,000 in
umbrella coverage or, following the expiration of the initial Term, such other
amounts as Landlord may from time to time reasonably require (and, if the use
and occupancy of the Premises include any activity or matter that is or may be
excluded from coverage under a commercial general liability policy [e.g., the
sale, service or consumption of alcoholic beverages], Tenant shall obtain such
endorsements to the commercial general liability policy or otherwise obtain
insurance to insure all liability arising from such activity or matter
[including liquor liability, if applicable] in such amounts as Landlord may
reasonably require), insuring Tenant (and naming as additional insureds
Landlord, Landlord’s property management company, Landlord’s asset management
company and, if requested in writing by Landlord, Landlord’s Mortgagee), against
all liability for injury to or death of a person or persons or damage to
property arising from the use and occupancy of the Premises and (without
implying any consent by Landlord to the installation thereof) the installation,
operation, maintenance, repair or removal of Tenant’s Off-Premises Equipment,
cause of loss-special risk form (formerly “all-risk”) insurance (including
sprinkler leakage, ordinance and law, sewer back-up, pipe burst, wind-driven
rain, water leakage, flood, earthquake, windstorm and collapse coverage)
covering the full value of all alterations and improvements and betterments in
the Premises, naming Landlord and Landlord’s Mortgagee as additional loss payees
as their interests may appear, cause of loss-special risk form (formerly
“all-risk”) insurance covering the full value of all furniture, trade fixtures,
equipment and personal property (including property of Tenant or others) in the
Premises or otherwise placed in the Project by or on behalf of a Tenant Party
(including Tenant’s Off-Premises Equipment), contractual liability insurance
sufficient to cover Tenant’s indemnity obligations hereunder (but only if such
contractual liability insurance is not already included in Tenant’s commercial
general liability insurance policy), commercial auto liability insurance (if
applicable) covering automobiles owned, hired or used by Tenant in carrying on
its business with limits not less than $1,000,000 combined single limit for each
accident, insuring Tenant (and naming as additional insureds Landlord,
Landlord’s property management company, Landlord’s asset management company and,
if requested in writing by Landlord, Landlord’s Mortgagee), worker’s
compensation insurance as required by applicable state law and employer’s
liability insurance with limits not less than $1,000,000 each accident,
$1,000,000 disease policy limit, and $1,000,000 disease each employee, and
business interruption insurance in an amount reasonably acceptable to Landlord.
Tenant’s insurance shall be primary and non-contributory when any policy issued
to Landlord provides duplicate or similar coverage, and in such circumstance
Landlord’s policy will be excess over Tenant’s policy. Tenant shall furnish to
Landlord certificates of such insurance and such other evidence satisfactory to
Landlord of the maintenance of all insurance coverages required hereunder at
least ten days prior to the earlier of the Commencement Date or the date Tenant
enters or occupies the Premises (in any event, within ten days of the effective
date of coverage), and at least 15 days prior to each renewal of said insurance,
and Tenant shall ensure that each of its policies requires the insurance company
to notify Landlord at least 30 days before cancellation or material change of
such policy, or if that is not possible, Tenant shall so notify Landlord in
writing at least 30 days before such cancellation or material change. All such
insurance policies shall be in form reasonably satisfactory to Landlord and
issued by companies with an A.M. Best rating of A+:VIII or better. However, no
review or approval of any insurance certificate or policy by Landlord shall
derogate from or diminish Landlord’s rights or Tenant’s obligations hereunder.
If Tenant fails to comply with the foregoing insurance requirements or to
deliver to Landlord the certificates or evidence of coverage required herein,
Landlord, in addition to any other remedy available pursuant to this Lease or
otherwise, may, but shall not be obligated to, obtain such insurance and Tenant
shall pay to Landlord the premium costs thereof, plus an administrative fee of
15% of such cost within 30 days after receipt of an invoice therefor.
11.2    Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: • property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant), less a commercially-reasonable deductible if Landlord so chooses,
and • commercial general liability insurance in an amount of not less than
$3,000,000. Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary. The cost of all insurance
carried


DMWEST #36871000 v9    14    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





by Landlord with respect to the Project shall be included in Operating Costs.
The foregoing insurance policies and any other insurance carried by Landlord
shall be for the sole benefit of Landlord and under Landlord’s sole control, and
Tenant shall have no right or claim to any proceeds thereof or any other rights
thereunder. Any insurance required to be maintained by Landlord may be taken out
under a blanket insurance policy or policies covering other buildings, property
or insureds in addition to the Building and Landlord. In such event, the costs
of any such blanket insurance policy or policies shall be reasonably allocated
to the Project and the other properties covered by such policy or policies as
reasonably determined by Landlord and included as part of Operating Costs.
Notwithstanding anything in this Lease to the contrary, Landlord’s indemnity
obligations under this Lease shall be limited to the extent any such claim is
insured against under the terms of any insurance policy maintained by Landlord
(or is required to be maintained by Landlord under the terms of this Lease).
11.3    No Subrogation; Waiver of Property Claims. Landlord and Tenant each
waives any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against under any insurance policy of the types described in this
Section 11 that covers the Project, the Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements, or business, or is required
to be insured against under the terms hereof, regardless of whether the
negligence of the other party caused such Loss (defined below). Additionally,
Tenant waives any claim it may have against Landlord for any Loss to the extent
such Loss is caused by a terrorist act. Each party shall cause its insurance
carrier to endorse all applicable policies waiving the carrier’s rights of
recovery under subrogation or otherwise against the other party. Notwithstanding
any provision in this Lease to the contrary, Landlord, its agents, employees and
contractors shall not be liable to Tenant or to any party claiming by, through
or under Tenant for (and Tenant hereby releases Landlord and its servants,
agents, contractors, employees and invitees from any claim or responsibility
for) any damage to or destruction, loss, or loss of use, or theft of any
property of any Tenant Party located in or about the Project or the Complex,
caused by casualty, theft, fire, third parties or any other matter or cause,
regardless of whether the negligence of any party caused such loss in whole or
in part. Tenant acknowledges that Landlord shall not carry insurance on, and
shall not be responsible for damage to, any property of any Tenant Party located
in or about the Project or the Complex.
11.4    Indemnity. Subject to Section 11.3, Tenant shall defend, indemnify, and
hold harmless Landlord and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including reasonable attorneys’ fees) arising from any injury to or
death of any person or the damage to or theft, destruction, loss, or loss of use
of, any property or inconvenience (a “Loss”) • occurring in or on the Project
(other than within the Premises) to the extent caused by the negligence or
willful misconduct of any Tenant Party, • occurring in the Premises, or •
arising out of the installation, operation, maintenance, repair or removal of
any property of any Tenant Party located in or about the Project, including
Tenant’s Off-Premises Equipment. It being agreed that clauses (b) and (c) of
this indemnity are intended to indemnify Landlord and its agents against the
consequences of their own negligence or fault, even when Landlord or its agents
are jointly, comparatively, contributively, or concurrently negligent with
Tenant, and even though any such claim, cause of action or suit is based upon or
alleged to be based upon the strict liability of Landlord or its agents;
however, such indemnity shall not apply to the sole or gross negligence or
willful misconduct of Landlord and its agents. Subject to Section 11.3, Landlord
shall defend, indemnify, and hold harmless Tenant and its agents from and
against all claims, demands, liabilities, causes of action, suits, judgments,
damages, and expenses (including reasonable attorneys’ fees) for any Loss
arising from any occurrence in or on the Building’s common areas to the extent
caused by the negligence or willful misconduct of Landlord or its agents. The
indemnities set forth in this Lease shall survive termination or expiration of
this Lease and shall not terminate or be waived, diminished or affected in any
manner by any abatement or apportionment of Rent under any provision of this
Lease. If any proceeding is filed for which indemnity is required hereunder, the
indemnifying party agrees, upon request therefor, to defend the indemnified
party in such proceeding at its sole cost utilizing counsel satisfactory to the
indemnified party.
12.    Subordination; Attornment; Notice to Landlord’s Mortgagee.
12.1    Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument (each, a “Mortgage”), or any ground
lease, master lease, or primary lease (each, a “Primary Lease”), that now or
hereafter covers all or any part of the Premises (the mortgagee under any such
Mortgage, beneficiary under any such deed of trust, or the lessor under any such
Primary Lease is referred to herein as a “Landlord’s


DMWEST #36871000 v9    15    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





Mortgagee”). Any Landlord’s Mortgagee may elect, at any time, unilaterally, to
make this Lease superior to its Mortgage, Primary Lease, or other interest in
the Premises by so notifying Tenant in writing. The provisions of this Section
shall be self-operative and no further instrument of subordination shall be
required; however, in confirmation of such subordination, Tenant shall execute
and return to Landlord (or such other party designated by Landlord) within ten
business days after written request therefor such documentation, in recordable
form if required, as a Landlord’s Mortgagee may reasonably request to evidence
the subordination of this Lease to such Landlord’s Mortgagee’s Mortgage or
Primary Lease (including a subordination, non-disturbance and attornment
agreement) or, if the Landlord’s Mortgagee so elects, the subordination of such
Landlord’s Mortgagee’s Mortgage or Primary Lease to this Lease.
12.2    Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.
12.3    Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any
remedy it may have for any default on the part of Landlord without first giving
written notice by certified mail, return receipt requested, specifying the
default in reasonable detail, to any Landlord’s Mortgagee whose address has been
given to Tenant, and affording such Landlord’s Mortgagee a reasonable
opportunity to perform Landlord’s obligations hereunder.
12.4    Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee
shall succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee
shall not be: • liable for any act or omission of any prior lessor (including
Landlord); • bound by any rent or additional rent or advance rent which Tenant
might have paid for more than the current month to any prior lessor (including
Landlord), and all such rent shall remain due and owing, notwithstanding such
advance payment; • bound by any security or advance rental deposit made by
Tenant which is not delivered or paid over to Landlord’s Mortgagee and with
respect to which Tenant shall look solely to Landlord for refund or
reimbursement; • bound by any termination, amendment or modification of this
Lease made without Landlord’s Mortgagee’s consent and written approval, except
for those terminations, amendments and modifications permitted to be made by
Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; • subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and • subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which are expressly provided
in this Lease, relate to periods of time following the acquisition of the
Building by Landlord’s Mortgagee, and Tenant has provided written notice to
Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable opportunity
to cure the event giving rise to such offset event. Landlord’s Mortgagee shall
have no liability or responsibility under or pursuant to the terms of this Lease
or otherwise after it ceases to own fee simple title to the Project. Nothing in
this Lease shall be construed to require Landlord’s Mortgagee to see to the
application of the proceeds of any loan, and Tenant’s agreements set forth
herein shall not be impaired on account of any modification of the documents
evidencing and securing any loan. As used in this Section 12.4, Landlord’s
Mortgagee shall include any party succeeding to Landlord’s interest in the
Premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease, or otherwise.
13.    Rules and Regulations. Tenant shall comply with the rules and regulations
of the Project which are attached hereto as Exhibit C. Landlord may, from time
to time, change such rules and regulations for the safety, care, or cleanliness
of the Project and related facilities, provided that such changes are generally
applicable to all tenants of the Project whose leases require such compliance,
will not unreasonably interfere with Tenant’s use of the Premises and are
enforced by Landlord in a non-discriminatory manner among all tenants whose
leases require such compliance. Tenant shall be responsible for the compliance
or noncompliance with such rules and regulations by each Tenant Party.
14.    Condemnation.
14.1    Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.
14.2    Partial Taking - Tenant’s Rights. If any part of the Building becomes
subject to a Taking and such Taking will prevent Tenant from conducting on a
permanent basis its business in the Premises in a manner


DMWEST #36871000 v9    16    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





reasonably comparable to that conducted immediately before such Taking, then
Tenant may terminate this Lease as of the date of such Taking by giving written
notice to Landlord within 30 days after the Taking, and Basic Rent and
Additional Rent shall be apportioned as of the date of such Taking. If Tenant
does not terminate this Lease, then Basic Rent and Additional Rent shall be
abated on a reasonable basis as to that portion of the Premises rendered
untenantable by the Taking.
14.3    Partial Taking - Landlord’s Rights. If any material portion, but less
than all, of the Building or Project becomes subject to a Taking, or if Landlord
is required to pay any of the proceeds arising from a Taking to a Landlord’s
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within 30 days after such Taking, and Basic Rent and
Additional Rent shall be apportioned as of the date of such Taking. If Landlord
does not so terminate this Lease, then this Lease will continue, but if any
portion of the Premises has been taken, Basic Rent and Additional Rent shall
abate as provided in the last sentence of Section 14.2.
14.4    Award. If any Taking occurs, then Landlord shall receive the entire
award or other compensation for the Project and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs and
loss of business.
15.    Fire or Other Casualty.
15.1    Repair Estimate. If the Premises or the Project are damaged by fire or
other casualty (a “Casualty”), Landlord shall, within 90 days after such
Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of the
time needed to repair the damage caused by such Casualty.
15.2    Tenant’s Rights. If the Premises are damaged by Casualty such that
Tenant is prevented from conducting its business in the Premises in a manner
reasonably comparable to that conducted immediately before such Casualty and
Landlord estimates that the damage caused thereby for which Landlord is
responsible to repair under this Lease pursuant to Section 15.4 below cannot be
repaired within 270 days after the commencement of repairs (the “Repair
Period”), then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within 30 days after the Damage Notice has
been delivered to Tenant.
15.3    Landlord’s Rights. If a Casualty occurs and • Landlord estimates that
the damage cannot be repaired within the Repair Period, • the damage exceeds 50%
of the replacement cost thereof (excluding foundations and footings), as
estimated by Landlord, and such damage occurs during the last two years of the
Term, • regardless of the extent of damage, the damage is not fully covered by
Landlord’s insurance policies or Landlord makes a good faith determination that
restoring the damage would be uneconomical, or • Landlord is required to pay any
insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within 30 days after the Damage Notice has been delivered to Tenant.
15.4    Repair Obligation. If neither party elects to terminate this Lease
following a Casualty, then Landlord shall, within a reasonable time after such
Casualty, begin to repair the Premises and shall proceed with reasonable
diligence to restore the Premises to substantially the same condition as they
existed immediately before such Casualty; however, Landlord shall not be
required to repair or replace any improvements, alterations or betterments
within the Premises (which shall be promptly and with due diligence repaired and
restored by Tenant at Tenant’s sole cost and expense) or any furniture,
equipment, trade fixtures or personal property of Tenant or others in the
Premises or the Project, and Landlord’s obligation to repair or restore the
Premises shall be limited to the extent of the insurance proceeds actually
received by Landlord for the Casualty in question. If this Lease is terminated
under the provisions of this Section 15, Landlord shall be entitled to the full
proceeds of the insurance policies providing coverage for all alterations,
improvements and betterments in the Premises (and, if Tenant has failed to
maintain insurance on such items as required by this Lease, Tenant shall pay
Landlord an amount equal to the proceeds Landlord would have received had Tenant
maintained insurance on such items as required by this Lease).
15.5    Abatement of Rent. If the Premises are damaged by Casualty, Basic Rent
and Additional Rent for the portion of the Premises rendered untenantable by the
damage shall be abated on a reasonable basis from


DMWEST #36871000 v9    17    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





the date of damage until the earlier of • completion of Landlord’s repairs, •
the date upon which completion of Landlord’s repairs would have occurred but for
delays caused by Tenant Parties, or • the date of termination of this Lease by
Landlord or Tenant as provided above, as the case may be, unless a Tenant Party
caused such damage, in which case, Tenant shall continue to pay Basic Rent and
Additional Rent without abatement.
16.    Personal Property Taxes. Tenant shall be liable for, and shall pay prior
to delinquency, all taxes levied or assessed against personal property,
furniture, fixtures, betterments, improvements, and alterations placed by any
Tenant Party in the Premises or in or on the Building or Project. If any taxes
for which Tenant is liable are levied or assessed against Landlord or Landlord’s
property and Landlord elects to pay the same, or if the assessed value of
Landlord’s property is increased by inclusion of such personal property,
furniture, fixtures, betterments, improvements, and alterations and Landlord
elects to pay the taxes based on such increase, then Tenant shall pay to
Landlord, within 30 days following written request therefor, the part of such
taxes for which Tenant is primarily liable hereunder; however, Landlord shall
not pay such amount if Tenant notifies Landlord that it will contest the
validity or amount of such taxes before Landlord makes such payment, and
thereafter diligently proceeds with such contest in accordance with Law and if
the non-payment thereof does not pose a threat of loss or seizure of the Project
or interest of Landlord therein or impose any fee or penalty against Landlord.
17.    Events of Default. Each of the following occurrences shall be an “Event
of Default”:
17.1    Payment Default. Tenant’s failure to pay Rent within five days after
Landlord has delivered written notice to Tenant that the same is due which
written notice shall run concurrent with any notice required by law, including
pursuant to C.R.S. § 13-40-104; however, an Event of Default shall occur
hereunder without any obligation of Landlord to give any notice if Tenant fails
to pay Rent when due and, during the 12 month interval preceding such failure,
Landlord has given Tenant written notice of failure to pay Rent on one or more
occasions;
17.2    Abandonment. Tenant abandons or vacates the Premises or any substantial
portion thereof while in default of the payment of Rent;
17.3    Estoppel; Subordination; Financial Reports. Tenant fails to provide any
estoppel certificate, documentation regarding the subordination of this Lease or
financial reports after Landlord’s written request therefor pursuant to Section
25.5, Section 12.1, and Section 25.19 respectively, and such failure shall
continue for five business days after Landlord’s second written notice thereof
to Tenant;
17.4    Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under Section 11.1;
17.5    Mechanic’s Liens. Tenant fails to pay and release of record, or
diligently contest and bond around, any mechanic’s or construction lien filed
against the Premises or the Project for any work performed, materials furnished,
or obligation incurred by or at the request of a Tenant Party, within the time
and in the manner required by Section 8.4;
17.6    Other Defaults. Tenant’s failure to perform, comply with, or observe any
agreement or obligation of Tenant under this Lease other than provided in this
Section 17 and the continuance of such failure for a period of more than 30 days
after Landlord has delivered to Tenant written notice thereof; however if such
failure cannot be cured within such 30-day period and Tenant commences to cure
such failure within such 30-day period and thereafter diligently pursues such
cure to completion, then such failure shall not be a default unless it is not
fully cured within an additional 30 days after the expiration of the first
30-day period; and
17.7    Insolvency. The filing of a petition by or against Tenant (the term
“Tenant” shall include, for the purpose of this Section 17.7, any guarantor of
Tenant’s obligations hereunder) • in any bankruptcy or other insolvency
proceeding; • seeking any relief under any state or federal debtor relief law; •
for the appointment of a liquidator or receiver for all or substantially all of
Tenant’s property or for Tenant’s interest in this Lease; • for the
reorganization or modification of Tenant’s capital structure; or • in any
assignment for the benefit of creditors proceeding;


DMWEST #36871000 v9    18    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





however, if such a petition is filed against Tenant, then such filing shall not
be an Event of Default unless Tenant fails to have the proceedings initiated by
such petition dismissed within 90 days after the filing thereof.
18.    Remedies. Upon any Event of Default, Landlord may, in addition to all
other rights and remedies afforded Landlord hereunder or by law or equity, take
any one or more of the following actions:
18.1    Termination of Lease. Terminate this Lease by giving Tenant written
notice thereof, in which event Tenant shall pay to Landlord the sum of • all
Rent accrued hereunder through the date of termination, • all amounts due under
Section 19.1, and • an amount equal to (but in no event less than zero) the
total Rent that Tenant would have been required to pay for the remainder of the
Term discounted to present value at a per annum rate equal to the Prime Rate on
the date this Lease is terminated minus one percent, minus the then present fair
rental value of the Premises for such period, similarly discounted; as used
herein, “Prime Rate” means the “Prime Rate” as published on the date in question
by The Wall Street Journal in its listing of “Money Rates”;
18.2    Termination of Possession. Terminate Tenant’s right to possess the
Premises without terminating this Lease by giving written notice thereof to
Tenant, in which event Tenant shall pay to Landlord • all Rent and other amounts
accrued hereunder to the date of termination of possession, • all amounts due
from time to time under Section 19.1, and • all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. If Landlord elects to terminate Tenant’s right to possession
without terminating this Lease, and to retake possession of the Premises (and
Landlord shall have no duty to make such election), Landlord shall use
reasonable efforts to relet the Premises as further described in Section 19.4
below. Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to the
excess of any consideration obtained by reletting over the Rent due hereunder.
Reentry by Landlord in the Premises shall not affect Tenant’s obligations
hereunder for the unexpired Term; rather, Landlord may, from time to time, bring
an action against Tenant to collect amounts due by Tenant, without the necessity
of Landlord’s waiting until the expiration of the Term. Unless Landlord delivers
written notice to Tenant expressly stating that it has elected to terminate this
Lease, all actions taken by Landlord to dispossess or exclude Tenant from the
Premises shall be deemed to be taken under this Section 18.2. If Landlord elects
to proceed under this Section 18.2, it may at any time elect to terminate this
Lease under Section 18.1;
18.3    Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any expenses which Landlord may incur in thus effecting compliance
with Tenant’s obligations under this Lease (including collection costs and legal
expenses), plus interest thereon at the Default Rate; or
18.4    Suspension of Services. Suspend any services required to be provided by
Landlord hereunder without being liable for any claim for damages therefor;
19.    Payment by Tenant; Non-Waiver; Cumulative Remedies; Mitigation of Damage.
19.1    Payment by Tenant. Upon any Event of Default, Tenant shall pay to
Landlord all amounts, costs, losses and/or expenses incurred, abated or foregone
by Landlord (including court costs and reasonable attorneys’ fees and expenses)
in • obtaining possession of the Premises, • removing, storing and/or disposing
of Tenant’s or any other occupant’s property, • repairing, restoring, altering,
remodeling, or otherwise putting the Premises into the condition acceptable to a
new tenant, • if Tenant is dispossessed of the Premises and this Lease is not
terminated, reletting all or any part of the Premises (including brokerage
commissions, cost of tenant finish work, and other costs incidental to such
reletting), • performing Tenant’s obligations under this Lease which Tenant
failed to perform, • enforcing, or advising Landlord of, its rights, remedies,
and recourses arising out of the default, and • securing this Lease, including
all commissions, allowances, reasonable attorneys’ fees, and if this Lease or
any amendment hereto contains any abated Rent granted by Landlord as an
inducement or concession to secure this Lease or amendment hereto, the full
amount of all Rent so abated (and such abated amounts shall be payable
immediately by Tenant to


DMWEST #36871000 v9    19    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





Landlord, without any obligation by Landlord to provide written notice thereof
to Tenant, and Tenant’s right to any abated rent accruing following such Event
of Default shall immediately terminate).
19.2    No Waiver. Landlord’s acceptance of Rent following an Event of Default
shall not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.
19.3    Cumulative Remedies. Any and all remedies set forth in this Lease: •
shall be in addition to any and all other remedies Landlord may have at law or
in equity, • shall be cumulative, and • may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future. Additionally, Tenant shall defend, indemnify and
hold harmless Landlord, Landlord’s Mortgagee and their respective
representatives and agents from and against all claims, demands, liabilities,
causes of action, suits, judgments, damages and expenses (including reasonable
attorneys’ fees) arising from Tenant’s failure to perform its obligations under
this Lease.
19.4    Mitigation of Damage. The parties agree any duty imposed by Law on
Landlord to mitigate damages after a default by Tenant under this Lease shall be
satisfied in full if Landlord uses reasonable efforts to lease the Premises to
another tenant (a “Substitute Tenant”) in accordance with the following
criteria: • Landlord shall have no obligation to solicit or entertain
negotiations with any Substitute Tenant for the Premises until 30 days following
the date upon which Landlord obtains full and complete possession of the
Premises, including the relinquishment by Tenant of any claim to possession of
the Premises by written notice from Tenant to Landlord; • Landlord shall not be
obligated to lease or show the Premises on a priority basis or offer the
Premises to any prospective tenant when other space in the Project or the
Complex is or soon will be available; • Landlord shall not be obligated to lease
the Premises to a Substitute Tenant for less than the current fair market value
of the Premises, as determined by Landlord in its sole discretion, nor will
Landlord be obligated to enter into a new lease for the Premises under other
terms and conditions that are unacceptable to Landlord under Landlord’s
then-current leasing policies; • Landlord shall not be obligated to enter into a
lease with a Substitute Tenant: whose use would violate any restriction,
covenant or requirement contained in the lease of another tenant in the Project
or the Complex; whose use would adversely affect the reputation of the Project
or the Complex; whose use would require any addition to or modification of the
Premises or Project or the Complex in order to comply with applicable Law,
including building codes; who does not satisfy the Tangible Net Worth/Credit
Threshold or who does not have, in Landlord’s sole opinion, the creditworthiness
to be an acceptable tenant; that is a governmental entity, or quasi-governmental
entity, or subdivision or agency thereof, or any other entity entitled to the
defense of sovereign immunity; that does not meet Landlord’s reasonable
standards for tenants of the Project or the Complex or is otherwise incompatible
with the character of the occupancy of the Project, as reasonably determined by
Landlord;  whose use does not comply with the Permitted Use; whose use or
occupancy would result in an increase in the insurance premiums for the Project;
or whose use would result in utilization of more parking spaces on the Project
in excess of the number previously utilized by Tenant; and • Landlord shall not
be required to expend any amount of money to alter, remodel or otherwise make
the Premises suitable for use by a Substitute Tenant unless: Tenant pays any
such amount to Landlord prior to Landlord’s execution of a lease with such
Substitute Tenant (which payment shall not relieve Tenant of any amount it owes
Landlord as a result of Tenant’s default under this Lease); or Landlord, in
Landlord’s sole discretion, determines any such expenditure is financially
prudent in connection with entering into a lease with the Substitute Tenant.
20.    Landlord’s Lien. In addition to any statutory landlord’s lien, now or
hereafter enacted, Tenant grants to Landlord, to secure performance of Tenant’s
obligations hereunder, a security interest in all of the property situated in or
upon, or used in connection with, the Premises or the Project, and all proceeds
thereof (except merchandise sold in the ordinary course of business)
(collectively, the “Collateral”), and the Collateral shall not be removed from
the Premises or the Project without the prior written consent of Landlord until
all obligations of Tenant have been fully performed. The Collateral includes
specifically all furniture and all trade and other fixtures, and inventory,
equipment, contract rights, accounts receivable and the proceeds thereof. For
the purposes of this Section 20, there shall be a


DMWEST #36871000 v9    20    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





rebuttable presumption that all property located in the Premises is owned by
Tenant. Upon the occurrence of an Event of Default, Landlord may, in addition to
all other remedies, without notice or demand except as provided below, exercise
the rights afforded to a secured party under the Uniform Commercial Code of the
state in which the Premises are located (the “UCC”). To the extent the UCC
requires Landlord to give to Tenant notice of any act or event and such notice
cannot be validly waived before a default occurs, then five-days’ prior written
notice thereof shall be reasonable notice of the act or event. In order to
perfect such security interest, Landlord may file any financing statement or
other instrument necessary at Tenant’s expense at the state and county Uniform
Commercial Code filing offices.
21.    Surrender of Premises. No act by Landlord shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease or Tenant’s right to possess the
Premises, Tenant shall • deliver to Landlord the Premises broom-clean with all
alterations, additions, betterments and improvements (collectively,
“Improvements”) located therein in good repair and condition (except for
condemnation and Casualty damage not caused by Tenant, as to which Sections 14
and 15 shall control), free of any liens or encumbrances and free of Hazardous
Materials placed on the Premises during the Term; • deliver to Landlord all keys
to the Premises and all access cards to the Project (and shall reimburse
Landlord for the then-current replacement cost charged by Landlord for all such
keys and access cards that are not returned); • remove all unattached trade
fixtures, furniture (including demountable walls), and personal property placed
in the Premises or elsewhere in the Project by a Tenant Party and unattached
equipment located in the Premises (but Tenant may not remove any such item which
was paid for, in whole or in part, by Landlord unless Landlord requires such
removal); • remove any and all telecommunications cabling (including conduit)
installed in the Premises or elsewhere in the Project by or on behalf of a
Tenant Party that was not part of the Work unless otherwise agreed to in writing
by Landlord prior to installation of such cabling by Tenant, including all
connections for any cabling that Tenant is required to remove, all at Tenant’s
sole cost or, if Landlord so elects, Landlord may perform such removal at
Tenant’s sole cost, with the cost thereof to be paid to Landlord as Rent
(Landlord will have the right, however, upon notice to Tenant, given prior to
the expiration or earlier termination of the Term, to require Tenant to abandon
and leave in place, without additional payment to Tenant or credit against Rent,
any and all such telecommunications cabling [including conduit], whether located
in the Premises or elsewhere in the Project, and if Landlord so elects, Tenant
covenants that such telecommunications cabling shall be left in a neat and safe
condition in accordance with the requirements of all applicable Laws, including
the National Electric Code or any successor statute, and shall be terminated at
both ends of a connector, properly labeled at each end and in each electrical
closet and junction box); and • remove such Improvements and Tenant’s
Off-Premises Equipment as Landlord may require and restore the areas surrounding
such Improvements and Tenant’s Off-Premises Equipment to their conditions
existing immediately prior to the installation of such Improvements and Tenant’s
Off-Premises Equipment; however, Tenant shall not be required to remove any
Improvements to the Premises or the Project if Landlord has specifically agreed
in writing that the Improvements in question need not be removed. Tenant shall
repair all damage caused by the removal of the items described above. If Tenant
fails to remove any property, including any of the property described above
within three business days after expiration or earlier termination of this
Lease, Landlord may, at Landlord’s option, deem such items to have been
abandoned by Tenant, the title thereof shall immediately pass to Landlord at no
cost to Landlord, and such items may be appropriated, sold, stored, destroyed,
or otherwise disposed of by Landlord without notice to Tenant and without any
obligation to account for such items; any such disposition shall not be
considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted hereunder or otherwise, remove such
items, perform any work required to be performed by Tenant hereunder, and repair
all damage caused by such work, and Tenant shall reimburse Landlord on demand
for any expenses which Landlord may incur in effecting compliance with Tenant’s
obligations hereunder (including collection costs and attorneys’ fees), plus
interest thereon at the Default Rate, or elect any of the actions described in
clauses (1) and (2) above as Landlord may elect in its sole discretion. The
provisions of this Section 21 shall survive the end of the Term.
22.    Holding Over. Landlord and Tenant recognize and agree that the damages to
Landlord resulting from any failure by Tenant to timely surrender possession of
the Premises at the end of the Term will be substantial, will exceed the amount
of the monthly installments of the Basic Rent theretofore payable under this
Lease, and will be impossible to accurately measure. Tenant therefore agrees
that if Tenant fails to vacate the Premises at the end of the Term, then Tenant
shall be a tenant at sufferance and, in addition to all other damages and
remedies to which Landlord may be entitled for such holding over, • Tenant shall
pay, in addition to the other Rent, Basic Rent equal to the greater of 150% of
the Rent payable during the last month of the Term, and 125% of the prevailing
rental rate in


DMWEST #36871000 v9    21    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





the Project for similar space, and • Tenant shall otherwise continue to be
subject to all of Tenant’s obligations under this Lease. The provisions of this
Section 22 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including any claims made by any succeeding tenant founded upon such
failure to surrender, and any lost profits or other consequential damages to
Landlord resulting therefrom.
23.    Certain Rights Reserved by Landlord. Landlord shall have the following
rights:
23.1    Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project, or any part thereof; to enter upon the
Premises (after giving Tenant at least 24 hours’ prior notice, which may be
verbal notice given directly to Tenant (rather than as a voicemail), except in
cases of real or apparent emergency, in which case no notice shall be required)
to perform Landlord’s obligations under this Lease and, during the continuance
of any such work, to temporarily close doors, entryways, public space, and
corridors in the Building; to interrupt or temporarily suspend Building services
and facilities; to change the name of the Building or Complex; and to change the
arrangement and location of entrances or passageways, doors, and doorways,
corridors, elevators, stairs, restrooms, or other public parts of the Building;
provided, however, if Tenant is prevented from using, and does not use, the
Premises because of Landlord’s performance of any of the foregoing for a period
of 15 consecutive business days following Landlord’s receipt from Tenant of a
written notice regarding such prevention of use, then Tenant shall, as its
exclusive remedy be entitled to a reasonable and equitable abatement of Basic
Rent and Additional Rent for each consecutive day (after such 15 business day
period) that Tenant is so prevented from using the Premises
23.2    Security. To take such reasonable measures as Landlord deems advisable
for the security of the Building and its occupants; evacuating the Building for
cause, suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after normal business hours and on Sundays
and holidays, subject, however, to Tenant’s right to enter when the Building is
closed after normal business hours under such reasonable regulations as Landlord
may prescribe from time to time, which may include, by way of example but not
limitation, that persons entering or leaving the Building, whether or not during
normal business hours, identify themselves to a security officer by registration
or otherwise and that such persons establish their right to enter or leave the
Building;
23.3    Prospective Purchasers and Lenders. Upon at least 24 hours’ prior notice
(which notice may be verbal notice given directly to Tenant (rather than as a
voicemail) to Tenant, to enter the Premises at all reasonable hours to show the
Premises to prospective purchasers or lenders; and
23.4    Prospective Tenants. At any time during the last 6 months of the Term
(or earlier if Tenant has notified Landlord in writing that it does not desire
to extend the Term) upon at least 24 hours’ prior notice (which notice may be
verbal) to Tenant, or at any time following the occurrence of an Event of
Default, to enter the Premises at all reasonable hours to show the Premises to
prospective tenants.
In exercising the foregoing rights in this Section 23, Landlord shall use
commercially reasonable efforts to minimize any interference with Tenant’s
occupancy of the Premises.
24.    Substitution Space. Intentionally deleted.
25.    Miscellaneous.
25.1    Landlord Transfer. Landlord may transfer any portion of the Project and
any of its rights under this Lease. If Landlord assigns its rights under this
Lease, then Landlord shall thereby be released from any further obligations
hereunder arising after the date of transfer, provided that the assignee assumes
in writing Landlord’s obligations hereunder arising from and after the transfer
date (and Landlord shall continue to be responsible for any obligations
hereunder arising prior to the transfer date).


DMWEST #36871000 v9    22    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





25.2    Landlord’s Liability. The liability of Landlord (and its successors,
partners, shareholders or members) to Tenant (or any person or entity claiming
by, through or under Tenant) for any default by Landlord under the terms of this
Lease or any matter relating to or arising out of the occupancy or use of the
Premises and/or other areas of the Building, Project or any Complex shall be
limited to Tenant’s actual direct, but not consequential, damages therefor and
shall be recoverable only from the amount which is equal to the lesser of • the
interest of Landlord in the Building, or • the equity interest Landlord would
have in the Building if the Building were encumbered by third party debt in an
amount equal to 80% of the value of the Building (as such value is determined by
Landlord). Further, Landlord (and its successors, partners, shareholders or
members) shall not be personally liable for any deficiency, and in no event
shall any liability hereunder extend to any sales or insurance proceeds received
by Landlord (or its successors, partners, shareholders or members) in connection
with the Project, the Building, the Premises or the Complex. The provisions of
this Section shall survive the expiration or earlier termination of this Lease.
25.3    Force Majeure. Other than for Tenant’s obligations under this Lease that
can be performed by the payment of money (e.g., payment of Rent and maintenance
of insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
terrorist acts or activities, governmental laws, regulations, or restrictions,
or any other causes of any kind whatsoever which are beyond the control of such
party.
25.4    Brokerage. Neither Landlord nor Tenant has dealt with any broker or
agent in connection with the negotiation or execution of this Lease, other than
Lodge Commercial Partners, Inc. as Tenant’s broker and WWR Real Estate Services,
LLC as Landlord’s broker, whose commissions shall be paid by Landlord pursuant
to separate written agreements. Tenant and Landlord shall each indemnify the
other against all costs, expenses, attorneys’ fees, liens and other liability
for commissions or other compensation claimed by any other broker or agent
claiming the same by, through or under the indemnifying party.
25.5    Estoppel Certificates. From time to time, Tenant shall furnish to any
party designated by Landlord, within ten business days after Landlord has made a
request therefor, a certificate signed by Tenant confirming and containing such
factual certifications and representations as to this Lease as Landlord may
reasonably request. Unless otherwise required by Landlord’s Mortgagee or a
prospective purchaser or mortgagee of the Project, the initial form of estoppel
certificate to be signed by Tenant is attached hereto as Exhibit F. If Tenant
does not deliver to Landlord the certificate signed by Tenant within such
required time period, Landlord, Landlord’s Mortgagee and any prospective
purchaser or mortgagee, may conclusively presume and rely upon the following
facts: • this Lease is in full force and effect; • the terms and provisions of
this Lease have not been changed except as otherwise represented by Landlord; •
not more than one monthly installment of Basic Rent and other charges have been
paid in advance; • there are no claims against Landlord nor any defenses or
rights of offset against collection of Rent or other charges; and • Landlord is
not in default under this Lease. In such event, Tenant shall be estopped from
denying the truth of the presumed facts.
25.6    Notices. All notices and other communications given pursuant to this
Lease shall be in writing and shall be • mailed by first class, United States
Mail, postage prepaid, certified, with return receipt requested, and addressed
to the parties hereto at the address specified in the Basic Lease Information, •
hand-delivered to the intended addressee or • sent by a nationally recognized
overnight courier service. All notices shall be effective upon delivery to the
address of the addressee (even if such addressee refuses delivery thereof). The
parties hereto may change their addresses by giving notice thereof to the other
in conformity with this provision.
25.7    Separability. If any clause or provision of this Lease is illegal,
invalid, or unenforceable under present or future laws, then the remainder of
this Lease shall not be affected thereby and in lieu of such clause or
provision, there shall be added as a part of this Lease a clause or provision as
similar in terms to such illegal, invalid, or unenforceable clause or provision
as may be possible and be legal, valid, and enforceable.
25.8    Amendments; Binding Effect; No Electronic Records. This Lease may not be
amended except by instrument in writing signed by Landlord and Tenant. No
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by Landlord, and no custom or practice which
may evolve between the parties in the administration of the terms hereof shall
waive or diminish the right of Landlord to


DMWEST #36871000 v9    23    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





insist upon the performance by Tenant in strict accordance with the terms
hereof. Landlord and Tenant hereby agree not to conduct the transactions or
communications contemplated by this Lease by electronic means, except by
electronic signatures as specifically set forth in Section 25.9; nor shall the
use of the phrase “in writing” or the word “written” be construed to include
electronic communications except by electronic signatures as specifically set
forth in Section 25.9. The terms and conditions contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided. This Lease is for the sole benefit of Landlord and
Tenant, and, other than Landlord’s Mortgagee, no third party shall be deemed a
third party beneficiary hereof.
25.9    Counterparts. This Lease (and amendments to this Lease) may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of such counterparts shall constitute one document. To facilitate
execution of this Lease, the parties may execute and exchange, by telephone
facsimile or electronic mail PDF, counterparts of the signature pages. Signature
pages may be detached from the counterparts and attached to a single copy of
this Lease to physically form one document.
25.10    Quiet Enjoyment. Provided Tenant is not in default hereunder, Tenant
shall peaceably and quietly hold and enjoy the Premises for the Term, without
hindrance from Landlord or any party claiming by, through or under Landlord, but
not otherwise, subject to the terms and conditions of this Lease and all matters
of record as of the date of this Lease which are applicable to the Premises.
25.11    No Merger. There shall be no merger of the leasehold estate hereby
created with the fee estate in the Premises or any part thereof if the same
person acquires or holds, directly or indirectly, this Lease or any interest in
this Lease and the fee estate in the leasehold Premises or any interest in such
fee estate.
25.12    No Offer. The submission of this Lease to Tenant shall not be construed
as an offer, and Tenant shall not have any rights under this Lease unless
Landlord executes a copy of this Lease and delivers it to Tenant.
25.13    Entire Agreement; Arms’-Length Negotiation; No Reliance. This Lease
constitutes the entire agreement between Landlord and Tenant regarding the
subject matter hereof and supersedes all verbal statements and prior writings
relating thereto. Except for those set forth in this Lease, no representations,
warranties, or agreements have been made by Landlord or Tenant to the other with
respect to this Lease or the obligations of Landlord or Tenant in connection
therewith. Except as otherwise provided herein, no subsequent alteration,
amendment, change or addition to this Lease shall be binding unless in writing
and signed by Landlord and Tenant. Landlord and Tenant agree that they have both
had the opportunity to retain legal counsel to review, revise, and negotiate
this Lease on their individual behalf. Landlord and Tenant stipulate that this
Lease has been reviewed and revised by both Landlord and Tenant and their
respective legal counsel and that the Lease is the result of an arms’-length
negotiation and compromise. Landlord and Tenant further stipulate that they are
both sophisticated individuals or business entities capable of understanding and
negotiating the terms of the Lease. The normal rule of construction that any
ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto. Further,
Tenant disclaims any reliance upon any and all representations, warranties or
agreements not expressly set forth in this Lease.
25.14    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, TENANT
(ON BEHALF OF ITSELF AND ITS RESPECTIVE SUCCESSORS, ASSIGNS AND SUBTENANTS) AND
LANDLORD EACH, AFTER CONSULTATION WITH COUNSEL, KNOWINGLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED HERETO.
25.15    Governing Law; Jurisdiction. This Lease shall be governed by and
construed in accordance with the laws of the state in which the Premises are
located. The proper place of venue to enforce this Lease will be the county or
district in which the Premises are located. In any legal proceeding regarding
this Lease, including enforcement of any judgments, Tenant irrevocably and
unconditionally • submits to the jurisdiction of the courts of law in the county
or district in which the Premises are located; • accepts the venue of such
courts and waives


DMWEST #36871000 v9    24    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





and agrees not to plead any objection thereto; and • agrees that service of
process may be effected at the address specified for Tenant in this Lease, or at
such other address of which Landlord has been properly notified in writing, and
nothing herein will affect Landlord’s right to effect service of process in any
other manner permitted by applicable law.
25.16    Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease, provided,
however, that Landlord will grant Tenant consent to record a memorandum of this
Lease if such recordation is required by any applicable Law, provided that, as a
condition precedent to Landlord’s consent, Tenant shall execute, acknowledge and
deliver to Landlord two original counterparts of a release of such memorandum of
lease (with applicable recording information left blank) to be held by Landlord
in trust until the expiration or earlier termination of this Lease, or Tenant’s
right of possession hereunder. Tenant hereby authorizes Landlord to file such
release of memorandum of lease in the applicable public records following such
expiration or earlier termination of this Lease. Tenant grants to Landlord a
power of attorney to execute and record a release releasing any such recorded
instrument of record that was recorded without the prior written consent of
Landlord, which power is coupled with an interest and is irrevocable.
25.17    Water or Mold Notification. To the extent Tenant or its agents or
employees discover any water leakage, water damage or mold in or about the
Premises or Project, Tenant shall promptly notify Landlord thereof in writing.
25.18    Joint and Several Liability. If Tenant consists of more than one party
(or if Tenant permits any other party to occupy the Premises), each such party
shall be jointly and severally liable for Tenant’s obligations under this Lease.
All unperformed obligations of Tenant hereunder not fully performed at the end
of the Term shall survive the end of the Term, including payment obligations
with respect to Rent and all obligations concerning the condition and repair of
the Premises.
25.19    Financial Reports. If Tenant is an entity that is domiciled in the
United States of America, and whose securities are funded through a public
securities exchange subject to regulation by the United States of America
publicly traded over exchanges based in the United States and whose financial
statements are readily available at no cost to Landlord (a “Public Company”),
the terms of this Section 25.19 shall not apply. Otherwise, within 15 days after
Landlord’s request, Tenant will furnish Tenant’s most recent audited financial
statements (including any notes to them) to Landlord, or, if no such audited
statements have been prepared, such other financial statements (and notes to
them) as may have been prepared by an independent certified public accountant
or, failing those, Tenant’s internally prepared financial statements. Tenant
will discuss its financial statements with Landlord and, following the
occurrence of an Event of Default hereunder, will give Landlord access to
Tenant’s books and records in order to enable Landlord to verify the financial
statements. Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except • to
Landlord’s Mortgagee or prospective mortgagees or purchasers of the Building, •
in litigation between Landlord and Tenant, and/or • if required by Law or court
order. Tenant shall not be required to deliver the financial statements required
under this Section 25.19 more than once in any 12-month period unless requested
by Landlord’s Mortgagee or a prospective buyer or lender of the Building or an
Event of Default occurs. Landlord acknowledges that, as of the Effective Date,
Tenant is a Public Company.
25.20    Landlord’s Fees. Whenever Tenant requests Landlord to take any action
not required of Landlord hereunder or give any consent required or permitted
under this Lease, Tenant will reimburse Landlord for Landlord’s reasonable,
out-of-pocket costs payable to third parties and incurred by Landlord in
reviewing and taking the proposed action or consent, including reasonable
engineers’ or architects’ fees and reasonable attorneys’ fees (including amounts
allocated by Landlord to Landlord’s in-house counsel as well as fees and
expenses charged by outside counsel engaged by Landlord), within 30 days after
Landlord’s delivery to Tenant of a statement of such costs. Tenant will be
obligated to make such reimbursement without regard to whether Landlord consents
to any such proposed action.
25.21    Telecommunications. Tenant and its telecommunications companies,
including local exchange telecommunications companies and alternative access
vendor services companies, shall have no right of


DMWEST #36871000 v9    25    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





access to and within the Building, for the installation and operation of
telecommunications systems, including voice, video, data, Internet, and any
other services provided over wire, fiber optic, microwave, wireless, and any
other transmission systems (“Telecommunications Services”), for part or all of
Tenant’s telecommunications within the Building and from the Building to any
other location unless Landlord has previously reviewed and approved all plans,
specifications and contracts pertaining to telecommunication service entry
points, and any documents to which Landlord is a party or which may encumber the
Project, which approval by Landlord will not be unreasonably withheld or
delayed. Further, Landlord will work with Tenant to reasonably help Tenant
implement Tenant’s desired Telecommunication Services as approved by Landlord.
If Landlord fails to respond in writing within five business days after receipt
from Tenant of such plans, specifications and contracts, Tenant may send
Landlord a second written notice, which second notice, in order to be valid,
must state in bold and capitalized letters at the top of the notice, “IF YOU
FAIL TO RESPOND TO THIS REQUEST WITHIN FIVE BUSINESS DAYS, YOU WILL BE DEEMED TO
HAVE APPROVED THE REQUEST.” If Landlord fails to approve or reject the second
written request within such five business day period, Landlord shall be deemed
to have approved such plans, specifications and contracts. All providers of
Telecommunications Services shall be required to comply with the rules and
regulations of the Project, applicable Laws and Landlord’s policies and
practices for the Project, and shall be required, at Landlord’s election, to
enter into a license agreement with Landlord to confirm and approve items such
as, without limitation, the proposed location (and labeling requirements) of
wiring, cabling, fiber lines, points of demarcation, entry into the Project,
insurance requirements and the like, all at no cost to Landlord. Tenant
acknowledges that Landlord shall not be required to provide or arrange for any
Telecommunications Services and that Landlord shall have no liability to any
Tenant Party in connection with the installation, operation or maintenance of
Telecommunications Services or any equipment or facilities relating thereto.
Tenant, at its cost and for its own account, shall be solely responsible for
obtaining all Telecommunications Services.
25.22    Confidentiality. Both Landlord and Tenant acknowledge that the terms
and conditions of this Lease (other than the existence of this Lease and the
location of the Premises) are to remain confidential for both parties’ benefit,
and may not be disclosed by either party to anyone, by any manner or means,
directly or indirectly, without the other party’s prior written consent;
however, Landlord or Tenant may disclose the terms and conditions of this Lease
to its respective attorneys, accountants, brokers, employees and existing or
prospective financial partners and, as to Landlord, any potential purchasers, or
any other party assisting Landlord in the sale or valuation of the Project, or
if required by Law or court order, provided all parties to whom Landlord or
Tenant is permitted hereunder to disclose such terms and conditions are advised
by Landlord or Tenant (as the case may be) of the confidential nature of such
terms and conditions and agree to maintain the confidentiality thereof (in each
case, prior to disclosure). The disclosing party shall be liable for any
disclosures made in violation of this Section by the disclosing party or by any
entity or individual to whom the terms of and conditions of this Lease were
disclosed or made available by the disclosing party. The consent by either party
to any disclosures shall not be deemed to be a waiver on the part of such party
of any prohibition against any future disclosure. Notwithstanding anything to
the contrary herein, Landlord and Tenant shall each have the right to make
disclosures of the terms of this Lease (a) to the extent required by legal
requirements, (b) to the extent reasonably required to enforce such party’s
rights hereunder, (c) to the extent reasonably necessary in connection with such
party’s financing, selling, leasing, or otherwise transferring or capitalizing
its assets or its business (or any such transaction consummated by such party’s
affiliate) (including disclosures that are reasonably necessary to comply with
rules of the Securities and Exchange Commission or any stock exchange), (d) to
the extent reasonably required in connection with such party’s books and records
being audited, (e) to the extent reasonably required in constructing, operating,
maintaining, repairing or restoring the Premises or the other portions of the
Project, and (f) pursuant to a press release which has been approved by both
parties.
25.23    Authority. Tenant (if a corporation, partnership or other business
entity) hereby represents and warrants to Landlord that Tenant is and will
remain during the Term a duly formed and existing entity qualified to do
business in the state in which the Premises are located, that Tenant has full
right and authority to execute and deliver this Lease, and that each person
signing on behalf of Tenant is authorized to do so, and that Tenant’s file
number assigned by the Delaware Secretary of State is 4240086. Landlord hereby
represents and warrants to Tenant that Landlord is a duly formed and existing
entity qualified to do business in the state in which the Premises are located,
that Landlord has full right and authority to execute and deliver this Lease,
and that each person signing on behalf of Landlord is authorized to do so.


DMWEST #36871000 v9    26    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





25.24    Hazardous Materials. The term “Hazardous Materials” means any
substance, material, or waste which is now or hereafter classified or considered
to be hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Project. No Tenant Party shall use, generate, store or
Release (defined below), or permit the use, generation, storage or Release of
Hazardous Materials on or about the Premises or the Project except in a manner
and quantity necessary for the ordinary performance of Tenant’s business, and
then in compliance with all Laws and in a reasonable and prudent manner. As used
herein, “Release” means depositing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing. If any Tenant Party breaches its obligations under this Section
25.24, Landlord may immediately take any and all action reasonably appropriate
to remedy the same, including taking all appropriate action to clean up or
remediate any contamination resulting from such Tenant Party’s use, generation,
storage or disposal of Hazardous Materials. Tenant shall defend, indemnify, and
hold harmless Landlord and its representatives and agents from and against any
and all claims, demands, liabilities, causes of action, suits, judgments,
damages and expenses (including reasonable attorneys’ fees and cost of clean up
and remediation) arising from any Tenant Party’s failure to comply with the
provisions of this Section 25.24. This indemnity provision is intended to
allocate responsibility between Landlord and Tenant under environmental Laws and
shall survive termination or expiration of this Lease.
25.25    List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.
Exhibit A    -    Outline of Premises
Exhibit B    -    Description of the Land
Exhibit C    -    Building Rules and Regulations
Exhibit D    -    Tenant Finish-Work: Allowance
Exhibit E    -    Form of Confirmation of Commencement Date Letter
Exhibit F    -    Form of Tenant Estoppel Certificate
Exhibit G    -    Parking
Exhibit H    -    Extension Option
Exhibit I    -    Right of First Refusal
Exhibit J    -    Form of Letter of Credit
25.26    Prohibited Persons and Transactions. Tenant covenants, represents and
warrants that as of the Lease Date and at all times during the Term, neither
Tenant nor any of its affiliates, nor any of their respective partners, members,
shareholders or other equity owners, and none of their respective employees,
officers, directors, representatives or agents is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Assets Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated Nationals and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not Transfer this
Lease to (and any such Transfer shall be void), contract with or otherwise
engage in any dealings or transactions or be otherwise associated with such
persons or entities.
25.27    UBTI and REIT Qualification. All Rent payable by Tenant to Landlord
shall qualify as “rents from real property” within the meaning of both Sections
512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the U.S. Department of Treasury Regulations promulgated thereunder
(the “Regulations”). In the event that Landlord, in its sole and absolute
discretion, determines that there is any risk that all or part of any Rent shall
not qualify as “rents from real property” for the purposes of Sections 512(b)(3)
or 856(d) of the Code and the Regulations promulgated thereunder, Tenant agrees
• to cooperate with Landlord by entering into such amendment or amendments as
Landlord deems necessary to qualify all Rents as “rents from real property,” and
• to permit an assignment of this Lease; provided, however, that any adjustments
required pursuant to this Section 25.27 shall be made so as to produce the
equivalent Rent (in economic terms) payable prior to such adjustment. Tenant’s
cooperation with Landlord pursuant to this Section 25.27 shall not exceed de
minimis costs to Tenant.


DMWEST #36871000 v9    27    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





25.28    No Construction Contract. Landlord and Tenant acknowledge and agree
that this Lease, including all exhibits a part hereof, is not a construction
contract or an agreement collateral to or affecting a construction contract.
25.29    Abated Rent Buy-Out. If this Lease or any amendment hereto contains any
provision for the abatement of Rent granted by Landlord as an inducement or
concession to secure this Lease or amendment hereto (other than as a result of
Casualty, condemnation, or interruption of services), then in connection with
any sale, financing or refinancing of the Building or Project, Landlord shall
have the right to buy out all or any portion of the abated Rent at any time
prior to the expiration of the abatement period by • providing written notice
thereof to Tenant and • paying to Tenant the amount of abated Rent then
remaining due discounted to present value at a per annum rate equal to the Prime
Rate. If Landlord elects to buy out all or a portion of the abated Rent,
Landlord and Tenant shall, at Landlord’s option, enter into an amendment to this
Lease. In no event shall Landlord be obligated to pay a commission with respect
to the abated Rent and Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed with respect to the abated Rent by any
broker or agent claiming the same by, through or under the indemnifying party.
26.    Other Provisions.
26.1    Sustainability.
26.1.1    The Building is or may become in the future certified under the Green
Building Initiative’s Green Globes™ for Continual Improvement of Existing
Buildings (Green Globes™-CIEB) or the U.S. Green Building Council’s LEED rating
system or operated pursuant to Landlord’s sustainable building practices, which
practices may address whole-building operations and maintenance issues including
chemical use; indoor air quality; energy efficiency; water efficiency; recycling
programs; exterior maintenance programs; and systems upgrades to meet green
building energy, water, indoor air quality, and lighting performance standards.
All construction and maintenance methods and procedures, material purchases, and
disposal of waste must be in compliance with any such minimum standards and
specifications, in addition to all applicable Laws. Upon request, Tenant agrees
to cooperate with Landlord in Landlord’s collection of data (refrigerant
inventories, commuting transportation surveys, etc.) in connection with
Landlord’s application for any such certification for the Building, including
without limitation the LEED for Existing Buildings certification.
26.1.2    Tenant shall use proven energy and carbon reduction measures,
including energy efficient bulbs in task lighting; use of lighting controls;
daylighting measures to avoid overlighting interior spaces; closing shades on
the south side of the Building to avoid over heating the space; turning off
lights and equipment at the end of the work day; and purchasing ENERGY STAR®
qualified equipment, including lighting, office equipment, commercial quality
kitchen equipment, vending and ice machines and purchasing products certified by
the U.S. EPA’s Water Sense® program.
26.1.3    Tenant covenants and agrees, at its sole cost and expense: • to comply
with all present and future Laws, orders and regulations of federal, state,
county, municipal or other governing authorities, departments, commissions,
agencies and boards regarding the collection, sorting, separation, and recycling
of garbage, trash, rubbish and other refuse (collectively, “trash”); • to comply
with Landlord’s recycling policy as part of Landlord’s sustainability practices
where it may be more stringent than applicable Law; • to sort and separate its
trash and recycling into such categories (aluminum, plastic, glass, corrugated
materials, etc.) as are provided by Law or Landlord’s sustainability practices;
• that each separately sorted category of trash and recycling shall be placed in
separate receptacles as directed by Landlord; • that Landlord reserves the right
to refuse to collect or accept from Tenant any waste that is not separated and
sorted as required by Law or Landlord’s sustainability practices, and to require
Tenant to arrange for such collection at Tenant’s sole cost and expense,
utilizing a contractor satisfactory to Landlord; and • that Tenant shall pay all
costs, expenses, fines, penalties or damages that may be imposed on Landlord or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Section. Notwithstanding anything contained in this Section 26.1


DMWEST #36871000 v9    28    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





to the contrary, Tenant shall not be obligated to submit or monitor any
applications for certification under any sustainability programs, whether
governmental or private.
26.1.4    Landlord shall have the right, but not the obligation, to install
water saving fixtures, appliances and equipment in the Premises and common
areas, including waterless urinals and low flow faucets and toilets.
26.1.5    All work and/or alterations performed by a Tenant Party in the
Premises shall be performed in accordance with Landlord’s sustainability
practices, including any third-party rating system concerning the environmental
compliance of the Building or the Premises, as the same may change from time to
time. Tenant further agrees to engage a qualified third party LEED or Green
Globe Accredited Professional or similarly qualified professional during the
design phase through implementation of any Tenant’s work and/or alterations to
review all plans, material procurement, demolition, construction and waste
management procedures to ensure they are in full conformance to Landlord’s
sustainability practices, as aforesaid. Any of Tenant’s Work and alterations
performed by Tenant shall meet LEED standards, but need not be LEED certified.
Upon request, Tenant shall permit Landlord to review and copy all documentation
and information submitted to the appropriate certifying organization in
connection with any certifications Landlord seeks related to this Section 26.1.
26.1.6    In no event shall any Tenant Party install asbestos or asbestos
containing material in the Building or any finishes on exterior walls that act
as vapor barriers, such as vinyl wall coverings. In the event that any Tenant
Party installs any finishes that act as vapor barriers, Tenant shall be
responsible for any and all costs of removing and remediating any fungi, mold or
mildew caused by the presence of such finishes.
26.2    Common Area Amenities. In addition to the Premises, Landlord licenses to
Tenant, and Tenant licenses from Landlord any portions of the Project or Complex
that may be, from time to time, designated by Landlord, from time to time, for
the use, enjoyment and benefit of all tenants of the Project or Complex, as
applicable, and their employees (collectively, the “Common Area Amenities”), it
being expressly understood and agreed that Landlord shall not be obligated to
provide any Common Area Amenities, unless otherwise specifically provided
elsewhere in this Lease. From time to time, Landlord shall have the right (a) to
alter the size and location of such Common Area Amenities and the type of
equipment provided, (b) to include all management, maintenance, repair and
equipment replacement costs related to the Common Area Amenities in Operating
Costs, (c) to include a fair market rental for the Common Area Amenities in
Operating Costs, and (d) to include the rentable square footage of the Common
Area Amenities in the common area “add on” factor for all measurement purposes
for the Building or the Project, as applicable, in which case, Tenant’s
Proportionate Share shall be adjusted accordingly. In furtherance of the
foregoing, Landlord may, at its discretion, require Tenant and its employees,
officers, directors, and partners to execute certain other documents, including,
without limitation, a license agreement and a waiver of claims and indemnity
agreement, prior to granting such individuals access to certain of the Common
Area Amenities. Tenant shall be responsible for the cost of any special services
related to Tenant’s use of the Common Area Amenities. Tenant acknowledges and
agrees that Tenant’s and any Tenant Party’s use of the Common Area Amenities is
voluntary and, in consideration of the use of the Common Area Amenities, shall
be undertaken by Tenant and such Tenant Party at its sole risk and in compliance
with all rules and regulations promulgated by Landlord. Neither Landlord nor
Landlord’s officers, directors, managers, servants, agents and/or shall be
liable for any claims, demands, injuries, damages, actions or causes of action
whatsoever arising out of or connected with Tenant’s and any Tenant Party’s use
of the Common Area Amenities and their facilities and services. TENANT DOES
HEREBY EXPRESSLY FOREVER WAIVE, RELEASE AND DISCHARGE THE RELEASED PARTIES FROM
ANY AND ALL LIABILITY ARISING FROM ALL SUCH CLAIMS, DEMANDS, INJURIES, DAMAGES,
ACTIONS AND/OR CAUSES OF ACTION, INCLUDING LIABILITY FROM ALL ACTS OF ACTIVE OR
PASSIVE NEGLIGENCE, INCLUDING SOLE OR GROSS NEGLIGENCE, ON THE PART OF THE
RELEASED PARTIES. The waivers contained in this Section 26.2 shall survive the
expiration or earlier termination of this Lease.
26.3    Right to Remeasure. Notwithstanding anything to the contrary in this
Lease, Landlord shall have the right, from time to time, to remeasure the
Premises and/or the Project (and/or the Complex, if applicable)


DMWEST #36871000 v9    29    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





in accordance with the Standard Method for Measuring Floor Area in Office
Buildings, ANSI/BOMA Z65.1-2010, or any update thereto, and upon Landlord’s
giving Tenant written notice of new measurements that are different from the
then-current measurements, this Lease (including Basic Rent, Additional Rent and
Tenant’s Proportionate Share) shall be amended to provide for such new
measurements commencing on the date of Landlord’s written notice to Tenant.
Additionally, if Landlord ever adds or removes structures from the Building, the
Project or the Complex, Landlord shall have the right to remeasure the Premises,
Building, Project and/or Complex, as applicable, using a standard selected by
Landlord in its reasonable discretion. For avoidance of doubt, the areas
stipulated in this Lease shall be fully applicable and binding on the parties
until after such time, if ever, as any such remeasurement is effected, following
which event the new measurements, if it differs from the measurements herein set
forth, shall be applicable to future obligations only.
26.4    Signage.
26.4.1    Standard Suite and Directory Signage. Landlord, at Landlord’s sole
expense, shall provide Building standard suite signage outside of the Premises,
and Tenant’s name listed in any Building directory located in the lobby of the
Building, and otherwise provide Building standard wayfinding signage to the
extent such signage is provided to other tenants of the Complex.
26.4.2    Monument Signage. Tenant shall have the right to install one sign
panel (the “Monument Sign Panel”) on the Building’s multi-tenant monument sign
on the Project grounds for office tenants of the Project. Tenant shall install
and maintain the Monument Sign Panel in a good, clean and safe condition and in
accordance with all Laws, regulations, restrictions (governmental or otherwise),
and architectural guidelines in effect for the area in which the Project is
located (the “Sign Requirements”), all at Tenant's sole cost and expense
(provided, that during the Term Landlord may elect to perform any repair or
replacement of the Monument Sign Panel at Tenant’s sole cost). If the Monument
Sign Panel uses any electricity, Tenant shall pay an equitable allocation by
Landlord among the users of such monument sign. Tenant shall install the
Monument Sign Panel on or before the date that is one month after the
Commencement Date, or Tenant’s rights under this Section 26.4.2 to the signage
not installed shall expire, time being of the essence with respect thereto.
Prior to the end of the Term, or within five business days after Tenant's right
to possess the Premises has been terminated, Tenant shall remove the Monument
Sign Panel and repair all damage caused thereby. Additionally, if Tenant fails
to do so prior to the deadlines set forth above, Landlord may, without
compensation to Tenant and at Tenant's expense, remove the Monument Sign Panel,
perform the related restoration and repair work and dispose of the Monument Sign
Panel in any manner Landlord deems appropriate.
26.4.3    Signage Rights Personal to Tenant; Changes. The rights granted to
Tenant under this Section 26.4 are personal to Dicerna Pharmaceuticals, Inc.,
and may not be assigned to any party other than a Permitted Transferee of all of
Tenant’s rights under this Lease, and may be revoked by Landlord if Tenant
ceases to lease and to occupy the Premises. Any changes or additions to the
Monument Sign Panel shall be subject to Landlord’s prior written approval, in
Landlord’s sole discretion, and shall be made at Tenant's sole cost and expense.
For all purposes under the Lease, the Monument Sign Panel shall be deemed to be
Tenant's Off-Premises Equipment.
26.5    Tenant’s Letter of Credit.
26.5.1    General Provisions. Concurrently with Tenant’s execution of this
Lease, Tenant shall deliver to Landlord, a standby, unconditional, irrevocable,
transferable letter of credit (“Tenant’s Letter of Credit”) in the form of
Exhibit J hereto and containing the terms required herein, in the face amount
set forth in Section 26.5.6 (“Tenant’s Letter of Credit Amount”), naming
Landlord as beneficiary, permitting multiple and partial draws thereon, and
otherwise in form acceptable to Landlord in its sole discretion. Tenant’s Letter
of Credit shall be issued by Silicon Valley Bank (or another bank, as selected
pursuant to the terms of this Section 26.5, “Issuing Bank”). Landlord
acknowledges that, as of the Lease Date, the Issuing Bank meets Tenant’s LC
Issuer Requirements. “Tenant’s LC Issuer Requirements” shall mean, collectively,
a commercial bank reasonably acceptable to Landlord (a) that is chartered under
the laws of the United States,


DMWEST #36871000 v9    30    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





any State thereof or the District of Columbia, and which is insured by the
Federal Deposit Insurance Corporation; and (b) that has assets under management
of at least Fifteen Billion Dollars ($15,000,000,000.00). If at any time,
Tenant’s LC Issuer Requirements are not met, or if the financial condition of
such issuer changes in any other materially adverse way, as determined by
Landlord in its reasonable discretion, Tenant shall, within 30 days of written
notice from Landlord, deliver to Landlord a replacement Tenant’s Letter of
Credit which otherwise meets the requirements of this Lease and that meets
Tenant’s LC Issuer Requirements (and Tenant’s failure to do so shall,
notwithstanding anything in this Lease to the contrary, constitute an Event of
Default for which there shall be no notice or grace or cure periods being
applicable thereto other than the aforesaid 30-day period). Among other things,
Landlord shall have the right under such circumstances to immediately, and
without further notice to Tenant, present a draw under Tenant’s Letter of Credit
for payment and to hold the proceeds thereof. Tenant shall cause Tenant’s Letter
of Credit to be continuously maintained in effect (whether through replacement,
renewal or extension) in Tenant’s Letter of Credit Amount through the date
(“Tenant’s Final LC Expiration Date”) that is 60 days after the scheduled
expiration date of the Term or any renewal Term. If Tenant’s Letter of Credit
held by Landlord expires earlier than the Tenant’s Final LC Expiration Date
(whether by reason of a stated expiration date or a notice of termination or
non-renewal given by the Issuing Bank), Tenant shall deliver a new Tenant’s
Letter of Credit or certificate of renewal or extension to Landlord not later
than 30 days prior to the expiration date of Tenant’s Letter of Credit then held
by Landlord. Any renewal or replacement Tenant’s Letter of Credit shall comply
with all of the provisions of this Section 26.5 shall be irrevocable,
transferable and shall remain in effect (or be automatically renewable) through
the Tenant’s Final LC Expiration Date upon the same terms as the expiring
Tenant’s Letter of Credit or such other terms as may be acceptable to Landlord
in its sole discretion.
26.5.2    Drawings under Tenant’s Letter of Credit. Landlord shall have the
right to draw upon Tenant’s Letter of Credit, in whole or in part, at any time
and from time to time:
(a)    If an Event of Default occurs; or
(b)    If Tenant’s Letter of Credit held by Landlord expires earlier than the
Tenant’s Final LC Expiration Date (whether by reason of a stated expiration date
or a notice of termination or non-renewal given by the Issuing Bank), and Tenant
fails to deliver to Landlord, at least 10 days prior to the expiration date of
Tenant’s Letter of Credit then held by Landlord, a renewal or substitute
Tenant’s Letter of Credit that is in effect and that complies with the
provisions of this Section 26.5.
No condition or term of this Lease shall be deemed to render Tenant’s Letter of
Credit conditional so as to justify the Issuing Bank in failing to honor a
drawing upon such Tenant’s Letter of Credit in a timely manner. Tenant hereby
acknowledges and agrees that Landlord is entering into this Lease in material
reliance upon the ability of Landlord to draw upon Tenant’s Letter of Credit
upon the occurrence of any Event of Default by Tenant under this Lease or upon
the occurrence of any of the other events described above in this Section 26.5.
26.5.3    Use of Proceeds by Landlord. The proceeds of Tenant’s Letter of Credit
may be applied by Landlord against any Rent payable by Tenant under this Lease
that is not paid when due and/or to pay for all losses and damages Landlord has
suffered or Landlord reasonably estimates it will suffer as a result of any
default by Tenant under this Lease. Landlord shall deposit any unused proceeds
in a separate account in the name of Landlord or its designee at a financial
institution selected by Landlord in its sole discretion (“Tenant’s LC Proceeds
Account”). Landlord may apply funds from Tenant’s LC Proceeds Account against
any Rent payable by Tenant under this Lease not paid when due and/or to pay for
all losses and damages Landlord has suffered or Landlord reasonably estimates it
will suffer as a result of any default by Tenant under this Lease. Tenant hereby
grants Landlord a security interest in Tenant’s LC Proceeds Account and all
funds held in such account and agrees that, in addition to all other rights and
remedies available to Landlord under applicable Law, Landlord shall have all
rights of a secured party under the Uniform Commercial Code in the state in
which the Premises are located with respect to Tenant’s LC Proceeds Account.
Tenant’s LC Proceeds Account shall be under the sole control of Landlord. Tenant
shall not have any right to direct the disposition


DMWEST #36871000 v9    31    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





of funds from Tenant’s LC Proceeds Account or any other right or interest in the
Tenant’s LC Proceeds Account, and any interest accruing upon the funds in
Tenant’s LC Proceeds Account shall belong to Landlord. Tenant shall, at any time
and from time to time, execute, acknowledge and deliver such documents and take
such actions as Landlord or the bank with which the Tenant’s LC Proceeds Account
is maintained may reasonably request concerning the creation or perfection of
the security interest granted to Landlord in (including Landlord’s control of)
Tenant’s LC Proceeds Account or to effect the provisions of this Section 26.5.3.
Tenant does hereby make, constitute and appoint Landlord its true and lawful
attorney-in-fact, for it and in its name, place and stead, to execute and
deliver all such instruments and documents, and to do all such other acts and
things, as Landlord may deem to be necessary or desirable to protect and
preserve the rights granted to Landlord under this Section 26.5.3 if Tenant is
neglectful in its performance of the same, as reasonably determined by Landlord.
Tenant hereby grants to Landlord the full power and authority to appoint one or
more substitutes to perform any of the acts that Landlord is authorized to
perform under this Section 26.5.3, with a right to revoke such appointment of
substitution at Landlord’s pleasure. The power of attorney granted pursuant to
this Section 26.5.3 is coupled with an interest and therefore is irrevocable.
Any person dealing with Landlord may rely upon the representation of Landlord
relating to any authority granted by this power of attorney, including the
intended scope of the authority, and may accept the written certificate of
Landlord that this power of attorney is in full force and effect. Photographic
or other facsimile reproductions of this executed Lease may be made and
delivered by Landlord, and may be relied upon by any person to the same extent
as though the copy were an original. Anyone who acts in reliance upon any
representation or certificate of Landlord, or upon a reproduction of this Lease,
shall not be liable for permitting Landlord to perform any act pursuant to this
power of attorney. Provided Tenant has performed all of its obligations under
this Lease, Landlord agrees to pay to Tenant within 30 days after the Tenant’s
Final LC Expiration Date the amount of any proceeds of the Tenant’s Letter of
Credit received by Landlord and not applied against any Rent payable by Tenant
under this Lease that was not paid when due or used to pay for any losses and/or
damages suffered by Landlord (or reasonably estimated by Landlord that it will
suffer) as a result of any default by Tenant under this Lease; provided, that if
prior to the Tenant’s Final LC Expiration Date a voluntary petition is filed by
Tenant or any Guarantor, or an involuntary petition is filed against Tenant or
any Guarantor by any of Tenant’s or Guarantor’s creditors, under the Federal
Bankruptcy Code, then Landlord shall not be obligated to make such payment in
the amount of the unused Tenant’s Letter of Credit proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed, in each case pursuant to a final court order not subject to
appeal or any stay pending appeal.
26.5.4    Additional Covenants of Tenant. If, as result of any application or
use by Landlord of all or any part of the Tenant’s Letter of Credit, the amount
of the Tenant’s Letter of Credit shall be less than the Tenant’s Letter of
Credit Amount, Tenant shall, within ten days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency (or a
replacement letter of credit in the total Tenant’s Letter of Credit Amount), and
any such additional (or replacement) letter of credit shall comply with all of
the provisions of this Section 26.5 and if Tenant fails to comply with the
foregoing, notwithstanding anything to the contrary contained in this Lease, the
same shall constitute an uncurable Event of Default by Tenant. Tenant further
covenants and warrants that it will neither assign nor encumber the Tenant’s
Letter of Credit or any part thereof or any interest in the Tenant’s LC Proceeds
Account and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.
26.5.5    Transfer of Tenant’s Letter of Credit. Landlord may, at any time and
without notice to Tenant and without first obtaining Tenant’s consent thereto,
transfer all or any portion of its interest in and to the Tenant’s Letter of
Credit to another party, person or entity, including Landlord’s Mortgagee and/or
to have the Tenant’s Letter of Credit reissued in the name of Landlord’s
Mortgagee. If Landlord transfers its interest in the Building and transfers the
Tenant’s Letter of Credit (or any proceeds thereof then held by Landlord) in
whole or in part to the transferee, Landlord shall, without any further
agreement between the parties hereto, thereupon be released by Tenant from all
liability therefor. The provisions hereof shall apply to every transfer or
assignment of all or any part of the Tenant’s Letter of Credit to a new
landlord. In connection with any such transfer of the Tenant’s Letter of Credit
by Landlord, Tenant shall execute and submit to the


DMWEST #36871000 v9    32    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





issuer of the Tenant’s Letter of Credit such applications, documents and
instruments as may be necessary to effectuate such transfer. Landlord shall be
responsible for paying the first $1,500.00 for any costs and expenses related to
such applications, documents and instruments, including any of issuer’s transfer
and processing fees in connection with any transfer of the Tenant’s Letter of
Credit, and Tenant shall pay the remaining balance of all such costs, expenses
and fees. If Landlord advances any such fees over the first $1,500.00 (without
having any obligation to do so), Tenant shall reimburse Landlord for any such
transfer or processing fees within ten days after Landlord’s written request
therefor.
26.5.6    Reduction in Tenant’s Letter of Credit Amount. Provided no Event of
Default has occurred hereunder and, no less than 30 days prior to each requested
letter of credit reduction date, Tenant has delivered to Landlord a written
request for Landlord to acknowledge (and Landlord has made such acknowledgement
in writing) that no Event of Default has occurred hereunder, Tenant may reduce
the Tenant’s Letter of Credit Amount to the following amounts for the following
periods of time:
Lease Month
Required Tenant’s Letter of Credit Amount
1 – 36
$350,000.00
37 – The date that is 60 days after the end of the Term or any renewal Term
$250,000.00



If an Event of Default occurs, the scheduled reduction in the Letter of Credit
Amount shall immediately cease and shall not resume unless and until the Event
of Default in question is fully cured and no further Event of Default occurs for
a period of 12 consecutive months thereafter and Tenant has delivered to
Landlord a written request for Landlord to acknowledge (and Landlord has made
such acknowledgement in writing) that no Event of Default has occurred for a
period of 12 consecutive months hereunder. In the event Tenant is permitted to
reduce the Tenant’s Letter of Credit, Tenant shall deliver to Landlord an
acceptable (pursuant to this Section) substitute Tenant’s Letter of Credit or
amendment to the existing Tenant’s Letter of Credit in such appropriately
reduced amount. Landlord agrees, in the instance of such substitute Tenant’s
Letter of Credit, to surrender the replaced Tenant’s Letter of Credit promptly
after receipt of the substitute.
26.5.7    Nature of Tenant’s Letter of Credit. Landlord and Tenant (a)
acknowledge and agree that in no event or circumstance shall the Tenant’s Letter
of Credit or any renewal thereof or substitute therefor or any proceeds thereof
(including the Tenant’s LC Proceeds Account) be deemed to be or treated as a
“security deposit” under any Law applicable to security deposits in the
commercial context (“Security Deposit Laws”), (b) acknowledge and agree that the
Tenant’s Letter of Credit (including any renewal thereof or substitute therefor
or any proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and (c)
waive any and all rights, duties and obligations either party may now or, in the
future, will have relating to or arising from the Security Deposit Laws.
26.6    Community Space. Tenant shall have the non-exclusive right to utilize
the outdoor common areas, but specifically excluding any roof-top space, which
are commonly made available to other tenants in the Project. In addition, Tenant
shall have the non-exclusive right to install improvements and alterations in
all such outdoor common areas; provided, however, that all such improvements or
alterations (i) are approved by Landlord in the same manner as alterations to
the Premises pursuant to Section 8 (and in no event shall any such alterations
to the outdoor common areas be considered Minor Alterations); and (ii) shall be
available for the common use by all tenants of the Building and the adjacent
building, and not exclusively for Tenant’s use. If Tenant requests that Landlord
supervise any work described in this Section 26.6, Tenant shall pay to Landlord
a construction management fee equal to 5% of the cost of such work. If Tenant
has not requested that Landlord supervise any work described in this Section
26.6, then Tenant shall not be required to pay Landlord a construction
management, provided however, notwithstanding the foregoing, if Tenant has not
requested that Landlord supervise such work, but such work affects the
Building’s Systems or Building’s Structure thus requiring Landlord’s
participation, Tenant shall pay to Landlord a construction management fee equal


DMWEST #36871000 v9    33    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





to 5% of the cost of that portion of the work affecting the Building’s Systems
or Building’s Structure. Any such improvements or alterations made by Tenant
shall be at Tenant’s sole risk and expense, shall be maintained by Landlord as a
Common Area, and shall be surrendered to Landlord upon the expiration or earlier
termination of this Lease.
26.7    Supplemental HVAC System.
26.7.1    Right to Install Supplemental HVAC System. Provided Tenant complies
with the terms of this Section 26.7, Tenant may, at its risk and expense,
install, operate, and maintain one or more supplemental, separately-metered HVAC
system reasonably necessary for Tenant’s business operations (the “Supplemental
HVAC System”) at one or more locations within the Project reasonably approved by
Landlord.
26.7.2    Delivery of Plans, Specifications and Permits. Before installing the
Supplemental HVAC System, Tenant shall submit to Landlord for its approval
(which approval shall be given or withheld by Landlord using the same standards
described in Section 8.1) (a) construction ready plans and specifications
prepared by a registered professional engineer in the State in which the
Premises is located reasonably approved by Landlord which (1) specify in detail
the design, location, size, model, weight, method of installation (including the
proposed method of sound proofing and ventilation system) and, if the
Supplemental HVAC System will be located outside the Premises, the screening
therefor, and (2) are sufficiently detailed to allow for the installation of the
Supplemental HVAC System in a good and workmanlike manner and in accordance with
all Laws and (b) all necessary consents, approvals, permits or registrations,
including architectural guidelines in effect for the area in which the Project
is located as they may be amended from time to time, required for the
installation, maintenance, use or operation of the Supplemental HVAC System.
Landlord’s approval of any such plans and specifications shall not constitute a
representation or warranty by Landlord that such plans and specifications comply
with architectural guidelines and/or sound engineering practices or will comply
with all applicable Laws; such compliance shall be the sole responsibility of
Tenant. To the extent that any permits or registrations are required for the
installation, maintenance or operation of the Supplemental HVAC System, they
shall be obtained in Tenant’s name and Tenant shall maintain such permits
throughout the Term. Landlord will reasonably cooperate with Tenant in obtaining
such permits, provided such cooperation shall be at de minimis cost to Landlord.
26.7.3    Tenant’s Installation of Supplemental HVAC System. If Landlord
approves Tenant’s plans and specifications for the Supplemental HVAC System,
Tenant shall install the Supplemental HVAC System in a good and workmanlike
manner and in accordance with the approved plans and specifications therefor,
all Laws and all applicable permits and consents issued with respect to the
Supplemental HVAC System in a manner so as not to damage the Building or
materially interfere with the use of any portion of the Project while such
installation is taking place.
26.7.4    Electricity Use of Supplemental HVAC System. Tenant shall pay for the
cost to purchase and install electrical submeter equipment and wiring for, or
otherwise related to, the Supplemental HVAC System, and thereafter Tenant shall
pay to Landlord the monthly electrical submeter charges for the Supplemental
HVAC System throughout the Term.
26.7.5    Tenant’s Operation and Maintenance of Supplemental HVAC System. Tenant
shall use, maintain, and operate the Supplemental HVAC System and the screening,
if any, therefor, in a good, clean, and safe condition, in accordance with all
Laws, including architectural guidelines in effect for the area in which the
Building is located as they may be amended from time to time, all manufacturer’s
suggested maintenance programs, the approved plans and specifications therefor
and in such a manner so as not to unreasonably interfere with any other
equipment or systems (including other supplemental HVAC systems) in the Project,
all at Tenant’s sole cost and expense. In addition to Tenant’s other obligations
hereunder, Tenant, at its own cost and expense, shall enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
reasonably approved by Landlord for servicing the Supplemental HVAC System and
associated equipment within or serving the Premises. The service contract must
include all services suggested by the equipment manufacturer in its
operations/maintenance manual and an executed copy of such contract must be
provided to Landlord prior to the commencement of any installation or work
related to the


DMWEST #36871000 v9    34    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





Supplemental HVAC System. All work relating to the Supplemental HVAC System
shall, at Tenant’s expense, be coordinated with Landlord. Landlord shall
reasonably cooperate with Tenant in the installation process, provided such
cooperation will be at de minimis cost to Landlord. Tenant shall maintain
insurance with respect to the Supplemental HVAC System reasonably satisfactory
to Landlord, listing Landlord, Landlord’s Mortgagee and the Building manager, as
additional insureds. Tenant shall immediately remove from the area surrounding
the Supplemental HVAC System any spills or other leaks of fluid from the
Supplemental HVAC System. Tenant shall repair any damage to the Building caused
by or relating to the Supplemental HVAC System, including that which is caused
by its installation, maintenance, use, operation or removal, and Tenant shall
restore the area on which the Supplemental HVAC System was located to its
condition as of the Lease Date. If Tenant fails to do so within ten days after
Landlord’s written request, Landlord may perform such work and Tenant shall pay
to Landlord all reasonable costs incurred in connection therewith, plus an
administrative fee of 15% of such costs, within 30 days after Landlord’s written
request therefor.
26.7.6    Supplemental HVAC Removal Obligations; Landlord’s Rights. Prior to the
end of the Term, or, if earlier, within fifteen (15) days after this Lease or
Tenant’s right to possess the Premises has been terminated or Tenant’s vacating
the Premises, Tenant shall, at its risk and expense, remove the Supplemental
HVAC System. If Tenant fails to do so, Landlord may remove the Supplemental HVAC
System and store or dispose of it in any manner Landlord deems appropriate
without liability to Tenant; Tenant shall reimburse Landlord for all costs
incurred by Landlord in connection therewith, plus an administrative fee of 15%
of such costs, within ten days after Landlord’s request therefor. Alternatively,
at Landlord’s election, Tenant shall deliver to Landlord the Supplemental HVAC
System in good repair and condition, normal wear and tear excepted (damages from
Casualty and condemnation excepted), and deliver to Landlord a bill of sale for
the Supplemental HVAC System and all operating manuals, keys and similar items
with respect to the Supplemental HVAC System, and thereafter the Supplemental
HVAC System shall be Landlord’s property.
26.7.7    Disclaimer. For all purposes under this Lease, the Supplemental HVAC
System shall be deemed to be included within the definition of Tenant’s
Off-Premises Equipment. LANDLORD SHALL HAVE NO RESPONSIBILITY OR LIABILITY TO
TENANT, ITS AGENTS, EMPLOYEES, CONTRACTORS, VISITORS OR INVITEES FOR, LOSSES,
DAMAGES OR INJURY TO PERSONS OR PROPERTY CAUSED BY, RELATED TO, OR ARISING OUT
OF OR IN CONNECTION WITH, ANY SUCH CONNECTION TO, USE OF, OR FAILURE,
NON-PERFORMANCE OR INADEQUATE PERFORMANCE OF, THE SUPPLEMENTAL HVAC SYSTEM, AND
TENANT HEREBY RELEASES LANDLORD FROM ANY AND ALL LIABILITY FOR SUCH LOSSES,
DAMAGES OR INJURY, EVEN IF CAUSED BY THE NEGLIGENCE OF LANDLORD OR ITS EMPLOYEES
AND/OR AGENTS (BUT NOT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD OR ITS EMPLOYEES AND/OR AGENTS).
26.7.8    Personal Right. Tenant may only use the Supplemental HVAC System in
connection with Tenant’s business. Tenant shall not allow any third party to use
such equipment, whether by sublease, license, occupancy agreement or otherwise,
except in connection with Permitted Transfers and any other Transfers approved
in writing by Landlord.
26.8    Generator.
26.8.1    Right to Install Generator. Provided Tenant complies with the terms of
this Section 26.8.1, Tenant may, at its risk and expense, install, operate and
maintain one generator for emergency back-up purposes (the “Generator”, which
defined term shall also refer to any associated fuel tank and all related
equipment) at a location on the Building grounds reasonably approved by
Landlord. Any fuel tank associated with the Generator, together with such
Generator, shall be a single, self-contained, double-wall, above-ground fuel
tank unit and equipped with a critical silence muffler. No underground storage
tanks may be installed or used in connection with the Generator.
26.8.2    Delivery of Plans, Specifications and Permits. Before installing the
Generator, Tenant shall submit to Landlord for its approval (which approval
shall be given or withheld by Landlord using


DMWEST #36871000 v9    35    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





the same standards described in Section 8.1) (a) construction ready plans and
specifications prepared by a registered professional engineer in the State in
which the Premises is located reasonably approved by Landlord which (1) specify
in detail the design, location, screening, size, model, weight and method of
installation (including separation walls, sound proofing and ventilation system)
and (2) are sufficiently detailed to allow for the installation of the Generator
in a good and workmanlike manner and in accordance with all Laws and (b) all
necessary consents, approvals, permits or registrations, including architectural
guidelines in effect for the area in which the Project is located as they may be
amended from time to time, required for the installation, maintenance, use or
operation of the Generator. Landlord may, as a condition to approving
installation of the Generator, require that Tenant screen the Generator with a
screening device reasonably acceptable to Landlord. Landlord’s approval of any
such plans and specifications shall not constitute a representation or warranty
by Landlord that such plans and specifications comply with architectural
guidelines and/or sound engineering practices or will comply with all applicable
Laws; such compliance shall be the sole responsibility of Tenant. To the extent
that any permits or registrations are required for the installation, maintenance
or operation of the Generator, they shall be obtained in Tenant’s name and
Tenant shall maintain such permits throughout the Term. Landlord shall
reasonably cooperate with Tenant in obtaining such permits, provided such
cooperation will be at de minimis cost to Landlord.
26.8.3    Tenant’s Installation of Generator. If Landlord approves such plans,
Tenant shall install (in a good and workmanlike manner) the Generator in
accordance with the approved plans and specifications therefor and all Laws
(including all applicable permits and consents issued with respect to the
Generator) in a manner so as not to damage the Building or materially interfere
with the use of any portion of the Project while such installation is taking
place.
26.8.4    Electricity Use of Generator. If the Generator uses any electricity
(including for any back-up batteries or power sources), Tenant shall pay for the
cost to purchase and install electrical submeter equipment and wiring for, or
otherwise related to, the Generator, and thereafter Tenant shall pay to Landlord
the monthly electrical submeter charges for the Generator throughout the Term.
26.8.5    Tenant’s Operation and Maintenance of Generator. Tenant shall use,
operate and maintain the Generator and the screening therefor in a good, clean,
and safe condition, in accordance with all Laws, including architectural
guidelines in effect for the area in which the Building is located as they may
be amended from time to time, all manufacturer’s suggested maintenance programs,
the approved plans and specifications therefor and in such a manner so as not to
unreasonably interfere with any other equipment or systems (including other
generators) in the Project, all at Tenant’s sole cost and expense. In addition
to Tenant’s other obligations hereunder, Tenant, at its own cost and expense,
shall enter into a regularly scheduled preventive maintenance/service contract
with a maintenance contractor reasonably approved by Landlord for servicing the
Generator and associated equipment within or serving the Premises. The service
contract must include all services suggested by the equipment manufacturer in
its operations/maintenance manual and an executed copy of such contract must be
provided to Landlord prior to the installation of the Generator or any work
related thereto. Additionally, copies of all renewals or extensions of such
contract shall be provided to Landlord within ten days following the effective
date thereof. If Tenant fails to provide a copy of such contract (or renewal)
within ten business days following Landlord’s written request therefor, Landlord
may elect to enter into such contract at Tenant’s cost, plus an administrative
fee of 5% of such cost. All work relating to the Generator shall, at Tenant’s
expense, be coordinated with Landlord. Landlord shall reasonably cooperate with
Tenant in work relating to the Generator, provided such cooperation will be at
de minimis cost to Landlord. Tenant shall (a) properly fuel and immediately
remove from the area surrounding the Generator any spills or other leaks of
fluid from the Generator, (b) ensure that the Generator is properly exhausted at
all times so no odors emanate therefrom, and (c) ensure that all testing of the
Generator is performed after normal business hours and coordinated with
Landlord. Tenant shall maintain insurance with respect to the Generator
reasonably satisfactory to Landlord, listing Landlord, Landlord’s Mortgagee and
the Building manager, as additional insureds. Tenant shall repair any damage to
the Building caused by or relating to the Generator, including that which is
caused by its installation, maintenance, use, operation or removal, and Tenant
shall restore the area on which the Generator was located to its condition as of
the Lease Date. If Tenant fails to do so within ten days after Landlord’s
written request, Landlord may perform such work and Tenant shall pay to Landlord


DMWEST #36871000 v9    36    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





all reasonable costs incurred in connection therewith, plus an administrative
fee of 15% of such costs, within 30 days after Landlord’s written request
therefor.
26.8.6    Generator Removal Obligations; Landlord’s Rights. Prior to the end of
the Term, or, if earlier, within 15 days after this Lease or Tenant’s right to
possess the Premises has been terminated or Tenant’s vacating the Premises,
Tenant shall, at its risk and expense, remove the Generator. If Tenant fails to
do so, Landlord may remove the Generator and store or dispose of it in any
manner Landlord deems appropriate without liability to Tenant; Tenant shall
reimburse Landlord for all costs incurred by Landlord in connection therewith
within ten days after Landlord’s request therefor. Alternatively, at Landlord’s
election, Tenant shall deliver to Landlord the Generator in good repair and
condition, normal wear and tear excepted (damages from Casualty and condemnation
excepted), and deliver to Landlord a bill of sale for the Generator and all
operating manuals, maintenance records, keys, any applicable warranties and
similar items with respect to the Generator, and thereafter the Generator shall
be Landlord’s property.
26.8.7    Disclaimer. For all purposes under this Lease, the Generator shall be
deemed to be included within the definition of Tenant’s Off-Premises Equipment.
LANDLORD SHALL HAVE NO RESPONSIBILITY OR LIABILITY TO TENANT, ITS AGENTS,
EMPLOYEES, CONTRACTORS, VISITORS OR INVITEES FOR, LOSSES, DAMAGES OR INJURY TO
PERSONS OR PROPERTY CAUSED BY, RELATED TO, OR ARISING OUT OF OR IN CONNECTION
WITH, ANY SUCH CONNECTION TO, USE OF, OR FAILURE, NON-PERFORMANCE OR INADEQUATE
PERFORMANCE OF, THE GENERATOR, AND TENANT HEREBY RELEASES LANDLORD FROM ANY AND
ALL LIABILITY FOR SUCH LOSSES, DAMAGES OR INJURY, EVEN IF CAUSED BY LANDLORD’S
NEGLIGENCE OR THAT OF ITS EMPLOYEES AND/OR AGENTS (BUT NOT TO THE EXTENT CAUSED
BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ITS EMPLOYEES AND
OR AGENTS).
26.8.8    Personal Right. Tenant may only use the Generator in connection with
Tenant’s business. Tenant shall not allow any third party to use such equipment,
whether by sublease, license, occupancy agreement or otherwise, except in
connection with Permitted Transfers and any other Transfers approved in writing
by Landlord.
26.9    Temporary Premises
26.9.1    Lease Grant; Term; Acceptance; Insurance. Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, on all of the terms and
conditions of this Lease (except as otherwise set forth in this Section 26.9),
Suite 101 in the building located at 4845 Pearl East Circle, Boulder, Colorado
80301 containing approximately 2,877 rentable square feet and depicted on
Exhibit A (the “Temporary Space”). The lease term for the Temporary Space shall
commence on the full execution of this Lease, and expire on the Commencement
Date (the “Temporary Space Term”). Tenant accepts the Temporary Space in its
“AS-IS” condition on the date this Lease is entered into, and Landlord shall
have no obligation to perform any demolition or tenant-finish work therein.
Prior to Tenant’s occupancy of the Temporary Space, Tenant shall deliver to
Landlord evidence that the insurance required under Section 11.1 of this Lease
has been obtained.
26.9.2    Terms Applied to Temporary Space. All terms and provisions of this
Lease shall be applicable to the Temporary Space, including Section 11
(Insurance; Waivers; Subrogation; Indemnity), except that Tenant shall not be
entitled to any allowances, rent credits or abatements, expansion rights or
renewal rights with respect to the Temporary Space unless such concessions or
rights are specifically provided for herein with respect to the Temporary Space.
26.9.3    Basic Rent; Additional Rent; Tenant’s Proportionate Share. During the
Temporary Space Term, Tenant shall not pay monthly Basic Rent with respect to
the Temporary Space, however, Tenant shall pay Additional Rent, including
Tenant’s proportionate share (based on the rentable square feet in the Temporary
Space) of Electrical Costs, Operating Costs and Taxes during the Temporary Space
Term.


DMWEST #36871000 v9    37    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





26.9.4    Surrender of Temporary Space Upon Commencement Date. Within two days
after the Commencement Date, Tenant shall vacate and surrender the Temporary
Space in the condition required under this Lease and relocate to the Premises,
failing which Tenant shall be a holdover tenant with respect to the Temporary
Space pursuant to Section 22 of this Lease (and shall pay to Landlord, in
addition to all other Rent, Basic Rent with respect to the Temporary Space in an
amount equal to 200% of the monthly Rent payable by Tenant during the first full
calendar month of the Term disregarding, for the purposes of such calculation,
any abatement of Rent granted in this Lease) and Tenant shall pay to Landlord
Rent with respect to the Premises in accordance with this Lease.
26.9.5    Right to Market Temporary Space. Landlord shall have the right, upon
reasonable prior notice (which notice may be verbal or by electronic mail) to
Tenant, to enter the Temporary Space at all reasonable hours to show the
Temporary Space to prospective tenants.
26.9.6    Temporary Space Term Parking. During the Temporary Space Term, Tenant
shall have the right to use up to three (3) unreserved parking spaces for every
one thousand (1,000) rentable square feet of the Temporary Space (which, based
upon the Temporary Space comprising 2,877 rentable square feet of space, results
in a total of eight spaces being made available to Tenant pursuant hereto),
subject to the terms of Exhibit G attached hereto.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


DMWEST #36871000 v9    38    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------







LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED. This Lease
is executed as of the Lease Date (as defined in the Basic Lease Information).
TENANT:
DICERNA PHARMACEUTICALS, INC., a Delaware corporation






By:/s/ David Miller
    


Name: David Miller
    

Title: SVP, Corporate Operations
    




LANDLORD:
WESTERN OFFICE PORTFOLIO PROPERTY OWNER LLC, a Delaware limited liability
company







By:/s/ Scott Brucker
    

Name: Scott Brucker
    

Title: Authorized Signatory






DMWEST #36871000 v9    39    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






Exhibit A

OUTLINE OF PREMISES
pearleastdicernalease_image1.gif [pearleastdicernalease_image1.gif]




DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------









DMWEST #36871000 v9    2    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






EXHIBIT B    

DESCRIPTION OF THE LAND
Lots 2, 3, 4, 5, 6 and 7, PEARL EAST BUSINESS PARK, according to the plat
recorded September 16, 1987 on Film 1495 as Reception No. 877236 in Plan File
P-21, F-2, No. 39, County of Boulder, State of Colorado.
Lots 8, 9 and 10, PEARL EAST BUSINESS PARK REPLAT A, according to the plat
recorded August 9, 1991 on Film 1687 as Reception No. 1122506 in Plan File P-26,
F-1, No. 50, County of Boulder, State of Colorado.






DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






EXHIBIT C    

BUILDING RULES AND REGULATIONS
The following rules and regulations shall apply to the Premises, the Project,
the Complex, any parking garage or other parking lot or facility associated
therewith, and the appurtenances thereto:
1.    Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Project or the Complex. The halls, passages,
exits, entrances, elevators, stairways, balconies and roof are not for the use
of the general public and Landlord shall, in all cases, retain the right to
control and prevent access thereto by all persons whose presence in the judgment
of Landlord, reasonably exercised, shall be prejudicial to the safety,
character, reputation and interests of the Project. No Tenant Party shall go
upon the roof of the Project.
2.    Landlord reserves the right to exclude from the Project or the Complex at
all times other than normal business hours all persons who do not present a pass
to the Project on a form or card approved by Landlord. Tenant shall be
responsible for all of its employees, agents, invitees and guests who have been
issued a pass at the request of Tenant and shall be liable to Landlord for all
acts of such persons.
3.    Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.
4.    No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord. No
nails, hooks or screws (other than those which are necessary to hang paintings,
prints, pictures, or other similar items on the Premises’ interior walls) shall
be driven or inserted in any part of the Building except by Building maintenance
personnel. No curtains or other window treatments shall be placed between the
glass and the Building standard window treatments.
5.    Landlord shall provide all door locks at the entry of each tenant’s leased
premises, at the cost of such tenant, and no tenant shall place any additional
door locks in its leased premises without Landlord’s prior written consent.
Landlord shall furnish to each tenant a reasonable number of keys and/or access
cards to such tenant’s leased premises, at such tenant’s cost, and no tenant
shall make a duplicate thereof. Replacement keys and/or access cards shall be
provided on a reasonable basis and at Tenant’s cost.
6.    Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which require use of elevators or stairways, or movement through the Building
entrances or lobby shall be conducted under Landlord’s supervision at such times
and in such a manner as Landlord may reasonably require. Each tenant assumes all
risks of and shall be liable for all damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for such tenant.
7.    Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.
8.    Corridor doors, when not in use, shall be kept closed. Nothing shall be
swept or thrown into the corridors, halls, elevator shafts or stairways. No
bicycles, birds or animals (other than those that are medically necessary) shall
be brought into or kept in, on or about any tenant’s leased premises. No portion
of any tenant’s leased premises shall at any time be used or occupied as
sleeping or lodging quarters or for any immoral, disreputable or illegal
purposes.
9.    Tenant shall cooperate with Landlord’s employees in keeping its leased
premises neat and clean. Tenants shall not employ any person for the purpose of
such cleaning other than the Building’s cleaning and maintenance personnel.


DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





10.    To ensure orderly operation of the Building, no ice, mineral or other
water, towels, newspapers, etc. shall be delivered to any leased area except by
persons approved by Landlord.
11.    Tenant shall not make or permit any vibration or improper, objectionable
or unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.
12.    Except with respect to machinery used by Tenant in connection with
Tenant’s Permitted Use, no machinery or appliances of any kind (other than
normal office equipment and normal break room appliances) shall be operated by
any tenant on its leased area without Landlord’s prior written consent, nor
shall any tenant use or keep in the Building any flammable or explosive fluid or
substance (other than typical office supplies [e.g., photocopier toner] used in
compliance with all Laws).
13.    Landlord will not be responsible for lost or stolen personal property,
money or jewelry from tenant’s leased premises or public or common areas
regardless of whether such loss occurs when the area is locked against entry or
not.
14.    No vending or dispensing machines of any kind may be maintained in any
leased premises without the prior written permission of Landlord, except for
vending or dispensing machines that dispense beverages and snacks, provided such
vending and dispensing machines: (a) are not visible from the common area
corridors; (b) do not draw electrical usage in excess of a standard vending
machine for food or beverages or consume more than building standard
electricity; and (c) are for the sole use of Tenant and its employees and are
not used for vending to others.
15.    Tenant shall not conduct any activity on or about the Premises or
Building which will draw pickets, demonstrators, or the like.
16.    All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one vehicle to each space. No
vehicle shall be parked as a “billboard” vehicle in the parking lot. Any vehicle
parked improperly may be towed away. Tenant, Tenant’s agents, employees, vendors
and customers who do not operate or park their vehicles as required shall
subject the vehicle to being towed at the expense of the owner or driver.
Landlord may place a “boot” on the vehicle to immobilize it and may levy a
charge of $50.00 to remove the “boot.” Tenant shall indemnify, hold and save
harmless Landlord of any liability arising from the towing or booting of any
vehicles belonging to a Tenant Party.
17.    No tenant may enter into phone rooms, electrical rooms, mechanical rooms,
or other service areas of the Building unless accompanied by Landlord or the
Building manager.
18.    Tenant will not permit any Tenant Party to bring onto the Complex any
handgun, firearm or other weapons of any kind, marijuana, cannabis-based
products, illegal drugs or, unless expressly permitted by Landlord in writing,
alcoholic beverages.
19.    Tenant shall not permit any Tenant Party to smoke (including the use of
any form of tobacco, marijuana, cannabis-based products, e‑cigarette, electronic
cigarette, personal vaporizer or electronic nicotine delivery system) in the
Premises or anywhere else on the Complex, except for tobacco products in any
Landlord-designated smoking area outside the Building. Tenant shall cooperate
with Landlord in enforcing this prohibition and use its best efforts in
supervising each Tenant Party in this regard.
20.    Tenant shall not allow any Tenant Party to use any type of portable space
heater in the Premises or the Building.
21.    Only artificial holiday decorations may be placed in the Premises, no
live or cut trees or other real holiday greenery may be maintained in the
Premises or the Building.
22.    Tenant shall not park or operate any semi-trucks or semi-trailers in the
parking areas associated with the Project.
23.    Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Premises or the Project’s heating and air conditioning, and
shall refrain from attempting to adjust any controls, other than room
thermostats installed for Tenant’s use. Tenant shall keep corridor doors closed
and shall turn off all lights before leaving the Project at the end of the day.


DMWEST #36871000 v9    2    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





24.    Without the prior written consent of Landlord, Tenant shall not use the
name of the Complex or any picture of the Complex in connection with, or in
promoting or advertising the business of, Tenant, except Tenant may use the
address of the Project as the address of its business.
25.    Canvassing, soliciting and peddling within the Complex is prohibited, and
Tenant shall cooperate in preventing such activities.
26.    Tenant shall comply with any recycling programs implemented by Landlord
from time to time with respect to the Project.
27.    Tenant shall not exhibit, sell or offer for sale, rent or exchange in the
Premises or at the Complex any article, thing or service to the general public
or anyone other than Tenant’s employees without the prior written consent of
Landlord.
28.    Tenant shall ensure that all portions of the leased premises visible from
any interior Building common areas are lighted at all times during normal
business hours regardless of whether the leased premises are occupied.




DMWEST #36871000 v9    3    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






EXHIBIT D    

TENANT FINISH-WORK: ALLOWANCE
(Landlord Performs the Work)
1.    Acceptance of Premises. Except as set forth in this Exhibit, Tenant
accepts the Premises in their “AS‑IS” condition on the date that this Lease is
entered into.
2.    Space Plans.
2.1    Preparation and Delivery. On or before the tenth day following the date
of this Lease (the “Space Plans Delivery Deadline”), Tenant shall deliver to
Landlord a space plan prepared by Robin Youngelman or another design consultant
reasonably acceptable to Landlord (the “Architect”) depicting improvements to be
installed in the Premises (the “Space Plans”).
2.2    Approval Process. Landlord shall notify Tenant whether it approves of the
submitted Space Plans within five business days after Tenant’s submission
thereof. If Landlord disapproves of such Space Plans, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within five business days after such notice, revise
such Space Plans in accordance with Landlord’s objections and submit to Landlord
for its review and approval. Landlord shall notify Tenant in writing whether it
approves of the resubmitted Space Plans within three business days after its
receipt thereof. This process shall be repeated until the Space Plans have been
finally approved by Landlord and Tenant. If Landlord fails to notify Tenant that
it disapproves of the initial Space Plans within five business days (or, in the
case of resubmitted Space Plans, within three business days) after the
submission thereof, then Landlord shall be deemed to have approved the Space
Plans in question. If Tenant fails to timely deliver such Space Plans, then each
day after the Space Plans Delivery Deadline that such Space Plans are not
delivered to Landlord shall be a Tenant Delay Day (defined below).
3.    Working Drawings.
3.1    Preparation and Delivery. On or before the date which is 15 days
following the final approval of the Space Plans, as outlined in Section 2 above,
Landlord shall cause to be prepared final working drawings of all improvements
to be installed in the Premises and deliver the same to Tenant for its review
and approval (which approval shall not be unreasonably withheld, delayed or
conditioned). Such working drawings shall be prepared by Architect or another
design consultant selected by Landlord. Unless otherwise expressly included in
the approved Space Plans to the contrary, the Work shall be performed utilizing
Building-standard materials and other materials that are readily available.
3.2    Approval Process. Tenant shall notify Landlord in writing whether it
approves of the submitted working drawings within five business days after
Landlord’s submission thereof. If Tenant disapproves of such working drawings,
then Tenant shall notify Landlord thereof specifying in reasonable detail the
reasons for such disapproval, in which case Landlord shall, within five business
days after such notice, revise such working drawings in accordance with Tenant’s
objections and submit the revised working drawings to Tenant for its review and
approval. Tenant shall notify Landlord in writing whether it approves of the
resubmitted working drawings within three business days after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Landlord and Tenant. If Tenant fails to notify Landlord that
it disapproves of the initial working drawings within five business days (or, in
the case of resubmitted working drawings, within three business days) after the
submission thereof, then Tenant shall be deemed to have approved the working
drawings in question. Any delay caused by Tenant’s unreasonable withholding of
its consent or delay in giving its written approval as to such working drawings
shall constitute a Tenant Delay Day. If the working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant by the 15th business
day after the delivery of the initial draft thereof to Tenant, then each day
after such time period that such working drawings are not fully approved (or
deemed approved) by both Landlord and Tenant shall constitute a Tenant Delay
Day.


DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





3.3    Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or the Building’s
Systems, then the working drawings pertaining thereto must be approved by the
Project’s engineer of record. Landlord’s approval of such working drawings shall
not be unreasonably withheld, provided that (a) they comply with all Laws, (b)
the improvements depicted thereon do not (1) adversely affect (in the reasonable
discretion of Landlord) the Building’s Structure or the Building’s Systems
(including the Project’s restrooms or mechanical rooms), or (2) affect (in the
sole discretion of Landlord) (A) the exterior appearance of the Project, (B) the
appearance of the Project’s common areas or elevator lobby areas, or (C) the
provision of services to other occupants of the Project, (c) such working
drawings are sufficiently detailed to allow construction of the improvements and
associated work in a good and workmanlike manner for the entire Premises, and
(d) the improvements depicted thereon conform to the rules and regulations
promulgated from time to time by Landlord for the construction of tenant
improvements (a copy of which has been delivered to Tenant). As used herein,
“Working Drawings” means the final working drawings approved by Landlord, as
amended from time to time by any approved changes thereto, and “Work” means all
improvements to be constructed by Landlord in accordance with and as indicated
on the Working Drawings, together with any work required by governmental
authorities to be made to other areas of the Project as a result of the
improvements indicated by the Working Drawings. Landlord’s approval of the
Working Drawings shall not be a representation or warranty of Landlord that such
drawings are adequate for any use or comply with any Law, but shall merely be
the consent of Landlord thereto. Tenant shall, at Landlord’s request, sign the
Working Drawings to evidence its review and approval thereof. After the Working
Drawings have been approved, Landlord shall cause the Work to be performed in
substantial accordance with the Working Drawings, using contractors and
subcontractors selected by Landlord.
4.    Bidding of Work. Prior to commencing the Work, Landlord shall
competitively bid the Work to two contractors selected by Landlord and one
contractor selected by the Tenant, and reasonably approved by Landlord. If the
estimated Total Construction Costs are expected to exceed the Construction
Allowance, Tenant shall be allowed to review the submitted bids from such
contractors to value engineer any of Tenant’s requested alterations. In such
case, Tenant shall notify Landlord of any items in the Working Drawings that
Tenant desires to change within five business days after Landlord’s submission
thereof to Tenant. If Tenant fails to notify Landlord of its election within
such five business day period, Tenant shall be deemed to have approved the bids.
Within seven business days following Landlord’s submission of the initial
construction bids to Tenant under the foregoing provisions (if applicable),
Tenant shall have completed all of the following items: (a) finalized with
Landlord’s representative and the proposed contractor, the pricing of any
requested revisions to the bids for the Work, and (a) approved in writing any
overage in the Total Construction Costs in excess of the Construction Allowance,
failing which each day after such five business day period shall constitute a
Tenant Delay Day. Tenant and Landlord acknowledge and agree that Tenant shall
select the contractor for the Work based on the bids, provided however that
Tenant’s decision shall be subject to Landlord’s reasonable approval of such
contractor’s bid.
5.    Change Orders. Tenant may initiate changes in the Work. Each such change
must receive the prior written approval of Landlord, such approval shall be
granted or withheld in accordance with the standards set forth in Section 3.3
above; additionally, if any such requested change might (a) delay the
Commencement Date or (a) leave any portion of the Premises not fully finished
and ready for occupancy, Landlord may withhold its consent in its sole and
absolute discretion. Landlord shall, upon completion of the Work, cause to be
prepared accurate architectural, mechanical, electrical and plumbing “as-built”
plans of the Work as constructed in both blueprint and electronic CADD format,
which plan shall be incorporated into this Exhibit D by this reference for all
purposes. If Tenant requests any changes to the Work described in the Space
Plans or the Working Drawings, then such increased costs and any additional
design costs incurred in connection therewith as the result of any such change
shall be added to the Total Construction Costs.
6.    Definitions. As used herein, a “Tenant Delay Day” means each day of delay
in the performance of the Work that occurs (a) because Tenant fails to timely
furnish any information or deliver or approve any required documents such as the
Space Plans or Working Drawings (whether preliminary, interim revisions or
final), pricing estimates, construction bids, and the like, (a) because of any
change by Tenant to the Space Plans or Working Drawings, (a) because Tenant
fails to attend any meeting with Landlord, the Architect, any design
professional, or any contractor, or their respective employees or
representatives, as may be required or scheduled hereunder or otherwise
necessary in connection with the preparation or completion of any construction
documents, such as the Space Plans or Working


DMWEST #36871000 v9    2    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





Drawings, or in connection with the performance of the Work, (a) because of any
specification by Tenant of materials or installations in addition to or other
than Landlord’s standard finish-out materials or any materials that are not
readily available, or (a) because a Tenant Party otherwise delays completion of
the Work. As used herein “Substantial Completion,” “Substantially Completed,”
and any derivations thereof mean the Work in the Premises is substantially
completed (as reasonably determined by Landlord, including, if applicable,
Landlord’s receipt of a Letter of Completion or other similar approval from the
City of Boulder) in substantial accordance with the Working Drawings.
Substantial Completion shall have occurred even though minor details of
construction, decoration, landscaping and mechanical adjustments remain to be
completed by Landlord.
7.    Walk-Through; Punchlist. When Landlord considers the Work in the Premises
to be Substantially Completed, Landlord will notify Tenant and, within three
business days thereafter, Landlord’s representative and Tenant’s representative
shall conduct a walk-through of the Premises and identify any necessary touch-up
work, repairs and minor completion items that are necessary for final completion
of the Work. Neither Landlord’s representative nor Tenant’s representative shall
unreasonably withhold his or her agreement on punchlist items. Landlord shall
use reasonable efforts to cause the contractor performing the Work to complete
all punchlist items within 30 days after agreement thereon; however, Landlord
shall not be obligated to engage overtime labor in order to complete such items.
8.    Excess Costs. Tenant shall pay the entire amount by which the Total
Construction Costs (hereinafter defined) exceed the Construction Allowance
(hereinafter defined) (such excess amount being referred to herein as the
“Excess Amount”). Upon approval of the Working Drawings and selection of a
contractor, Tenant shall promptly (a) execute a work order agreement prepared by
Landlord which identifies such drawings and itemizes the Total Construction
Costs and sets forth the Construction Allowance, and (a) pay to Landlord 50% of
Landlord’s estimate of the Excess Amount. Within 30 days after Substantial
Completion of the Work, Tenant shall pay to Landlord any remaining unpaid
portion of the Excess Amount. In the event of default of payment of any portion
of the Excess Amount, Landlord (in addition to all other remedies) shall have
the same rights as for an Event of Default under this Lease. As used herein,
“Total Construction Costs” means the entire cost of performing the Work,
including design of and space planning for the Work and preparation of the
Working Drawings and the final “as-built” plan of the Work, costs of
construction labor and materials, electrical usage during construction,
additional janitorial services, standard building directory and suite tenant
signage, related taxes and insurance costs, licenses, permits, certifications,
surveys and other approvals required by Law, any applicable governmental fees,
and the construction supervision fee referenced in Section 11 of this Exhibit.
9.    Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $60.00 per rentable square foot in the Premises (the
“Construction Allowance”) to be applied toward the Total Construction Costs, as
adjusted for any changes to the Work. The Construction Allowance shall not be
disbursed to Tenant in cash, but shall be applied by Landlord to the payment of
the Total Construction Costs, if, as, and when the cost of the Work is actually
incurred and paid by Landlord. The Construction Allowance must be used (that is,
the Work must be fully complete and the Construction Allowance disbursed) within
12 months following the Commencement Date or shall be deemed forfeited with no
further obligation by Landlord with respect thereto, time being of the essence
with respect thereto.
10.    Space Plan Allowance. Landlord will provide up to $0.15 per rentable
square foot of the Premises (the “Space Plan Allowance”) to be applied towards
the costs incurred for Architect's preparation of the Space Plans. Tenant shall
be responsible for any space planning costs incurred in excess of the Space Plan
Allowance. The Space Plan Allowance is in addition to the Construction
Allowance. In no event shall any portion of the Space Plan Allowance be used to
fund any portion of the Total Construction Costs or to offset Tenant's Rent
payments under the Lease. If the Architect is engaged by Landlord, and the cost
of the space plan exceeds the Space Plan Allowance, such excess costs will be
considered Total Construction Costs and payable by Tenant in accordance with
Section 8 of this Exhibit. The Space Plan Allowance shall not be disbursed to
Tenant in cash, but shall be applied by Landlord to the payment of the Total
Construction Costs, if, as, and when the cost of the Work is actually incurred
and paid by Landlord. The Space Plan Allowance must be used (that is, the Work
must be fully complete and the Space Plan Allowance disbursed) within 12 months
following the Commencement Date or shall be deemed forfeited with no further
obligation by Landlord with respect thereto, time being of the essence with
respect thereto.


DMWEST #36871000 v9    3    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





11.    Construction Management. Landlord or its Affiliate or agent shall
supervise the Work, make disbursements required to be made to the contractor,
and act as a liaison between the contractor and Tenant and coordinate the
relationship between the Work, the Project and the Building’s Systems. Landlord
or its Affiliate or agent shall use commercially reasonable efforts to
coordinate weekly telephonic or in-person status meetings with Tenant’s
Representative. In consideration for Landlord’s construction supervision
services, Tenant shall pay to Landlord a construction supervision fee equal to
five percent of the Total Construction Costs (exclusive of the construction
supervision fee).
12.    Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:
Landlord’s Representative:
Rob Van Vleet
c/o WWR Real Estate Services, LLC
1375 Walnut Street, Suite 10
Boulder, CO 80302
Telephone: 303.442.8687
Email: rob@wwreynolds.com





Tenant’s Representative:
Rick Gurmendi
Telephone: 303.884.4166
Email: rgurmendi@yahoo.com



13.    Miscellaneous.
13.1    To the extent not inconsistent with this Exhibit, Sections 8.1 and 21 of
this Lease shall govern the performance of the Work and Landlord’s and Tenant’s
respective rights and obligations regarding the improvements installed pursuant
thereto.








DMWEST #36871000 v9    4    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






EXHIBIT E    

CONFIRMATION OF COMMENCEMENT DATE
______________________, 20__
Dicerna Pharmaceuticals, Inc.
4949 Pearl East Circle, Suite 100
Boulder, Colorado 80301


Re:
Lease Agreement (the “Lease”) dated August 26, 2019, between WESTERN OFFICE
PORTFOLIO PROPERTY OWNER LLC, a Delaware limited liability company (“Landlord”),
and DICERNA PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).
Capitalized terms used herein but not defined shall be given the meanings
assigned to them in the Lease.

Ladies and Gentlemen:
Landlord and Tenant agree as follows:
1.    Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease to be
made by Landlord have been completed to the full and complete satisfaction of
Tenant in all respects except for the punchlist items described on Exhibit A
hereto (the “Punchlist Items”), and except for such Punchlist Items, Landlord
has fulfilled all of its duties under the Lease with respect to such initial
tenant improvements. Furthermore, Tenant acknowledges that the Premises are
suitable for the Permitted Use.
2.    Commencement Date. The Commencement Date of the Lease is
__________________, 20__.
3.    Expiration Date. The Term is scheduled to expire on ______________, 20___,
which is the last day of the 87th full calendar month following the Commencement
Date.
4.    Contact Person. Tenant’s contact person in the Premises is:
 
Dicerna Pharmaceuticals, Inc.
4949 Pearl East Circle, Suite 100
Boulder, CO 80301
Attention: _______________________________
Telephone: ___.___.____



5.    Ratification. Tenant hereby ratifies and confirms its obligations under
the Lease, and represents and warrants to Landlord that it has no defenses
thereto. Additionally, Tenant further confirms and ratifies that, as of the date
hereof, (a) the Lease is and remains in good standing and in full force and
effect, and (a) Tenant has no claims, counterclaims, set-offs or defenses
against Landlord arising out of the Lease or in any way relating thereto or
arising out of any other transaction between Landlord and Tenant.
6.    Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.


DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------







Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.
Sincerely,
____________________, on behalf of Landlord




By:    

Name:    

Title:    


Agreed and accepted:
DICERNA PHARMACEUTICALS, INC.,
a Delaware corporation
By:    

Name:    

Title:    


DMWEST #36871000 v9    2    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------







EXHIBIT A    

PUNCHLIST ITEMS
Please insert any punchlist items that remain to be performed by Landlord. If no
items are listed below by Tenant, none shall be deemed to exist.




DMWEST #36871000 v9    3    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






EXHIBIT F    

FORM OF TENANT ESTOPPEL CERTIFICATE
2    The undersigned is the Tenant under the Lease (defined below) between
_______________________, a ___________________, as Landlord, and the undersigned
as Tenant, for the Premises on the __________ floor(s) of the building located
at _____________________, __________ and commonly known as
_______________________, and hereby certifies as follows:
1.    The Lease consists of the original Lease Agreement dated as of
__________________, 20___, between Tenant and Landlord[’s
predecessor-in-interest] and the following amendments or modifications thereto
(if none, please state “none”):
    
    
    
The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.
2.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Section 1 above.
3.    The Term commenced on _______________________, 20___, and the Term
expires, excluding any extension options, on _______________________, 20___, and
Tenant has no option to purchase all or any part of the Premises or the Project
or, except as expressly set forth in the Lease, any option to terminate or
cancel the Lease.
4.    Tenant currently occupies the Premises described in the Lease and Tenant
has not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state “none”):
    
    
    
5.    All monthly installments of Basic Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through ______________. The current monthly installment of Basic Rent is
$___________.
6.    All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, Tenant has not delivered any notice to Landlord
regarding a default by Landlord thereunder.
7.    As of the date hereof, there are no existing defenses or offsets, or, to
Tenant’s knowledge, claims or any basis for a claim, that Tenant has against
Landlord and no event has occurred and no condition exists, which, with the
giving of notice or the passage of time, or both, will constitute a default
under the Lease.
8.    No rental has been paid more than 30 days in advance and no security
deposit has been delivered to Landlord except as provided in the Lease.
9.    If Tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is and will remain during the Term a duly
formed and existing entity qualified to do business in the state in which the
Premises are located and that Tenant has


DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





full right and authority to execute and deliver this Estoppel Certificate and
that each person signing on behalf of Tenant is authorized to do so.
10.    There are no actions pending against Tenant under any bankruptcy or
similar laws of the United States or any state.
11.    Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, Tenant has not used or stored any
hazardous substances in the Premises.
12.    All tenant improvement work to be performed by Landlord under the Lease
has been completed in accordance with the Lease and has been accepted by Tenant
and all reimbursements and allowances due to Tenant under the Lease in
connection with any tenant improvement work have been paid in full.
3    Tenant acknowledges that this Estoppel Certificate may be delivered to
Landlord, Landlord’s Mortgagee or to a prospective mortgagee or prospective
purchaser, and their respective successors and assigns, and acknowledges that
Landlord, Landlord’s Mortgagee and/or such prospective mortgagee or prospective
purchaser will be relying upon the statements contained herein in disbursing
loan advances or making a new loan or acquiring the property of which the
Premises are a part and that receipt by it of this certificate is a condition of
disbursing loan advances or making such loan or acquiring such property.
4    Executed as of _______________________, 20_.
TENANT:
______________________________, a     

By:    
Name:    
Title:    






DMWEST #36871000 v9    2    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






EXHIBIT G    

PARKING
5    Tenant shall have the right to use up to three (3) unreserved parking
spaces for every one thousand (1,000) rentable square feet of space leased by
Tenant in the Premises (which, based upon the Premises comprising 15,781
rentable square feet of space, results in a total of 47 spaces being made
available to Tenant pursuant hereto) in the parking facilities associated with
the Building (the “Parking Area”) subject to such terms, conditions and
regulations as are from time to time applicable to patrons of the Parking Area.
Regardless of whether Tenant elects to use such parking spaces, Tenant shall pay
to Landlord, on the first day of each month during the Term, parking rent (plus
all applicable taxes) during the Term equal to the rate then established by
Landlord for unreserved parking spaces in the Parking Area, if any, for each
such parking space. Landlord will allow Tenant to use up to three parking spaces
for electric vehicle stations for Tenant’s exclusive use; provided that Tenant
installs such stations at Tenant’s sole cost and expense, subject to Landlord’s
approval, the stations be sub-metered and Tenant pays all electrical costs. As
of the Lease Date, the rate for unreserved parking spaces is as follows:
Monthly Rent per Unreserved Parking Space
$0.00



6    Tenant shall at all times comply with all Laws respecting the use of the
Parking Area. Landlord reserves the right to adopt, modify, and enforce
reasonable rules and regulations governing the use of the Parking Area from time
to time including designation of assigned parking spaces, requiring use of any
key-card, sticker, or other identification or entrance systems and charging a
fee for replacement of any such key-card, sticker or other item used in
connection with any such system and hours of operations. Landlord may refuse to
permit any person who violates such rules and regulations to park in the Parking
Area, and any violation of the rules and regulations shall subject the car to
removal from the Parking Area.
7    Tenant may validate visitor parking by such method or methods as Landlord
may approve, at the validation rate from time to time generally applicable to
visitor parking. Unless specified to the contrary above, the parking spaces
provided hereunder shall be provided on an unreserved, “first-come, first
served” basis. Tenant acknowledges that Landlord has arranged or may arrange for
the Parking Area to be operated by an independent contractor, not affiliated
with Landlord.
8    All motor vehicles (including all contents thereof) shall be parked in the
Parking Area at the sole risk of Tenant and each other Tenant Party, it being
expressly agreed and understood Landlord has no duty to insure any of said motor
vehicles (including the contents thereof), and Landlord is not responsible for
the protection and security of such vehicles. If, for any reason, Landlord is
unable to provide all or any portion of the parking spaces to which Tenant is
entitled hereunder, then Tenant’s obligation to pay for such parking spaces
shall be abated for so long as Tenant does not have the use thereof; this
abatement shall be in full settlement of all claims that Tenant might otherwise
have against Landlord because of Landlord’s failure or inability to provide
Tenant with such parking spaces. Landlord shall not be responsible for enforcing
Tenant’s parking rights against any third parties. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS LEASE, LANDLORD SHALL HAVE NO LIABILITY
WHATSOEVER FOR ANY PROPERTY DAMAGE OR LOSS WHICH MIGHT OCCUR ON THE PARKING AREA
OR AS A RESULT OF OR IN CONNECTION WITH THE PARKING OF MOTOR VEHICLES IN ANY OF
THE PARKING SPACES.




DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






EXHIBIT H    

EXTENSION OPTION
9    Tenant may extend the Term for up to two additional period of five years
each, by delivering written notice of the exercise thereof to Landlord not
earlier than 12 months or later than 9 months before the expiration of the
then-current Term. The Basic Rent payable for each month during such extended
Term shall be the Prevailing Rental Rate (defined below) at the commencement of
the extended Term in question. As used herein, the “Prevailing Rental Rate”
shall mean the prevailing rental rate that a willing tenant would pay, and a
willing landlord would accept (both having reasonable knowledge of the relevant
factors), for a renewal of a lease of space that is of equivalent quality, size,
utility and location as the space in question and that is located in comparable
buildings in Boulder (including the Building), taking into consideration (a) the
location, quality and age of the Building; (b) the use and size of the space in
question; (c) the location and/or floor level of the space in question; (d) the
amount of any tenant improvement allowances, abatement of rental, or other
tenant inducements for the space in question, if any; (e) the fact that a lease
may be a “triple net”, “base year” or “gross” lease for the space in question;
(f) the amount of any brokerage commissions; (g) the expense stop or base year
for pass-through expense purposes for the space in question; (h) the credit
standing of Tenant; (i) the length of the term for the space in question; (j)
the amount and frequency of increases in Basic Rent; (k) the fact that Tenant
will not incur any moving or relocation expenses, and the fact that Tenant will
not incur any loss of business while relocating to another space; (l) the tenant
improvements located in the space in question; and (m) the amount of any parking
charges of equivalent quality, size, utility and location. In no event, however,
shall the Basic Rent in the extended Term be less than the Basic Rent rate per
rentable square foot in effect during the last calendar month immediately
preceding the extended Term. Within 30 days after receipt of Tenant’s notice to
extend, Landlord shall deliver to Tenant written notice of the Prevailing Rental
Rate and shall advise Tenant of the required adjustment to Basic Rent, if any,
and the other terms and conditions offered. Tenant shall, within five days after
receipt of Landlord’s notice, notify Landlord in writing whether Tenant accepts
or rejects Landlord’s determination of the Prevailing Rental Rate. If Tenant
timely notifies Landlord that Tenant accepts Landlord’s determination of the
Prevailing Rental Rate, then, within 30 days following the determination of the
Prevailing Rental Rate, Landlord and Tenant shall execute an amendment to this
Lease extending the Term on the same terms and conditions provided in this
Lease, except as follows:
(a)    Basic Rent shall be adjusted to the Prevailing Rental Rate, with periodic
increases therein as described above;
(b)    Except for any unexercised renewal option provided in this Exhibit,
Tenant shall have no further option to extend the Term unless expressly granted
by Landlord in writing;
(c)    Landlord shall lease to Tenant the Premises in their then-current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, and the like) or other tenant inducements;
provided, however, if Landlord provides any such allowances or other tenant
inducements for renewals of space in the Building, and such allowances have been
taken into account in determining the Prevailing Rental Rate, then Landlord
shall provide such allowances to Tenant; and
(d)    Tenant shall pay for the parking spaces which it is entitled to use at
the rates from time to time charged to patrons of the Parking Area and/or any
other parking area associated with the Building during the extended Term (plus
all applicable taxes).
10    If Tenant timely delivers written notice to Landlord that Tenant rejects
Landlord’s determination of the Prevailing Rental Rate, time being of the
essence with respect thereto, and Landlord and Tenant fail to reach agreement on
the Prevailing Rental Rate within 15 days following Landlord’s receipt of
Tenant’s rejection notice, then Tenant shall, by written notice to Landlord
given prior to the expiration of such 15 day period, elect either to (1) rescind
its election to renew the Lease, in which case the Lease shall end on the
then-current expiration date and neither Landlord nor Tenant shall have any
further obligation or liability under this Exhibit, or (2) require that the
determination of the Prevailing Rental Rate be made by brokers (and if Tenant
makes such election, Tenant shall be deemed to have irrevocably renewed the
Term, subject only to the determination of the Prevailing Rental Rate as
provided below). In such event, within ten days thereafter, each party shall
select a licensed commercial real estate broker with at least ten years’


DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





experience in leasing property and buildings in the city or submarket in which
the Premises are located (a “Qualified Broker”). The two brokers shall give
their opinion of prevailing rental rates (based upon the same criteria as
described in the first paragraph above) within ten days after their retention.
If such brokers timely reach agreement, such agreed determination shall be final
and binding on Landlord and Tenant. In the event the opinions of the two brokers
differ and, after good faith efforts for ten days after the expiration of such
initial ten day period, they cannot mutually agree, the brokers shall
immediately and jointly appoint a third Qualified Broker. If the brokers are
unable to agree upon such third Qualified Broker, then such third Qualified
Broker shall be appointed by the American Arbitration Association upon the
request of either Landlord or Tenant (and such appointee shall satisfy the
requirement of a Qualified Broker and shall be bound by the procedures described
in this paragraph). This third broker shall immediately (within five days)
choose either the determination of Landlord’s broker or Tenant’s broker and such
choice of this third broker shall be final and binding on Landlord and Tenant.
Each party shall pay its own costs for its real estate broker. Following the
determination of the Prevailing Rental Rate by the brokers, the parties shall
equally share the costs of any third broker. The parties shall immediately
execute an amendment as set forth above. If Tenant fails to timely notify
Landlord in writing that Tenant accepts or rejects Landlord’s determination of
the Prevailing Rental Rate, time being of the essence with respect thereto,
then, at Landlord’s option, (a) Tenant’s rights under this Exhibit shall
terminate and Tenant shall have no right to extend the Term; or (a) Tenant shall
be deemed to have irrevocably renewed the Term and to have accepted Landlord’s
determination of the Prevailing Rental Rate.
11    Tenant’s rights under this Exhibit shall terminate, at Landlord’s option,
if (a) an Event of Default exists as of the date of Tenant’s exercise of its
rights under this Exhibit or as of the commencement date of the extended Term,
(a) this Lease or Tenant’s right to possession of any of the Premises is
terminated, (a) Tenant assigns its interest in this Lease or sublets any portion
of the Premises, (a) Tenant fails to lease from Landlord and occupy at least the
same number of rentable square feet leased to Tenant as of the Lease Date, (a)
Landlord determines, in its sole but reasonable discretion, that Tenant’s
financial condition or creditworthiness has materially deteriorated since the
date of this Lease, or (a) Tenant fails to timely exercise its option under this
Exhibit, time being of the essence with respect to Tenant’s exercise thereof.




DMWEST #36871000 v9    2    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






EXHIBIT I    

RIGHT OF FIRST REFUSAL
12    Subject to then-existing renewal or expansion options or other
preferential rights of other tenants, if Landlord receives an offer from a third
party (other than the then-current tenant or occupant therein) (a “Third Party
Offer”) to lease space on the second floor of the Building (the “Refusal Space”)
and Landlord is willing to accept the terms of such Third Party Offer, Landlord
shall offer to lease to Tenant the Refusal Space on the same terms and
conditions as the Third Party Offer; such offer shall (a) be in writing, (a)
specify the part of the Refusal Space being offered to Tenant hereunder (the
“Designated Refusal Space”), (a) specify the rent to be paid for the Designated
Refusal Space, and (a) contain the basic terms and conditions of the Third Party
Offer and the date on which the Designated Refusal Space shall be included in
the Premises (the “Refusal Notice”). The Refusal Notice shall be substantially
similar to the Refusal Notice attached to this Exhibit. Tenant shall notify
Landlord in writing whether Tenant elects to lease the Designated Refusal Space
subject to the Third Party Offer on the same terms and conditions as the Third
Party Offer in the Refusal Notice, within three days after Landlord delivers to
Tenant the Refusal Notice. If Tenant timely elects to lease the Designated
Refusal Space within such three-day period, Landlord and Tenant shall execute an
amendment to this Lease, effective as of the date the Designated Refusal Space
is to be included in the Premises, on the same terms as this Lease except (1)
the Basic Rent and parking charges shall be the amounts specified in the Refusal
Notice, (1) the term for the Designated Refusal Space shall be that specified in
the Refusal Notice, (1) Tenant shall lease the Designated Refusal Space in an
“AS‑IS” condition, (1) Landlord shall not be required to perform any work
therein, (1) Landlord shall not provide to Tenant any allowances other than
those contained in the Third Party Offer (e.g., moving allowance, construction
allowance, and the like) if any, and (1) other terms set forth in the Lease
which are inconsistent with the terms of the Refusal Notice shall be modified
accordingly. Notwithstanding the foregoing, if the Refusal Notice includes space
in excess of the Refusal Space, Tenant must exercise its right hereunder, if at
all, as to all of the space contained in the Refusal Notice. To the extent that
multiple tenants have rights to lease the Refusal Space, Landlord may elect to
deliver a Refusal Notice to Tenant and such third party tenants at the same
time, and if both Tenant and another third party tenant accept the Refusal
Notice, the party with the superior rights shall prevail.
13    If Tenant fails or is unable to timely exercise its right hereunder with
respect to the Designated Refusal Space, such right shall lapse, time being of
the essence with respect to the exercise thereof (it being understood Tenant’s
right hereunder is a one-time right only as to all or any part of the Refusal
Space the first time it is offered to Tenant hereunder), and Landlord may lease
all or a portion of the Designated Refusal Space to third parties on such terms
as Landlord may elect. Tenant’s failure to exercise its right to lease the
Designated Refusal Space the first time any Refusal Notice is delivered to
Tenant shall constitute Tenant’s waiver of its rights under this Exhibit. In the
event Tenant exercises its right to lease the Designated Refusal Space, or fails
to exercise such right, Landlord shall have no further obligation to deliver any
additional Refusal Notice to Tenant for all or any part of the Refusal Space.
Unless otherwise agreed in writing by Landlord and Tenant’s real estate broker,
in no event shall Landlord be obligated to pay a commission with respect to any
space leased by Tenant under this Exhibit, and Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any broker or agent
claiming the same by, through or under the indemnifying party.
14    Tenant’s rights under this Exhibit shall terminate, at Landlord’s option,
if (a) an Event of Default exists as of the date of Tenant’s exercise of its
rights under this Exhibit or as of the effective date of the addition of the
Designated Refusal Space to the Premises, (a) this Lease or Tenant’s right to
possession of any of the Premises is terminated, (a) Tenant assigns its interest
in this Lease or sublets any portion of the Premises, (a) Tenant fails to lease
from Landlord and occupy at least the same number of rentable square feet leased
to Tenant as of the Commencement Date, (a) Landlord determines, in its sole but
reasonable discretion, that Tenant’s financial condition or creditworthiness has
materially deteriorated since the date of this Lease, (a) Tenant fails to timely
exercise its option under this Exhibit, time being of the essence with respect
to Tenant’s exercise thereof, or (a) less than two full calendar years remain in
the initial Term of this Lease.
15    Tenant’s rights under this Exhibit shall not apply to leases that allow
tenants in the Building to use such space as unfinished storage area and other
temporary leases to provide temporary space to tenants that ultimately


DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





will occupy other space in the Building on a permanent basis, any management
space, tenant relocation space and other building space/amenities (conference
center, fitness center, etc.).


DMWEST #36871000 v9    2    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





16    
FORM OF REFUSAL NOTICE
[Insert Date of Notice]
BY FEDEX
Dicerna Pharmaceuticals, Inc.
4949 Pearl East Circle, Suite 100
Boulder, Colorado 80301
Re:
Lease Agreement (the “Lease”) dated August 26, 2019, between WESTERN OFFICE
PORTFOLIO PROPERTY OWNER LLC, a Delaware limited liability company (“Landlord”),
and DICERNA PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Lease.

Ladies and Gentlemen:
17    Pursuant to the Right of First Refusal attached to the Lease, this is a
Refusal Notice on Suite _____. The basic terms and conditions are as follows:
LOCATION:
____________________________________________

SIZE:
___________ rentable square feet

BASIC RENT RATE:
Initially, $______ per rentable square foot in the Designated Refusal Space,
with _____% annual increases

TERM:        
IMPROVEMENTS:        
COMMENCEMENT:        
PARKING TERMS:        
OTHER MATERIAL TERMS:        
18    Under the terms of the Right of First Refusal, you must exercise your
rights, if at all, as to the Designated Refusal Space on the depiction attached
to this Refusal Notice within three days after Landlord delivers such Refusal
Notice. Accordingly, you have until 5:00 p.m. local time on _______________,
20__, to exercise your rights under the Right of First Refusal and accept the
terms as contained herein, failing which your rights under the Right of First
Refusal shall terminate and Landlord shall be free to lease the Designated
Refusal Space to any third party. If possible, any earlier response would be
appreciated. Please note your acceptance of this Refusal Notice shall be
irrevocable and may not be rescinded.
19    Upon receipt of your acceptance herein, Landlord and Tenant shall execute
an amendment to the Lease memorializing the terms of this Refusal Notice
including the inclusion of the Designated Refusal Space in the Premises;
provided, however, the failure by Landlord and Tenant to execute such amendment
shall not affect the inclusion of such Designated Refusal Space in the Premises
in accordance with this Refusal Notice.


DMWEST #36871000 v9    3    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





20    THE FAILURE TO ACCEPT THIS REFUSAL NOTICE BY (a) DESIGNATING THE
“ACCEPTED” BOX, AND (a) EXECUTING AND RETURNING THIS REFUSAL NOTICE TO LANDLORD
WITHOUT MODIFICATION WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF
TENANT’S RIGHTS UNDER THE RIGHT OF FIRST REFUSAL, AND TENANT SHALL HAVE NO
FURTHER RIGHTS TO THE DESIGNATED REFUSAL SPACE. THE FAILURE TO EXECUTE THIS
LETTER WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF THIS REFUSAL NOTICE.
21    Should you have any questions, do not hesitate to call.
Sincerely,
    






By:    
Name:    
Title:    


[please check appropriate box]
ACCEPTED    ¨
REJECTED    ¨
By:    

Name:    

Title:    

Date:    
Enclosure [attach depiction of Designated Refusal Space]




DMWEST #36871000 v9    4    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------






EXHIBIT J    
FORM OF LETTER OF CREDIT
[BANK LETTERHEAD]
________________, 20__
IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _____________


ISSUE DATE: ______________


ISSUING BANK:
SILICON VALLEY BANK
3003 TASMAN DRIVE
2ND FLOOR, MAIL SORT HF210
SANTA CLARA, CALIFORNIA 95054




BENEFICIARY:
WESTERN OFFICE PORTFOLIO PROPERTY OWNER LLC
C/O UNICO PROPERTIES LLC
1215 FOURTH AVENUE, SUITE 600
SEATTLE, WA 98161
ATTN: SENIOR VICE PRESIDENT / CFO


APPLICANT:
DICERNA PHARMACEUTICALS, INC
__________________________
__________________________
__________________________




AMOUNT:
US $350,000.00 (THREE HUNDRED FIFTY THOUSAND AND 00/100 U.S. DOLLARS)



EXPIRATION DATE:        _____________ [ONE YEAR FROM DATE OF ISSUANCE]


PLACE OF EXPIRATION:    ISSUING BANK’S COUNTERS AT ITS ABOVE ADDRESS




LADIES AND GENTLEMEN:
SILICON VALLEY BANK (“BANK”), OF 3003 TASMAN DRIVE, MAIL SORT HF210, SANTA
CLARA, CA 95054 HEREBY ISSUES ITS IRREVOCABLE LETTER OF CREDIT IN FAVOR OF
WESTERN OFFICE PORTFOLIO PROPERTY OWNER LLC, A DELAWARE LIMITED LIABILITY
COMPANY, (“BENEFICIARY”) FOR THE ACCOUNT OF DICERNA PHARMACEUTICALS, INC., A
DELAWARE CORPORATION (“APPLICANT”) UP TO THE AGGREGATE AMOUNT OF $350,000.00,
AVAILABLE BY THE DRAFT(S) OF THE BENEFICIARY DRAWN ON THE BANK AT SIGHT
ACCOMPANIED BY BENEFICIARY’S SIGNED STATEMENT STATING AS FOLLOWS: “BENEFICIARY
IS ENTITLED TO DRAW ON THIS LETTER OF CREDIT UNDER THE TERMS OF THE LEASE
AGREEMENT, DATED AS OF AUGUST 26, 2019, BETWEEN THE BENEFICIARY AND APPLICANT.”
DRAFTS DRAWN ON THIS STANDBY LETTER OF CREDIT WILL


DMWEST #36871000 v9    1    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





BE HONORED WHEN PRESENTED WITH SUCH SIGNED STATEMENT, ALONG WITH THIS ORIGINAL
LETTER OF CREDIT AND THE AMENDMENT(S), IF ANY.
PARTIAL DRAWS AND MULTIPLE PRESENTATIONS SHALL BE PERMITTED HEREUNDER.
THIS LETTER OF CREDIT IS TRANSFERABLE IN WHOLE BUT NOT IN PART ONE OR MORE
TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY
UP TO THE THEN AVAILABLE AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD
BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT
LIMITED TO THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY AND U.S.
DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT
AND ORIGINALS OR COPIES OF ALL AMENDMENTS, IF ANY, TO THIS LETTER OF CREDIT MUST
BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT TOGETHER
WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT A DULY EXECUTED. APPLICANT
SHALL PAY OUR TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00)
UNDER THIS LETTER OF CREDIT. HOWEVER, PAYMENT OF SUCH FEE IS NOT A CONDITION TO
TRANSFER. EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF
THE LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL OF THE LETTER OF CREDIT
SO ENDORSED TO THE TRANSFEREE.
ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF  THE REQUIRED
DOCUMENTS  ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT: SILICON
VALLEY BANK, 3003 TASMAN DRIVE, MAIL SORT HF 210, SANTA CLARA, CA 95054,
ATTENTION: GLOBAL TRADE FINANCE. AS USED IN THIS LETTER OF CREDIT, "BUSINESS
DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR REQUIRED BY LAW TO
CLOSE.
FACSIMILE PRESENTATIONS ARE ALSO PERMITTED. SHOULD BENEFICIARY WISH TO MAKE A
PRESENTATION UNDER THIS LETTER OF CREDIT ENTIRELY BY FACSIMILE TRANSMISSION IT
NEED NOT TRANSMIT THE ORIGINAL OF THIS LETTER OF CREDIT AND AMENDMENTS, IF ANY.
EACH FACSIMILE TRANSMISSION SHALL BE MADE AT: (408) 496-2418 OR (408) 969-6510;
AND UNDER CONTEMPORANEOUS TELEPHONE ADVICE TO: (408) --- ---- OR (408) --- ----,
ATTENTION: GLOBAL TRADE FINANCE. ABSENCE OF THE AFORESAID TELEPHONE ADVICE SHALL
NOT AFFECT OUR OBLIGATION TO HONOR ANY DRAW REQUEST. IN CASE OF FACSIMILE
DRAWING, THE ORIGINAL DOCUMENTS ARE NOT REQUIRED FOR PRESENTATION.
THIS IRREVOCABLE STANDBY LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR
UNDERTAKING, WHICH IS INDEPENDENT OF AND SHALL NOT IN ANY WAY BE MODIFIED,
AMENDED, AMPLIFIED OR INCORPORATED BY REFERENCE TO ANY DOCUMENT, CONTRACT OR
AGREEMENT REFERENCED HEREIN OTHER THAN THE STIPULATED ICC RULES AND GOVERNING
LAWS. OUR OBLIGATIONS UNDER THIS IRREVOCABLE STANDBY LETTER OF CREDIT ARE NOT
SUBJECT TO ANY CLAIM OR DEFENSE BY REASON OF THE INVALIDITY, ILLEGALITY, OR
INABILITY TO ENFORCE ANY OF THE AGREEMENTS SET FORTH IN THE LEASE.
OUR OBLIGATION UNDER THIS LETTER OF CREDIT SHALL BE OUR INDIVIDUAL OBLIGATION
AND IS IN NO WAY CONTINGENT UPON THE REIMBURSEMENT WITH RESPECT THERETO, OR UPON
OUR ABILITY TO PERFECT ANY LIEN, SECURITY INTEREST OR ANY OTHER REIMBURSEMENT.
THIS LETTER OF CREDIT EXPIRES AT 5:00 PM PACIFIC TIME ON ____________ BUT IT
SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL PERIODS OF ONE YEAR, WITHOUT
AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE UNLESS AT LEAST 60
DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND A NOTICE TO BENEFICIARY
BY REGISTERED OR CERTIFIED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE
ADDRESS (OR AT SUCH OTHER ADDRESS AS BENEFICIARY MAY SPECIFY BY WRITTEN NOTICE
TO BANK BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE BANK’S ABOVE
ADDRESS) THAT THIS LETTER OF CREDIT


DMWEST #36871000 v9    2    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------





WILL NOT BE EXTENDED BEYOND THE THEN CURRENT EXPIRATION DATE. A COPY OF SUCH
NON-EXTENSION NOTICE SHALL ALSO BE SENT TO WESTERN OFFICE POERTFOLIO PROPERTY
OWNER LLC, C/O GOLDMAN SACHS, REALTY MANAGEMENT DIVISION, 2001 ROSS AVENUE,
SUITE 2800, DALLAS, TX 75201, ATTN: ASSET MANAGER-PEARL EAST; HOWEVER LACK OF
RECEIPT OF SUCH COPY SHALL NOT INVALIDATE OUR NON-EXTENSION NOTICE TO THE
BENEFICIARY. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED
BEYOND _______________[ Insert date 120 days following scheduled expiration of
Term].
IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.
THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590, EXCEPT TO THE EXTENT
THAT THE TERMS HEREOF ARE INCONSISTENT WITH THE PROVISIONS OF ISP98, IN WHICH
CASE THE TERMS OF THIS LETTER OF CREDIT SHALL GOVERN.


    




By:         
Name:         
Title:         


DMWEST #36871000 v9    3    PEARL EAST
BOULDER, CO 80301

--------------------------------------------------------------------------------







EXHIBIT A
LETTER OF CREDIT TRANSFER FORM
[to be attached]


DMWEST #36871000 v9    4    PEARL EAST
BOULDER, CO 80301